Name: Council Regulation (EU) NoÃ 1387/2013 of 17Ã December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) NoÃ 1344/2011
 Type: Regulation
 Subject Matter: tariff policy;  production;  agricultural activity;  industrial structures and policy;  trade;  EU finance
 Date Published: nan

 28.12.2013 EN Official Journal of the European Union L 354/201 COUNCIL REGULATION (EU) No 1387/2013 of 17 December 2013 suspending the autonomous Common Customs Tariff duties on certain agricultural and industrial products and repealing Regulation (EU) No 1344/2011 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Union production of the agricultural and industrial products set out in Annex I is currently inadequate or non-existent, and thus the needs of user industries in the Union cannot be met. (2) It is therefore in the interests of the Union to suspend partially or totally the autonomous Common Customs Tariff duties for those products. (3) Council Regulation (EU) No 1344/2011 (1) has been amended many times. In addition, following its amendment by Council Regulation (EU) No 1220/2012 (2), fishery products were removed from the scope of Regulation (EU) No 1344/2011. In the interest of transparency, Regulation (EU) No 1344/2011 should therefore be replaced in its entirety. (4) Regulations suspending the autonomous Common Customs Tariff duties on certain industrial and agricultural products have renewed previous measures to a great extent. Therefore, in the interests of rationalising the implementation of the measures concerned, it is appropriate not to limit the period of validity of this Regulation, as its scope can be adapted and products can be added to or removed from Annex I to this Regulation by means of a Council Regulation. (5) In view of their temporary nature, the suspensions listed in Annex I to this Regulation should be reviewed systematically, and at the latest five years after their date of application or renewal. Moreover, it might be necessary at any time to close certain suspensions, following a proposal of the Commission on the basis of a review carried out on its own initiative or at the request of one or more Member States if it is no longer in the Union's interest to maintain the suspensions or due to technical product developments, changed circumstances or economic trends on the market. (6) Statistics for certain products listed in Annex I to this Regulation are frequently expressed in pieces, square meters or measurement units other than weight. However, there are no such supplementary units in the Combined Nomenclature laid down in Annex I to Council Regulation (EEC) No 2658/87 (3). It is therefore necessary to provide that not only the weight in kilograms or tonnes, but also the relevant supplementary units for the imports of the products concerned, are entered in the declaration for release for free circulation. (7) Since the suspensions laid down in this Regulation must take effect on 1 January 2014, this Regulation should enter into force immediately upon its publication in the Official Journal of the European Union and should apply from 1 January 2014. (8) In accordance with the principle of proportionality, it is necessary and appropriate for the achievement of the basic objectives of improving the competitive capacity of the Union industry, thereby enabling that industry to maintain or create employment and modernise its structures, to lay down rules on the suspension of the Common Customs Tariff duties for the products set out in Annex I. In accordance with Article 5(4) of the Treaty on European Union, this Regulation does not go beyond what is necessary to achieve the objectives pursued, HAS ADOPTED THIS REGULATION: Article 1 The autonomous Common Customs Tariff duties for the agricultural and industrial products listed in Annex I are hereby suspended. Article 2 1. The Commission may at any time review the suspensions for the products listed in Annex I in the following cases: (a) at its own initiative; (b) at the request of Member States. 2. The Commission shall review the suspensions in the year set out in Annex I. Article 3 Where a declaration for release for free circulation is presented in respect of the products falling under the CN codes or TARIC codes listed in Annex II, the supplementary unit provided in that Annex shall be entered in the relevant field of that declaration. Article 4 Regulation (EU) No 1344/2011 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2013. For the Council The President L. LINKEVIÃ IUS (1) Council Regulation (EU) No 1344/2011 of 19 December 2011 suspending the autonomous Common Customs Tariff duties on certain agricultural, fishery and industrial products and repealing Regulation (EC) No 1255/96 (OJ L 349, 31.12.2011, p. 1). (2) Council Regulation (EU) No 1220/2012 of 3 December 2012 on trade related measures to guarantee the supply of certain fishery products to Union processors from 2013 to 2015, amending Regulations (EC) No 104/2000 and (EU) No 1344/2011 (OJ L 349, 19.12.2012, p. 4). (3) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). ANNEX I CN code TARIC Description Rate of autonomous duty Date foreseen for mandatory review ex 0710 21 00 10 Peas in pods, of the species Pisum sativum of the variety Hortense axiphium, frozen, of a thickness of not more than 6 mm, to be used, in their pods, in the manufacture of prepared meals (1) (2) 0 % 31.12.2018 ex 0710 80 95 50 Bamboo shoots, frozen, not put up for retail sale 0 % 31.12.2018 ex 0711 59 00 11 Mushrooms, excluding mushrooms of the genera Agaricus, Calocybe, Clitocybe, Lepista, Leucoagaricus, Leucopaxillus, Lyophyllum and Tricholoma, provisionally preserved in brine, in sulphur water, or in other preservative solutions, but unsuitable in that state for immediate consumption, for the food-canning industry (1) 0 % 31.12.2016 ex 0712 32 00 ex 0712 33 00 ex 0712 39 00 10 10 31 Mushrooms, excluding mushrooms of the genus Agaricus, dried, whole or in identifiable slices or pieces, for treatment other than simple repacking for retail sale (1) (2) 0 % 31.12.2018 ex 0804 10 00 30 Dates, fresh or dried, for use in the manufacture (excluding packing) of products of drink or food industries (1) 0 % 31.12.2018 ex 0810 40 50 10 Cranberries of the species Vaccinium macrocarpon, fresh, for use in the manufacture (excluding packing) of products of drink or food industries (1) 0 % 31.12.2018 0811 90 50 0811 90 70 ex 0811 90 95 70 Fruit of the genus Vaccinium, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 0 % 31.12.2018 ex 0811 90 95 20 Boysenberries, frozen, not containing added sugar, not put up for retail sale 0 % 31.12.2018 ex 0811 90 95 30 Pineapple (Ananas comosus), in pieces, frozen 0 % 31.12.2018 ex 0811 90 95 40 Rose-hips, uncooked or cooked by steaming or boiling in water, frozen, not containing added sugar or other sweetening matter 0 % 31.12.2018 ex 1511 90 19 ex 1511 90 91 ex 1513 11 10 ex 1513 19 30 ex 1513 21 10 ex 1513 29 30 10 10 10 10 10 10 Palm oil, coconut (copra) oil, palm kernel oil, for the manufacture of:  industrial monocarboxylic fatty acids of subheading 3823 19 10,  methyl esters of fatty acids of heading 2915 or 2916,  fatty alcohols of subheadings 2905 17, 2905 19 and 3823 70 used for the manufacture of cosmetics, washing products or pharmaceutical products,  fatty alcohols of subheading 2905 16, pure or mixed, used for the manufacture of cosmetics, washing products or pharmaceutical products,  stearic acid of subheading 3823 11 00 or  goods of heading 3401 (1) 0 % 31.12.2018 ex 1515 90 99 92 Vegetable oil, refined, containing by weight 35 % or more but not more than 50 % of arachidonic acid or 35 % or more but not more than 50 % of docosahexaenoic acid 0 % 31.12.2018 ex 1516 20 96 20 Jojoba oil, hydrogenated and interesterified, without any further chemical modification and not subjected to any texturisation process 0 % 31.12.2014 ex 1517 90 99 10 Vegetable oil, refined, containing by weight 25 % or more but not more than 50 % arachidonic acid or 12 % or more but not more than 50 % docosahexaenoic acid and standardized with high oleic sunflower oil (HOSO) 0 % 31.12.2016 ex 1902 30 10 ex 1903 00 00 10 20 Transparent noodles, cut in pieces, obtained from beans (Vigna radiata (L.) Wilczek), not put up for retail sale 0 % 31.12.2018 ex 2005 91 00 10 Bamboo shoots, prepared or preserved, in immediate packings of a net content of more than 5 kg 0 % 31.12.2018 ex 2007 99 50 ex 2007 99 50 81 91 Acerola puree concentrate, obtained by cooking:  of the Genus Malpighia spp.,  with a sugar content by weight of more than 13 % but not more than 30 % for use in the manufacture of products of food and drink industry (1) 9 % (3) 31.12.2017 ex 2007 99 50 ex 2007 99 50 82 92 Acidified banana puree concentrate, obtained by cooking:  of the Genus Musa cavendish,  with a sugar content by weight of more than 13 % but not more than 30 % for use in the manufacture of products of food and drink industry (1) 11,5 % (3) 31.12.2017 ex 2007 99 50 ex 2007 99 50 ex 2007 99 93 83 93 10 Mango puree concentrate, obtained by cooking:  of the Genus Mangifera spp.,  with a sugar content by weight of not more than 30 % for use in the manufacture of products of food and drink industry (1) 6 % (3) 31.12.2017 ex 2007 99 50 ex 2007 99 50 84 94 Papaya puree concentrate, obtained by cooking:  of the Genus Carica spp.,  with a sugar content by weight of more than 13 % but not more than 30 % for use in the manufacture of products of food and drink industry (1) 7,8 % (3) 31.12.2017 ex 2007 99 50 ex 2007 99 50 85 95 Guava puree concentrate, obtained by cooking:  of the Genus Psidium spp.,  with a sugar content by weight of more than 13 % but not more than 30 % for use in the manufacture of products of food and drink industry (1) 6 % (3) 31.12.2017 ex 2008 93 91 20 Sweetened dried cranberries, excluding packing alone as processing, for the manufacture of products of food processing industries (4) 0 % 31.12.2017 ex 2008 99 48 94 Mango puree:  not from concentrate,  of the genus Mangifera,  of a Brix value of 14 or more, but not more than 20 used in the manufacture of products of drink industry (1) 6 % 31.12.2015 ex 2008 99 49 ex 2008 99 99 30 40 Seedless boysenberry puree not containing added spirit, whether or not containing added sugar 0 % 31.12.2014 ex 2008 99 49 ex 2008 99 99 70 11 Blanched vine leaves of the genus Karakishmish, in brine, containing by weight:  more than 6 % of salt concentration,  0,1 % or more but not more than 1,4 % of acidity expressed as citric acid monohydrate and  whether or not but not more than 2 000 mg/kg of sodium benzoate according CODEX STAN 192-1995 for use in the manufacture of stuffed vine leaves with rice (1) 0 % 31.12.2017 ex 2009 41 92 ex 2009 41 99 20 70 Pineapple juice:  not from concentrate,  of the genus Ananas,  of a Brix value of 11 or more but not more than 16, used in the manufacture of products of drink industry (1) 8 % 31.12.2015 ex 2009 49 30 91 Pineapple juice, other than in powder form:  with a Brix value of more than 20 but not more than 67,  a value of more than EUR 30 per 100 kg net weight,  containing added sugars used in the manufacture of products of food or drink industry (1) 0 % 31.12.2014 ex 2009 81 31 10 Cranberry juice concentrate:  of a Brix value of 40 or more but not more than 66,  in immediate packings of a content of 50 litres or more 0 % 31.12.2014 ex 2009 89 79 20 Frozen boysenberry juice concentrate with a Brix value of 61 or more, but not more than 67, in immediate packing of a content of 50 litres or more 0 % 31.12.2016 ex 2009 89 79 30 Frozen acerola juice concentrate:  with a Brix value of more than 48 but not more than 67,  in immediate packings of a content of 50 litres or more 0 % 31.12.2018 ex 2009 89 79 85 Acai berry juice concentrate:  of the species Euterpe oleracea,  frozen,  not sweetened,  not in powder form,  of a Brix value of 23 or more but not more than 32, in immediate packings of a content of 10 kg or more 0 % 31.12.2016 ex 2009 89 99 93 Untreated frozen coconut water, in immediate packing of a content of 50 litres or more 0 % 31.12.2016 ex 2106 10 20 10 Soya protein isolate, containing by weight 6,6 % or more but not more than 8,6 % of calcium phosphate 0 % 31.12.2018 ex 2106 90 92 45 Preparation containing by weight:  more than 30 % but not more than 35 % licorice extract,  more than 65 % but not more than 70 % tricaprylin, standardized by weight to 3 % or more but not more than 4 % glabridin 0 % 31.12.2016 ex 2519 90 10 10 Fused magnesia with a purity by weight of 97 % or more 0 % 31.12.2016 ex 2804 50 90 10 Tellurium of a purity by weight of 99,99 % or more, but not more than 99,999 % by weight (CAS RN 13494-80-9) 0 % 31.12.2018 2804 70 00 Phosphorus 0 % 31.12.2018 ex 2805 19 90 10 Lithium metal of a purity by weight of 99,7 % or more (CAS RN 7439-93-2) 0 % 31.12.2017 ex 2805 30 10 10 Alloy of cerium and other rare-earth metals, containing by weight 47 % or more of cerium 0 % 31.12.2018 ex 2805 30 90 ex 2805 30 90 ex 2805 30 90 45 55 65 Rare-earth metals, scandium and yttrium, of a purity by weight of 95 % or more 0 % 31.12.2015 ex 2811 19 80 10 Sulphamidic acid (CAS RN 5329-14-6) 0 % 31.12.2018 ex 2811 19 80 20 Hydrogen iodide (CAS RN 10034-85-2) 0 % 31.12.2016 ex 2811 19 80 30 Phosphorous acid (CAS RN 10294-56-1)/phosphonic acid (CAS RN 13598-36-2) used as an ingredient for production of additives used in poly(vinyl chloride) industry (1) 0 % 31.12.2017 ex 2811 22 00 10 Silicon dioxide (CAS RN 7631-86-9) in the form of powder, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (1) 0 % 31.12.2018 ex 2811 22 00 30 Balls of porous white silica of a particle size of more than 1 Ã ¼m for use in the manufacture of cosmetic products (1) 0 % 31.12.2016 ex 2812 90 00 10 Nitrogen trifluoride (CAS RN 7783-54-2) 0 % 31.12.2018 ex 2816 40 00 10 Barium hydroxide (CAS RN 17194-00-2) 0 % 31.12.2017 ex 2818 10 91 10 Sintered corundum with micro crystalline structure, containing by weight:  94 % or more, but not more than 98,5 % of Ã ±-Al2O3 (CAS RN 1344-28-1),  2 % ( ± 1,5 %) of magnesium spinel (CAS RN 1309-48-4),  1 % ( ± 0,6 %) of yttrium oxide (CAS RN 1314-36-9), and  either 2 % ( ± 1,2 %) of lanthanum oxide (CAS RN 1312-81-8)  or 2 % ( ± 1,2 %) of lanthanum oxide (CAS RN 1312-81-8) and neodymium oxide (CAS RN 1313-97-9) with less than 50 % of the total weight having a particle size of more than 10 mm 0 % 31.12.2015 ex 2818 20 00 10 Activated alumina with a specific surface area of at least 350 m2/g 0 % 31.12.2014 ex 2818 30 00 10 Aluminium hydroxide oxide in the form of pseudo-boehmite 4 % 31.12.2018 2819 10 00 Chromium trioxide (CAS RN 1333-82-0) 0 % 31.12.2016 ex 2819 90 90 10 Dichromium trioxide for use in metallurgy (CAS RN 1308-38-9) (1) 0 % 31.12.2016 ex 2823 00 00 10 Titanium dioxide (CAS RN 13463-67-7):  of a purity by weight of 99,9 % or more,  with an average grain-size of 1,2 Ã ¼m or more but not more than 1,8 Ã ¼m  with a specific surface of 5,0 m2/g or more, but not more than 7,5 m2/g 0 % 31.12.2017 ex 2823 00 00 20 Titanium dioxide (CAS RN 13463-67-7) with a purity by weight of 99,7 % or more and containing by weight:  not more than 0,005 % of potassium and sodium combined (expressed as elemental sodium and elemental potassium),  not more than 0,01 % of phosphorus (expressed as elemental phosphorus), for use in the metallurgy (1) 0 % 31.12.2017 ex 2825 10 00 10 Hydroxylammonium chloride (CAS RN 5470-11-1) 0 % 31.12.2017 ex 2825 50 00 20 Copper (I or II) oxide containing by weight 78 % or more of copper and not more than 0,03 % of chloride 0 % 31.12.2018 ex 2825 60 00 10 Zirconium dioxide (CAS RN 1314-23-4) 0 % 31.12.2017 ex 2826 19 90 10 Tungsten hexafluoride with a purity of 99,9 % by weight or more (CAS RN 7783-82-6) 0 % 31.12.2015 ex 2826 90 80 15 Lithium hexafluorophosphate (CAS RN 21324-40-3) 0 % 31.12.2016 ex 2827 39 85 10 Copper monochloride of a purity by weight of 96 % or more but not more than 99 % (CAS RN 7758-89-6) 0 % 31.12.2018 ex 2827 39 85 20 Antimony pentachloride of a purity by weight of 99 % or more (CAS RN 7647-18-9) 0 % 31.12.2016 ex 2827 39 85 30 Manganese dichloride (CAS RN 7773-01-5) 0 % 31.12.2014 ex 2827 49 90 10 Hydrated zirconium dichloride oxide 0 % 31.12.2018 ex 2830 10 00 10 Disodium tetrasulphide, containing by weight 38 % or less of sodium calculated on the dry weight 0 % 31.12.2018 ex 2833 29 80 20 Manganese sulphate monohydrate (CAS RN 10034-96-5) 0 % 31.12.2018 ex 2833 29 80 30 Zirconium sulphate (CAS RN 14644-61-2) 0 % 31.12.2015 ex 2835 10 00 10 Sodium hypophosphite monohydrate (CAS RN 10039-56-2) 0 % 31.12.2017 ex 2836 91 00 20 Lithium carbonate, containing one or more of the following impurities at the concentrations indicated:  2 mg/kg or more of arsenic,  200 mg/kg or more of calcium,  200 mg/kg or more of chlorides,  20 mg/kg or more of iron,  150 mg/kg or more of magnesium,  20 mg/kg or more of heavy metals,  300 mg/kg or more of potassium,  300 mg/kg or more of sodium,  200 mg/kg or more of sulphates, determined according to the methods specified in the European PharmacopÃ ia 0 % 31.12.2018 ex 2836 99 17 20 Zirconium (IV) basic carbonate (CAS RN 15667-84-2) 0 % 31.12.2018 ex 2837 19 00 20 Copper cyanide (CAS RN 544-92-3) 0 % 31.12.2018 ex 2837 20 00 10 Tetrasodium hexacyanoferrate (II) (CAS RN 13601-19-9) 0 % 31.12.2016 ex 2837 20 00 20 Ammonium iron (III) hexacyanoferrate (II) (CAS RN 25869-00-5) 0 % 31.12.2017 ex 2839 19 00 10 Disodium disilicate (CAS RN 13870-28-5) 0 % 31.12.2017 ex 2839 90 00 20 Calcium silicate (CAS RN 1344-95-2) 0 % 31.12.2018 2841 30 00 Sodium dichromate (CAS RN 10588-01-9) 0 % 31.12.2018 ex 2841 80 00 10 Diammonium wolframate (ammonium paratungstate) (CAS RN 11120-25-5) 0 % 31.12.2017 ex 2841 90 85 10 Lithium cobalt(III) oxide with a cobalt content of at least 59 % (CAS RN 12190-79-3) 0 % 31.12.2017 ex 2841 90 85 20 Potassium titanium oxide in powder form with a purity of 99 % or more (CAS RN 12056-51-8) 0 % 31.12.2018 ex 2842 10 00 10 Synthetic Beta Zeolite powder 0 % 31.12.2018 ex 2842 10 00 20 Synthetic Chabasite Zeolite Powder 0 % 31.12.2014 ex 2842 90 10 10 Sodium selenate (CAS RN 13410-01-0) 0 % 31.12.2014 ex 2843 29 00 10 Silver oxide, nitrate- and carbonate-free, with a silver content of at least 99,99 % by weight of the metal content, for the manufacture of silver oxide batteries (1) 0 % 31.12.2016 2845 10 00 Heavy water (deuterium oxide) (Euratom) (CAS RN 7789-20-0) 0 % 31.12.2018 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium; mixtures and solutions containing these products (Euratom) 0 % 31.12.2018 ex 2845 90 90 10 Helium-3 (CAS RN 14762-55-1) 0 % 31.12.2016 ex 2845 90 90 20 Water enriched at a level of 95 % or more by weight with oxygen-18 (CAS RN 14314-42-2) 0 % 31.12.2018 ex 2845 90 90 30 (13C)Carbon monoxide (CAS RN 1641-69-6) 0 % 31.12.2016 ex 2845 90 90 40 Iron boride enriched at a level of more than 95 % by weight with boron-10 (CAS RN 200513-39-9) 0 % 31.12.2018 ex 2846 10 00 ex 3824 90 97 10 48 Rare-earth concentrate containing by weight 60 % or more but not more than 95 % of rare-earth oxides and not more than 1 % each of zirconium oxide, aluminium oxide or iron oxide, and having a loss on ignition of 5 % or more by weight 0 % 31.12.2018 ex 2846 10 00 20 Dicerium tricarbonate, whether or not hydrated (CAS RN 537-01-9) 0 % 31.12.2018 ex 2846 10 00 30 Cerium lanthanum carbonate, whether or not hydrated 0 % 31.12.2018 ex 2846 10 00 40 Cerium lanthanum neodymium praseodymium carbonate, whether or not hydrated 0 % 31.12.2014 2846 90 00 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals, other than those of subheading 2846 10 00 0 % 31.12.2018 ex 2848 00 00 10 Phosphine (CAS RN 7803-51-2) 0 % 31.12.2018 ex 2850 00 20 10 Silane (CAS RN 7803-62-5) 0 % 31.12.2018 ex 2850 00 20 20 Arsine (CAS RN 7784-42-1) 0 % 31.12.2018 ex 2850 00 20 30 Titanium nitride with a particle size of not more than 250 nm (CAS RN 25583-20-4) 0 % 31.12.2017 ex 2850 00 20 40 Germanium tetrahydride (CAS RN 7782-65-2) 0 % 31.12.2016 ex 2850 00 20 50 Sodium tetrahydroborate (CAS 16940-66-2) with:  a purity by weight of 98 % or more and  not more than 10ppm iron for use as an additive in the manufacture of oxygen barrier polymer articles (1) 0 % 31.12.2017 ex 2850 00 60 10 Sodium azide (CAS RN 26628-22-8) 0 % 31.12.2018 ex 2853 00 90 10 Chlorosulphonyl isocyanate (CAS RN 1189-71-5) 0 % 31.12.2016 ex 2903 39 90 10 Carbon tetrafluoride (tetrafluoromethane) (CAS RN 75-73-0) 0 % 31.12.2018 ex 2903 39 90 15 Perfluoro(4-methyl-2-pentene) (CAS RN 84650-68-0) 0 % 31.12.2016 ex 2903 39 90 25 2,3,3,3-Tetrafluoroprop-1-ene (CAS RN 754-12-1) 0 % 31.12.2017 ex 2903 39 90 30 Perfluoroethane (CAS RN 76-16-4) 0 % 31.12.2018 ex 2903 39 90 40 1,1-Difluoroethane (CAS RN 75-37-6) 0 % 31.12.2018 ex 2903 39 90 50 1,1,1,3,3-Pentafluoropropane (CAS RN 460-73-1) 0 % 31.12.2018 ex 2903 39 90 70 1,1,1,2-Tetrafluoroethane, certified odourless containing a maximum:  600 ppm by weight of 1,1,2,2-tetrafluoroethane,  2 ppm by weight of pentafluoroethane,  2 ppm by weight of chlorodifluoromethane,  2 ppm by weight of chloropentafluoroethane,  2 ppm by weight of dichlorodifluoromethane for use in the manufacture of pharmaceutical grade propellant for medical metred dose inhalers (CAS RN 811-97-2) (1) 0 % 31.12.2016 ex 2903 39 90 75 Trans-1,3,3,3-tetrafluoroprop-1-ene (CAS RN 1645-83-6) 0 % 31.12.2018 ex 2903 39 90 80 Hexafluoropropene (CAS RN 116-15-4) 0 % 31.12.2016 ex 2903 77 30 10 1,1,1-Trichlorotrifluoroethane (CAS RN 354-58-5) 0 % 31.12.2018 ex 2903 77 90 10 Chlorotrifluoroethylene (CAS RN 79-38-9) 0 % 31.12.2016 ex 2903 89 90 10 1,6,7,8,9,14,15,16,17,17,18,18-Dodecachloropentacyclo [12.2.1.16,9.02,13.05,10]octadeca-7,15-diene (CAS RN 13560-89-9) 0 % 31.12.2018 ex 2903 89 90 30 Octafluorocyclopentene (CAS RN 559-40-0) 0 % 31.12.2016 ex 2903 89 90 40 Hexabromocyclododecane 0 % 31.12.2016 ex 2903 89 90 50 Chlorocyclopentane (CAS RN 930-28-9) 0 % 31.12.2017 ex 2903 99 90 20 1,2-Bis(pentabromophenyl)ethane (CAS RN 84852-53-9) 0 % 31.12.2018 ex 2903 99 90 40 2,6-Dichlorotoluene, of a purity by weight of 99 % or more and containing:  0,001 mg/kg or less of tetrachlorodibenzodioxines,  0,001 mg/kg or less of tetrachlorodibenzofurans,  0,2 mg/kg or less of tetrachlorobiphenyls 0 % 31.12.2018 ex 2903 99 90 50 Fluorobenzene (CAS RN 462-06-6) 0 % 31.12.2018 ex 2903 99 90 70 Ã ±,Ã ±,Ã ± ²,Ã ± ²-Tetrachloro-o-xylen (CAS RN 25641-99-0) 0 % 31.12.2015 ex 2903 99 90 80 1-Bromo-3,4,5-trifluorobenzene (CAS RN 138526-69-9) 0 % 31.12.2018 ex 2903 99 90 85 2-Bromo-9H-fluorene (CAS RN 1133-80-8) 0 % 31.12.2018 ex 2904 10 00 30 Sodium p-styrenesulphonate (CAS RN 2695-37-6) 0 % 31.12.2014 ex 2904 10 00 50 Sodium 2-methylprop-2-ene-1-sulphonate (CAS RN 1561-92-8) 0 % 31.12.2014 ex 2904 20 00 10 Nitromethane (CAS RN 75-52-5) 0 % 31.12.2015 ex 2904 20 00 20 Nitroethane (CAS RN 79-24-3) 0 % 31.12.2015 ex 2904 20 00 30 1-Nitropropane (CAS RN 108-03-2) 0 % 31.12.2015 ex 2904 20 00 40 2-Nitropropane (CAS RN 79-46-9) 0 % 31.12.2014 ex 2904 90 40 10 Trichloronitromethane, for the manufacture of goods of subheading 3808 92 (CAS RN 76-06-2) (1) 0 % 31.12.2014 ex 2904 90 95 20 1-Chloro-2,4-dinitrobenzene (CAS RN 97-00-7) 0 % 31.12.2014 ex 2904 90 95 30 Tosyl chloride (CAS RN 98-59-9) 0 % 31.12.2014 ex 2904 90 95 40 4-Chlorobenzenesulphonyl chloride (CAS RN 98-60-2) 0 % 31.12.2017 ex 2904 90 95 50 Ethanesulphonyl chloride (CAS RN 594-44-5) 0 % 31.12.2018 ex 2905 19 00 11 Potassium tert-butanolate (CAS RN 865-47-4), whether or not in the form of a solution in tetrahydrofuran according to note 1e to Chapter 29 of the CN 0 % 31.12.2018 ex 2905 19 00 30 2,6-Dimethylheptan-4-ol (CAS RN 108-82-7) 0 % 31.12.2018 ex 2905 19 00 40 2,6-Dimethylheptan-2-ol (CAS RN 13254-34-7) 0 % 31.12.2014 ex 2905 19 00 70 Titanium tetrabutanolate (CAS RN 5593-70-4) 0 % 31.12.2017 ex 2905 19 00 80 Titanium tetraisopropoxide (CAS RN 546-68-9) 0 % 31.12.2017 ex 2905 19 00 85 Titanium tetraethanolate (CAS RN 3087-36-3) 0 % 31.12.2018 ex 2905 29 90 10 3,5-Dimethylhex-1-yn-3-ol (CAS RN 107-54-0) 0 % 31.12.2014 ex 2905 29 90 20 Dec-9-en-1-ol (CAS RN 13019-22-2) 0 % 31.12.2014 ex 2905 29 90 30 Dodeca-8,10-dien-1-ol (CAS RN 33956-49-9) 0 % 31.12.2015 ex 2905 39 95 10 Propane-1,3-diol (CAS RN 504-63-2) 0 % 31.12.2015 ex 2905 39 95 20 Butane-1,2-diol (CAS RN 584-03-2) 0 % 31.12.2016 ex 2905 39 95 30 2,4,7,9-Tetramethyl-4,7-decanediol (CAS RN 17913-76-7) 0 % 31.12.2016 ex 2905 39 95 40 Decane-1,10-diol (CAS RN 112-47-0) 0 % 31.12.2017 ex 2905 39 95 50 2-Methyl-2-propylpropane-1,3-diol (CAS RN 78-26-2) 0 % 31.12.2018 ex 2905 49 00 10 Ethylidynetrimethanol (CAS RN 77-85-0) 0 % 31.12.2014 ex 2905 59 98 20 2,2,2-Trifluoroethanol (CAS RN 75-89-8) 0 % 31.12.2014 2906 11 00 Menthol (CAS RN 1490-04-6) 0 % 31.12.2018 ex 2906 19 00 10 Cyclohex-1,4-ylenedimethanol (CAS RN 105-08-8) 0 % 31.12.2018 ex 2906 19 00 20 4,4 ²-Isopropylidenedicyclohexanol (CAS RN 80-04-6) 0 % 31.12.2018 ex 2906 29 00 10 2,2 ²-(m-Phenylene)dipropan-2-ol (CAS RN 1999-85-5) 0 % 31.12.2014 ex 2906 29 00 20 1-Hydroxymethyl-4-methyl-2,3,5,6-tetrafluorobenzene (CAS RN 79538-03-7) 0 % 31.12.2018 ex 2906 29 00 30 2-Phenylethanol (CAS RN 60-12-8) 0 % 31.12.2017 ex 2907 15 90 10 2-Naphthol (CAS RN 135-19-3) 0 % 31.12.2016 ex 2907 19 90 10 2,3,5-Trimethylphenol (CAS RN 697-82-5) 0 % 31.12.2014 ex 2907 19 90 20 Biphenyl-4-ol (CAS RN 92-69-3) 0 % 31.12.2018 ex 2907 21 00 10 Resorcinol (CAS RN 108-46-3) 0 % 31.12.2018 ex 2907 23 00 10 4,4 ²-Isopropylidenediphenol (CAS RN 80-05-7) 0 % 31.12.2017 ex 2907 29 00 15 6,6 ²-Di-tert-butyl-4,4 ²-butylidenedi-m-cresol (CAS RN 85-60-9) 0 % 31.12.2018 ex 2907 29 00 20 4,4 ²-(3,3,5-Trimethylcyclohexylidene)diphenol (CAS RN 129188-99-4) 0 % 31.12.2018 ex 2907 29 00 30 4,4 ²,4 ³-Ethylidynetriphenol (CAS RN 27955-94-8) 0 % 31.12.2018 ex 2907 29 00 35 4-[2-(4-Hydroxy-3-prop-2-enylphenyl)propan-2-yl]-2-prop-2-enylphenol (CAS RN 1745-89-7) 0 % 31.12.2016 ex 2907 29 00 40 2,3,5-Trimethylhydroquinone (CAS RN 700-13-0) 0 % 31.12.2016 ex 2907 29 00 45 2-Methylhydroquinone (CAS RN 95-71-6) 0 % 31.12.2016 ex 2907 29 00 50 6,6 ²,6 ³-Tricyclohexyl-4,4 ²,4 ³-butane-1,1,3-triyltri (m-cresol) (CAS RN 111850-25-0) 0 % 31.12.2018 ex 2907 29 00 55 Biphenyl-2,2 ²-diol (CAS RN 1806-29-7) 0 % 31.12.2017 ex 2907 29 00 70 2,2 ²,2 ³,6,6 ²,6 ³-Hexa-tert-butyl-Ã ±,Ã ± ²,Ã ± ³-(mesitylene-2,4,6-triyl)tri-p-cresol (CAS RN 1709-70-2) 0 % 31.12.2018 ex 2907 29 00 85 Phloroglucinol whether or not hydrated 0 % 31.12.2018 ex 2908 19 00 10 Pentafluorophenol (CAS RN 771-61-9) 0 % 31.12.2018 ex 2908 19 00 20 4,4 ²-(Perfluoroisopropylidene)diphenol (CAS RN 1478-61-1) 0 % 31.12.2018 ex 2908 99 00 30 4-Nitrophenol (CAS RN 100-02-7) 0 % 31.12.2018 ex 2908 99 00 40 4,5-Dihydroxynaphthalene-2,7-disulphonic acid (CAS RN 148-25-4) 0 % 31.12.2017 ex 2909 19 90 20 Bis(2-chloroethyl) ether (CAS RN 111-44-4) 0 % 31.12.2018 ex 2909 19 90 30 Mixture of isomers of nonafluorobutyl methyl ether or nonafluorobutyl ethyl ether, of a purity by weight of 99 % or more 0 % 31.12.2018 ex 2909 19 90 50 3-Ethoxy-perfluoro-2-methylhexane (CAS RN 297730-93-9) 0 % 31.12.2016 ex 2909 19 90 60 1-Methoxyheptafluoropropane (CAS RN 375-03-1) 0 % 31.12.2018 ex 2909 20 00 10 8-Methoxycedrane (CAS RN 19870-74-7) 0 % 31.12.2016 ex 2909 30 38 10 Bis(pentabromophenyl) ether (CAS RN 1163-19-5) 0 % 31.12.2018 ex 2909 30 38 20 1,1 ²-Propane-2,2-diylbis[3,5-dibromo-4-(2,3-dibromopropoxy)benzene] (CAS RN 21850-44-2) 0 % 31.12.2016 ex 2909 30 90 10 2-(Phenylmethoxy)naphthalene (CAS RN 613-62-7) 0 % 31.12.2014 ex 2909 30 90 20 1,2-Bis(3-methyl-phenoxy)ethane (CAS RN 54914-85-1) 0 % 31.12.2014 ex 2909 30 90 30 3,4,5-Trimethoxytoluene (CAS RN 6443-69-2) 0 % 31.12.2015 ex 2909 50 00 10 4-(2-Methoxyethyl)phenol (CAS RN 56718-71-9) 0 % 31.12.2018 ex 2909 50 00 20 Ubiquinol (CAS RN 992-78-9) 0 % 31.12.2015 ex 2909 60 00 10 Bis(Ã ±,Ã ±-dimethylbenzyl) peroxide (CAS RN 80-43-3) 0 % 31.12.2018 ex 2909 60 00 20 1,4-Di(2-tert-butylperoxyisopropyl)benzene (CAS RN 25155-25-3) 0 % 31.12.2016 ex 2910 90 00 15 1,2-Epoxycyclohexane (CAS RN 286-20-4) 0 % 31.12.2018 ex 2910 90 00 30 2,3-Epoxypropan-1-ol (glycidol) (CAS RN 556-52-5) 0 % 31.12.2018 ex 2910 90 00 80 Allyl glycidyl ether (CAS RN 106-92-3) 0 % 31.12.2016 ex 2912 29 00 40 (2E,4E,6E,8E,10E,12E)-2,7,11-Trimethyl-13-(2,6,6-trimethyl-1-cyclohexen-1-yl)-2,4,6,8,10,12-tridecahexaenal (CAS RN 1638-05-7) 0 % 31.12.2016 ex 2912 29 00 50 4-Isobutylbenzaldehyde (CAS RN 40150-98-9) 0 % 31.12.2017 ex 2912 29 00 60 3,4-Dimethylbenzaldehyde (CAS RN 5973-71-7) 0 % 31.12.2018 ex 2912 49 00 10 3-Phenoxybenzaldehyde (CAS RN 39515-51-0) 0 % 31.12.2018 ex 2912 49 00 20 4-Hydroxybenzaldehyde (CAS RN 123-08-0) 0 % 31.12.2017 ex 2912 49 00 30 Salicylaldehyde (CAS RN 90-02-8) 0 % 31.12.2015 ex 2914 19 90 20 Heptan-2-one (CAS RN 110-43-0) 0 % 31.12.2017 ex 2914 19 90 30 3-Methylbutanone (CAS RN 563-80-4) 0 % 31.12.2017 ex 2914 19 90 40 Pentan-2-one (CAS RN 107-87-9) 0 % 31.12.2017 ex 2914 29 00 20 Cyclohexadec-8-enone (CAS RN 3100-36 5) 0 % 31.12.2018 ex 2914 29 00 30 (R)-p-Mentha-1(6),8-dien-2-one (CAS RN 6485-40-1) 0 % 31.12.2015 ex 2914 29 00 40 Camphor 0 % 31.12.2018 ex 2914 29 00 50 trans-Ã ²-Damascone (CAS RN 23726-91-2) 0 % 31.12.2016 ex 2914 39 00 30 Benzophenone (CAS RN 119-61-9) 0 % 31.12.2017 ex 2914 39 00 50 4-Phenylbenzophenone (CAS RN 2128-93-0) 0 % 31.12.2018 ex 2914 39 00 60 4-Methylbenzophenone (CAS RN 134-84-9) 0 % 31.12.2018 ex 2914 39 00 70 Benzil (CAS RN 134-81-6) 0 % 31.12.2017 ex 2914 39 00 80 4 ²-Methylacetophenone (CAS RN 122-00-9) 0 % 31.12.2017 ex 2914 50 00 20 3 ²-Hydroxyacetophenone (CAS RN 121-71-1) 0 % 31.12.2015 ex 2914 50 00 25 4 ²-Methoxyacetophenone (CAS RN 100-06-1) 0 % 31.12.2018 ex 2914 50 00 30 2 ²-Hydroxyacetophenone (CAS RN 118-93-4) 0 % 31.12.2018 ex 2914 50 00 36 2,7-Dihydroxy-9-fluorenone (CAS RN 42523-29-5) 0 % 31.12.2018 ex 2914 50 00 40 4-(4-Hydroxyphenyl)butan-2-one (CAS RN 5471-51-2) 0 % 31.12.2016 ex 2914 50 00 45 3,4-Dihydroxybenzophenone (CAS RN 10425-11-3) 0 % 31.12.2017 ex 2914 50 00 60 2,2-Dimethoxy-2-phenylacetophenone (CAS RN 24650-42-8) 0 % 31.12.2017 ex 2914 50 00 70 16Ã ±,17Ã ±-Epoxy-3Ã ²-hydroxypregn-5-en-20-one (CAS RN 974-23-2) 0 % 31.12.2017 ex 2914 50 00 80 2 ²,6 ²-Dihydroxyacetophenone (CAS RN 699-83-2) 0 % 31.12.2018 ex 2914 69 90 10 2-Ethylanthraquinone (CAS RN 84-51-5) 0 % 31.12.2018 ex 2914 69 90 20 2-Pentylanthraquinone (CAS RN 13936-21-5) 0 % 31.12.2014 ex 2914 69 90 30 1,4-Dihydroxyanthraquinone (CAS RN 81-64-1) 0 % 31.12.2018 ex 2914 69 90 40 p-Benzoquinone (CAS RN 106-51-4) 0 % 31.12.2016 ex 2914 70 00 20 2,4 ²-Difluorobenzophenone (CAS RN 342-25-6) 0 % 31.12.2017 ex 2914 70 00 40 Perfluoro(2-methylpentan-3-one) (CAS RN 756-13-8) 0 % 31.12.2018 ex 2914 70 00 50 3 ²-Chloropropiophenone (CAS RN 34841-35-5) 0 % 31.12.2018 ex 2914 70 00 60 4 ²-tert-Butyl-2 ²,6 ²-dimethyl-3 ²,5 ²-dinitroacetophenone (CAS RN 81-14-1) 0 % 31.12.2015 ex 2914 70 00 70 4-Chloro-4 ²-hydroxybenzophenone (CAS RN 42019-78-3) 0 % 31.12.2016 ex 2915 29 00 10 Antimony triacetate (CAS RN 6923-52-0) 0 % 31.12.2018 ex 2915 39 00 20 Isopentyl acetate (CAS RN 123-92-2) 0 % 31.12.2017 ex 2915 39 00 40 tert-Butyl acetate (CAS RN 540-88-5) 0 % 31.12.2018 ex 2915 39 00 50 3-Acetylphenyl acetate (CAS RN 2454-35-5) 0 % 31.12.2014 ex 2915 39 00 60 Dodec-8-enyl acetate (CAS RN 28079-04-1) 0 % 31.12.2015 ex 2915 39 00 65 Dodeca-7,9-dienyl acetate (CAS RN 54364-62-4) 0 % 31.12.2015 ex 2915 39 00 70 Dodec-9-enyl acetate (CAS RN 16974-11-1) 0 % 31.12.2015 ex 2915 39 00 75 Isobornyl acetate (CAS RN 125-12-2) 0 % 31.12.2016 ex 2915 39 00 80 1-Phenylethyl acetate (CAS RN 93-92-5) 0 % 31.12.2016 ex 2915 39 00 85 2-tert-Butylcyclohexyl acetate (CAS RN 88-41-5) 0 % 31.12.2018 ex 2915 60 19 10 Ethyl butyrate (CAS RN 105-54-4) 0 % 31.12.2017 ex 2915 90 70 30 3,3-Dimethylbutyryl chloride (CAS RN 7065-46-5) 0 % 31.12.2017 ex 2915 90 70 40 Nonanoic acid (pelargonic acid) (CAS RN 112-05-0) 0 % 31.12.2018 ex 2915 90 70 50 Allyl heptanoate (CAS RN 142-19-8) 0 % 31.12.2014 ex 2915 90 70 55 Triethyl orthoformate (CAS RN 122-51-0) 0 % 31.12.2018 ex 2915 90 70 60 Ethyl-6,8-dichlorooctanoate (CAS RN 1070-64-0) 0 % 31.12.2015 ex 2915 90 70 70 Cobalt borate neodecanoate complexes, with a purity by weight of 92 % or more (CAS RN 68457-13-6) 0 % 31.12.2016 ex 2915 90 70 75 2,2-Dimethylbutyryl chloride (CAS RN 5856-77-9) 0 % 31.12.2017 ex 2915 90 70 80 Ethyl difluoroacetate (CAS RN 454-31-9) 0 % 31.12.2016 ex 2916 12 00 10 2-tert-Butyl-6-(3-tert-butyl-2-hydroxy-5-methylbenzyl)-4-methylphenyl acrylate (CAS RN 61167-58-6) 0 % 31.12.2018 ex 2916 12 00 40 2,4-Di-tert-pentyl-6-[1-(3,5-di-tert-pentyl-2-hydroxyphenyl)ethyl]phenylacrylate (CAS RN 123968-25-2) 0 % 31.12.2018 ex 2916 12 00 70 2-(2-Vinyloxyethoxy)ethyl acrylate (CAS RN 86273-46-3) 0 % 31.12.2017 ex 2916 13 00 10 Hydroxyzinc methacrylate powder (CAS RN 63451-47-8) 0 % 31.12.2014 ex 2916 13 00 20 Zinc dimethacrylate, in the form of powder (CAS RN 13189-00-9) 0 % 31.12.2018 ex 2916 14 00 10 2,3-Epoxypropyl methacrylate (CAS RN 106-91-2) 0 % 31.12.2018 ex 2916 19 95 20 Methyl 3,3-dimethylpent-4-enoate (CAS RN 63721-05-1) 0 % 31.12.2018 ex 2916 19 95 40 Sorbic acid for use in the manufacture of animal feeds (CAS RN 110-44-1) (1) 0 % 31.12.2018 ex 2916 20 00 50 Ethyl 2,2-dimethyl-3-(2-methylpropenyl)cyclopropanecarboxylate (CAS RN 97-41-6) 0 % 31.12.2018 ex 2916 20 00 60 3-Cyclohexylpropionic acid (CAS RN 701-97-3) 0 % 31.12.2015 ex 2916 31 00 10 Benzyl benzoate (CAS RN 120-51-4) 0 % 31.12.2016 ex 2916 39 90 10 2,3,4,5-Tetrafluorobenzoic acid (CAS RN 1201-31-6) 0 % 31.12.2016 ex 2916 39 90 15 2-Chloro-5-nitrobenzoic acid (CAS RN 2516-96-3) 0 % 31.12.2016 ex 2916 39 90 20 3,5-Dichlorobenzoyl chloride (CAS RN 2905-62-6) 3,6 % 31.12.2018 ex 2916 39 90 25 2-Methyl-3-(4-Fluorophenyl)-propionyl chloride (CAS RN 1017183-70-8) 0 % 31.12.2015 ex 2916 39 90 30 2,4,6-Trimethylbenzoyl chloride (CAS RN 938-18-1) 0 % 31.12.2015 ex 2916 39 90 35 Methyl 4-tert-butylbenzoate (CAS RN 26537-19-9) 0 % 31.12.2018 ex 2916 39 90 38 6-Bromonaphthalene-2-carboxylic acid (CAS RN 5773-80-8) 0 % 31.12.2018 ex 2916 39 90 45 2-Chlorobenzoic acid (CAS RN 118-91-2) 0 % 31.12.2016 ex 2916 39 90 50 3,5-Dimethylbenzoyl chloride (CAS RN 6613-44-1) 0 % 31.12.2018 ex 2916 39 90 55 4-tert-Butylbenzoic acid (CAS RN 98-73-7) 0 % 31.12.2017 ex 2916 39 90 60 4-Ethylbenzoyl chloride (CAS RN 16331-45-6) 0 % 31.12.2018 ex 2916 39 90 70 Ibuprofen (INN) (CAS RN 15687-27-1) 0 % 31.12.2018 ex 2916 39 90 75 m-Toluic acid (CAS RN 99-04-7) 0 % 31.12.2017 ex 2916 39 90 85 (2,4,5-Trifluorophenyl)acetic acid (CAS RN 209995-38-0) 0 % 31.12.2017 ex 2917 11 00 20 Bis(p-methylbenzyl) oxalate (CAS RN 18241-31-1) 0 % 31.12.2018 ex 2917 11 00 30 Cobalt oxalate (CAS RN 814-89-1) 0 % 31.12.2014 ex 2917 19 10 10 Dimethyl malonate (CAS RN 108-59-8) 0 % 31.12.2014 ex 2917 19 10 20 Diethyl malonate (CAS RN 105-53-3) 0 % 31.12.2017 ex 2917 19 90 20 Sodium 1,2-bis(cyclohexyloxycarbonyl)ethanesulphonate (CAS RN 23386-52-9) 0 % 31.12.2018 ex 2917 19 90 30 Ethylene brassylate (CAS RN 105-95-3) 0 % 31.12.2014 ex 2917 19 90 50 Tetradecanedioic acid (CAS RN 821-38-5) 0 % 31.12.2015 ex 2917 19 90 70 Itaconic acid (CAS RN 97-65-4) 0 % 31.12.2018 ex 2917 20 00 30 1,4,5,6,7,7-Hexachloro-8,9,10-trinorborn-5-ene-2,3-dicarboxylic anhydride (CAS RN 115-27-5) 0 % 31.12.2018 ex 2917 20 00 40 3-Methyl-1,2,3,6-tetrahydrophthalic anhydride (CAS RN 5333-84-6) 0 % 31.12.2018 ex 2917 34 00 10 Diallyl phthalate (CAS RN 131-17-9) 0 % 31.12.2018 ex 2917 39 95 20 Dibutyl-1,4-benzenedicarboxylate (CAS RN 1962-75-0) 0 % 31.12.2015 ex 2917 39 95 30 Benzene-1,2:4,5-tetracarboxylic dianhydride (CAS RN 89-32-7) 0 % 31.12.2015 ex 2918 16 00 20 Calcium digluconate monohydrate (CAS RN 66905-23-5) for use in the manufacture of calcium gluconate lactate (CAS RN 11116-97-5) (1) 0 % 31.12.2018 ex 2918 19 98 20 L-Malic acid (CAS RN 97-67-6) 0 % 31.12.2018 ex 2918 29 00 10 Monohydroxynaphthoic acids 0 % 31.12.2018 ex 2918 29 00 35 Propyl 3,4,5-trihydroxybenzoate (CAS RN 121-79-9) 0 % 31.12.2017 ex 2918 29 00 50 Hexamethylene bis[3-(3,5-di-tert-butyl-4-hydroxyphenyl)propionate] (CAS RN 35074-77-2) 0 % 31.12.2018 ex 2918 29 00 60 Methyl-, ethyl-, propyl- or butyl esters of 4-hydroxybenzoic acid or their sodium salts (CAS RN 35285-68-8, 99-76-3, 5026-62-0, 94-26-8, 94-13-3, 35285-69-9, 120-47-8, 36457-20-2 or 4247-02-3) 0 % 31.12.2016 ex 2918 30 00 30 Methyl-2-benzoylbenzoate (CAS RN 606-28-0) 0 % 31.12.2018 ex 2918 30 00 50 Ethyl acetoacetate (CAS RN 141-97-9) 0 % 31.12.2017 ex 2918 99 90 10 3,4-Epoxycyclohexylmethyl 3,4-epoxycyclohexanecarboxylate (CAS RN 2386-87-0) 0 % 31.12.2018 ex 2918 99 90 15 Ethyl 2,3-epoxy-3-phenylbutyrate (CAS RN 77-83-8) 0 % 31.12.2017 ex 2918 99 90 20 Methyl 3-methoxyacrylate (CAS RN 5788-17-0) 0 % 31.12.2014 ex 2918 99 90 30 Methyl 2-(4-hydroxyphenoxy)propionate (CAS RN 96562-58-2) 0 % 31.12.2018 ex 2918 99 90 40 trans-4-Hydroxy-3-methoxycinnamic acid (CAS RN 1135-24-6) 0 % 31.12.2018 ex 2918 99 90 50 Methyl 3,4,5-trimethoxybenzoate (CAS RN 1916-07-0) 0 % 31.12.2018 ex 2918 99 90 60 3,4,5-Trimethoxybenzoic acid (CAS RN 118-41-2) 0 % 31.12.2018 ex 2918 99 90 70 Allyl-(3-methylbutoxy)acetate (CAS RN 67634-00-8) 0 % 31.12.2014 ex 2918 99 90 80 Sodium 5-[2-chloro-4-(trifluoromethyl)phenoxy]-2-nitrobenzoate (CAS RN 62476-59-9) 0 % 31.12.2016 ex 2919 90 00 10 2,2 ²-Methylenebis(4,6-di-tert-butylphenyl) phosphate, monosodium salt (CAS RN 85209-91-2) 0 % 31.12.2018 ex 2919 90 00 30 Aluminium hydroxybis[2,2 ²-methylenebis(4,6-di-tert-butylphenyl)phosphate] (CAS RN 151841-65-5) 0 % 31.12.2018 ex 2919 90 00 40 Tri-n-hexylphosphate (CAS RN 2528-39-4) 0 % 31.12.2018 ex 2919 90 00 50 Triethyl phosphate (CAS RN 78-40-0) 0 % 31.12.2016 ex 2920 19 00 10 Fenitrothion (ISO) (CAS RN 122-14-5) 0 % 31.12.2018 ex 2920 19 00 20 Tolclofos-methyl (ISO) (CAS RN 57018-04-9) 0 % 31.12.2018 ex 2920 90 10 10 Diethyl sulphate (CAS RN 64-67-5) 0 % 31.12.2018 ex 2920 90 10 20 Diallyl 2,2 ²-oxydiethyl dicarbonate (CAS RN 142-22-3) 0 % 31.12.2018 ex 2920 90 10 40 Dimethyl carbonate (CAS RN 616-38-6) 0 % 31.12.2018 ex 2920 90 10 50 Di-tert-butyl dicarbonate (CAS RN 24424-99-5) 0 % 31.12.2018 ex 2920 90 10 60 2,4-Di-tert-butyl-5-nitrophenyl methyl carbonate (CAS RN 873055-55-1) 0 % 31.12.2017 2920 90 30 Trimethyl phosphite (CAS RN 121-45-9) 0 % 31.12.2018 2920 90 40 Triethyl phosphite (CAS RN 122-52-1) 0 % 31.12.2016 ex 2920 90 85 10 O,O ²-Dioctadecyl pentaerythritol bis(phosphite) (CAS RN 3806-34-6) 0 % 31.12.2018 ex 2920 90 85 20 Tris(methylphenyl)phosphite (CAS RN 25586-42-9) 0 % 31.12.2015 ex 2920 90 85 30 2,2 ²-[[3,3 ²,5,5 ²-Tetrakis(1,1-dimethylethyl)[1,1 ²-biphenyl]-2,2 ²-diyl]bis(oxy)]bis[biphenyl-1,3,2-dioxaphosphepine], (CAS RN 138776-88-2) 0 % 31.12.2015 ex 2920 90 85 40 Bis(2,4-dicumylphenyl)pentaerythritol diphosphite (CAS RN 154862-43-8) 0 % 31.12.2015 ex 2920 90 85 50 Fosetyl-aluminium (CAS RN 39148-24-8) 0 % 31.12.2018 ex 2920 90 85 60 Bis(neopentylglycolato)diboron (CAS RN 201733-56-4) 0 % 31.12.2018 ex 2921 19 50 ex 2929 90 00 10 20 Diethylamino-triethoxysilane (CAS RN 35077-00-0) 0 % 31.12.2014 ex 2921 19 60 10 2-(N,N-Diethylamino)ethyl chloride hydrochloride (CAS RN 869-24-9) 0 % 31.12.2017 ex 2921 19 99 20 Ethyl(2-methylallyl)amine (CAS RN 18328-90-0) 0 % 31.12.2018 ex 2921 19 99 30 Allylamine (CAS RN 107-11-9) 0 % 31.12.2018 ex 2921 19 99 60 Tetrakis(ethylmethylamino) zirconium (IV), (CAS RN 175923-04-3) 0 % 31.12.2018 ex 2921 19 99 70 N,N-Dimethyloctylamine  boron trichloride (1:1) (CAS RN 34762-90-8) 0 % 31.12.2017 ex 2921 29 00 20 Tris[3-(dimethylamino)propyl]amine (CAS RN 33329-35-0) 0 % 31.12.2018 ex 2921 29 00 30 Bis[3-(dimethylamino)propyl]methylamine (CAS RN 3855-32-1) 0 % 31.12.2018 ex 2921 29 00 40 Decamethylenediamine (CAS RN 646-25-3) 0 % 31.12.2015 ex 2921 29 00 50 N ²-[3-(Dimethylamino)propyl]-N,N-dimethylpropane-1,3-diamine, (CAS RN 6711-48-4) 0 % 31.12.2016 ex 2921 30 99 30 1,3-Cyclohexanedimethanamine (CAS RN 2579-20-6) 0 % 31.12.2015 ex 2921 30 99 40 Cyclopropylamin (CAS RN 765-30-0) 0 % 31.12.2017 ex 2921 42 00 15 4-Amino-3-nitrobenzenesulphonic acid (CAS RN 616-84-2) 0 % 31.12.2018 ex 2921 42 00 20 3-Chloroaniline (CAS RN 108-42-9) 0 % 31.12.2018 ex 2921 42 00 25 Sodium hydrogen 2-aminobenzene-1,4-disulphonate (CAS RN 24605-36-5) 0 % 31.12.2018 ex 2921 42 00 35 2-Nitroaniline (CAS RN 88-74-4) 0 % 31.12.2018 ex 2921 42 00 45 2,4,5-Trichloroaniline (CAS RN 636-30-6) 0 % 31.12.2018 ex 2921 42 00 50 3-Aminobenzenesulfonic acid (CAS RN 121-47-1) 0 % 31.12.2018 ex 2921 42 00 70 2-Aminobenzene-1,4-disulfonic acid (CAS RN 98-44-2) 0 % 31.12.2014 ex 2921 42 00 80 4-Chloro-2-nitroaniline (CAS RN 89-63-4) 0 % 31.12.2018 ex 2921 42 00 82 2-Chloro-4-nitroaniline (CAS RN 121-87-9) 0 % 31.12.2015 ex 2921 42 00 85 3,5-Dichloroaniline (CAS RN 626-43-7) 0 % 31.12.2018 ex 2921 42 00 86 2,5-Dichloroaniline of a purity by weight of 99,5 % or more (CAS RN 95-82-9) 0 % 31.12.2017 ex 2921 42 00 87 N-Methylaniline (CAS RN 100-61-8) 0 % 31.12.2017 ex 2921 42 00 88 3,4-Dichloroaniline-6-sulphonic acid (CAS RN 6331-96-0) 0 % 31.12.2017 ex 2921 43 00 20 4-Amino-6-chlorotoluene-3-sulphonic acid (CAS RN 88-51-7) 0 % 31.12.2018 ex 2921 43 00 30 3-Nitro-p-toluidine (CAS RN 119-32-4) 0 % 31.12.2018 ex 2921 43 00 40 4-Aminotoluene-3-sulphonic acid (CAS RN 88-44-8) 0 % 31.12.2018 ex 2921 43 00 50 4-Aminobenzotrifluoride (CAS RN 455-14-1) 0 % 31.12.2015 ex 2921 43 00 60 3-Aminobenzotrifluoride (CAS RN 98-16-8) 0 % 31.12.2015 ex 2921 43 00 70 N-Ethyl-m-toluidine (CAS RN 102-27-2) 0 % 31.12.2016 ex 2921 43 00 80 6-Chloro-Ã ±,Ã ±,Ã ±-trifluoro-m-toluidine (CAS RN 121-50-6) 0 % 31.12.2017 ex 2921 44 00 20 Diphenylamine (CAS RN 122-39-4) 0 % 31.12.2018 ex 2921 45 00 10 Sodium hydrogen 3-aminonaphthalene-1,5-disulphonate (CAS RN 4681-22-5) 0 % 31.12.2014 ex 2921 45 00 20 2-Aminonaphthalene-1,5-disulphonic acid (CAS RN 117-62-4) or one of its sodium salts (CAS RN 19532-03-7) or (CAS RN 62203-79-6) 0 % 31.12.2018 ex 2921 45 00 40 1-Naphthylamine (CAS RN 134-32-7) 0 % 31.12.2014 ex 2921 45 00 50 7-Aminonaphthalene-1,3,6-trisulphonic acid (CAS RN 118-03-6) 0 % 31.12.2018 ex 2921 49 00 20 Pendimethalin (ISO) (CAS RN 40487-42-1) 3,5 % 31.12.2018 ex 2921 49 00 40 N-1-Naphthylaniline (CAS RN 90-30-2) 0 % 31.12.2018 ex 2921 49 00 60 N-Benzyl-N-ethylaniline (CAS RN 92-59-1) 0 % 31.12.2014 ex 2921 49 00 70 2-Chlorobenzylamine (CAS RN 89-97-4) 0 % 31.12.2015 ex 2921 49 00 80 4-Heptafluoroisopropyl-2-methylaniline (CAS RN 238098-26-5) 0 % 31.12.2015 ex 2921 49 00 85 4-Isopropylaniline (CAS RN 99-88-7) 0 % 31.12.2017 ex 2921 51 19 20 Toluene diamine (TDA), containing by weight 78 % or more but not more than 82 % of 4-methyl-m-phenylenediamine and 18 % or more but not more than 22 % of 2-methyl-m-phenylenediamine, and with a residual tar content of not more than 0,23 % by weight 0 % 31.12.2018 ex 2921 51 19 30 2-Methyl-p-phenylenediamine sulphate (CAS RN 615-50-9) 0 % 31.12.2018 ex 2921 51 19 40 p-Phenylenediamine (CAS RN 106-50-3) 0 % 31.12.2016 ex 2921 51 19 50 Mono- and dichloroderivatives of p-phenylenediamine and p-diaminotoluene 0 % 31.12.2014 ex 2921 51 19 60 2,4-Diaminobenzenesulphonic acid (CAS RN 88-63-1) 0 % 31.12.2018 ex 2921 59 90 10 Mixture of isomers of 3,5-diethyltoluenediamine 0 % 31.12.2018 ex 2921 59 90 30 3,3 ²-Dichlorobenzidine dihydrochloride (CAS RN 612-83-9) 0 % 31.12.2017 ex 2921 59 90 40 4,4 ²-Diaminostilbene-2,2 ²-disulphonic acid (CAS RN 81-11-8) 0 % 31.12.2018 ex 2921 59 90 50 N-Ethyl-N ²,N ²-dimethyl-N-phenyl-ethylene-1,2-diamine (CAS RN 27692-91-7) 0 % 31.12.2014 ex 2921 59 90 60 (2R,5R)-1,6-Diphenylhexane-2,5-diamine dihydrochloride (CAS RN 1247119-31-8) 0 % 31.12.2017 ex 2922 19 85 20 2-(2-Methoxyphenoxy)ethylamine hydrochloride (CAS RN 64464-07-9) 0 % 31.12.2017 ex 2922 19 85 25 Titanium bis(triethanolamine)diisopropoxide (CAS RN 36673-16-2) 0 % 31.12.2017 ex 2922 19 85 30 N,N,N ²,N ²-Tetramethyl-2,2 ²-oxybis(ethylamine) (CAS RN 3033-62-3) 0 % 31.12.2018 ex 2922 19 85 40 2-(Dimethylamino)ethyl benzoate (CAS RN 2208-05-1) 0 % 31.12.2014 ex 2922 19 85 45 2-[2-Hydroxyethyl(octadecyl)amino]ethanol (CAS RN 10213-78-2) 0 % 31.12.2016 ex 2922 19 85 50 2-(2-Methoxyphenoxy)ethylamine (CAS RN 1836-62-0) 0 % 31.12.2018 ex 2922 19 85 60 N,N,N ²-trimethyl-N ²-(2-hydroxy-ethyl) 2,2 ²-oxybis(ethylamine), (CAS RN 83016-70-0) 0 % 31.12.2018 ex 2922 19 85 65 trans-4-Aminocyclohexanol (CAS RN 27489-62-9) 0 % 31.12.2018 ex 2922 19 85 70 D-(-)-threo-2-amino-1-(p-nitrophenyl)propane-1,3-diol (CAS RN 716-61-0) 0 % 31.12.2016 ex 2922 19 85 75 2-Ethoxyethylamine (CAS RN 110-76-9) 0 % 31.12.2018 ex 2922 19 85 80 N-[2-[2-(Dimethylamino)ethoxy]ethyl]-N-methyl-1,3-propanediamine, (CAS RN 189253-72-3) 0 % 31.12.2014 ex 2922 19 85 85 (1S,4R)-cis-4-Amino-2-cyclopentene-1-methanol-D-tartrate (CAS RN 229177-52-0) 0 % 31.12.2018 ex 2922 21 00 10 2-Amino-5-hydroxynaphthalene-1,7-disulphonic acid (CAS RN 6535-70-2) 0 % 31.12.2018 ex 2922 21 00 30 6-Amino-4-hydroxynaphthalene-2-sulphonic acid (CAS RN 90-51-7) 0 % 31.12.2014 ex 2922 21 00 40 7-Amino-4-hydroxynaphthalene-2-sulphonic acid (CAS RN 87-02-5) 0 % 31.12.2018 ex 2922 21 00 50 Sodium hydrogen 4-amino-5-hydroxynaphthalene-2,7-disulphonate, (CAS RN 5460-09-3) 0 % 31.12.2014 ex 2922 21 00 60 4-Amino-5-hydroxynaphthalene-2,7-disulphonic acid with a purity by weight of 80 % or more (CAS RN 90-20-0) 0 % 31.12.2018 ex 2922 29 00 20 3-Aminophenol (CAS RN 591-27-5) 0 % 31.12.2018 ex 2922 29 00 25 5-Amino-o-cresol (CAS RN 2835-95-2) 0 % 31.12.2018 ex 2922 29 00 45 Anisidines 0 % 31.12.2018 ex 2922 29 00 55 3-Amino-4-hydroxybenzenesulphonic acid (CAS RN 98-37-3) 0 % 31.12.2014 ex 2922 29 00 65 4-Trifluoromethoxyaniline (CAS RN 461-82-5) 0 % 31.12.2014 ex 2922 29 00 70 4-Nitro-o-anisidine (CAS RN 97-52-9) 0 % 31.12.2018 ex 2922 29 00 75 4-(2-Aminoethyl)phenol (CAS RN 51-67-2) 0 % 31.12.2015 ex 2922 29 00 80 3-Diethylaminophenol (CAS RN 91-68-9) 0 % 31.12.2018 ex 2922 29 00 85 4-Benzyloxyaniline hydrochloride (CAS RN 51388-20-6) 0 % 31.12.2018 ex 2922 39 00 10 1-Amino-4-bromo-9,10-dioxoanthracene-2-sulphonic acid and its salts 0 % 31.12.2018 ex 2922 39 00 20 2-Amino-5-chlorobenzophenone (CAS RN 719-59-5) 0 % 31.12.2015 ex 2922 39 00 70 p-[(2-Chloroethyl)ethylamino]benzaldehyde (CAS RN 2643-07-4) 0 % 31.12.2016 ex 2922 43 00 10 Anthranilic acid (CAS RN 118-92-3) 0 % 31.12.2018 ex 2922 49 85 10 Ornithine aspartate (INNM) (CAS RN 3230-94-2) 0 % 31.12.2018 ex 2922 49 85 15 DL-Aspartic acid used for the manufacture of food-integrators, (CAS RN 617-45-8) (1) 0 % 31.12.2014 ex 2922 49 85 20 3-Amino-4-chlorobenzoic acid (CAS RN 2840-28-0) 0 % 31.12.2017 ex 2922 49 85 40 Norvaline 0 % 31.12.2018 ex 2922 49 85 45 Glycine (CAS RN 56-40-6) 0 % 31.12.2015 ex 2922 49 85 50 D-(-)-Dihydrophenylglycine (CAS RN 26774-88-9) 0 % 31.12.2014 ex 2922 49 85 60 Ethyl-4-dimethylaminobenzoate (CAS RN 10287-53-3) 0 % 31.12.2017 ex 2922 49 85 70 2-Ethylhexyl-4-dimethylaminobenzoate (CAS RN 21245-02-3) 0 % 31.12.2018 ex 2922 50 00 20 1-[2-Amino-1-(4-methoxyphenyl)-ethyl]-cyclohexanol hydrochloride, (CAS RN 130198-05-9) 0 % 31.12.2014 ex 2922 50 00 70 2-(1-Hydroxycyclohexyl)-2-(4-methoxyphenyl)ethylammonium acetate 0 % 31.12.2018 ex 2923 90 00 10 Tetramethylammonium hydroxide, in the form of an aqueous solution containing 25 % ( ± 0,5 %) by weight of tetramethylammonium hydroxide 0 % 31.12.2018 ex 2923 90 00 25 Tetrakis(dimethylditetradecylammonium) molybdate, (CAS RN 117342-25-3) 0 % 31.12.2018 ex 2923 90 00 45 Tetrabutylammonium hydroxide in the form of an aqueous solution containing 55 % ( ± 1 %) by weight of tetrabutylammonium hydroxide, (CAS RN 2052-49-5) 0 % 31.12.2014 ex 2923 90 00 70 Tetrapropylammonium hydroxide, in the form of an aqueous solution containing:  40 % ( ± 2 %) by weight of tetrapropylammonium hydroxide,  0,3 % by weight or less of carbonate,  0,1 % by weight or less of tripropylamine,  500 mg/kg or less of bromide and  25 mg/kg or less of potassium and sodium taken together 0 % 31.12.2018 ex 2923 90 00 75 Tetraethylammonium hydroxide, in the form of an aqueous solution containing:  35 % ( ± 0,5 %) by weight of tetraethylammonium hydroxide,  not more than 1 000 mg/kg of chloride,  not more than 2 mg/kg of iron and  not more than 10 mg/kg of potassium 0 % 31.12.2015 ex 2923 90 00 80 Diallyldimethylammonium chloride, in the form of an aqueous solution containing by weight 63 % or more but not more than 67 % of diallyldimethylammonium chloride, (CAS RN 7398-69-8) 0 % 31.12.2018 ex 2924 19 00 10 2-Acrylamido-2-methylpropanesulphonic acid (CAS RN 15214-89-8) or its sodium salt (CAS RN 5165-97-9), or its ammonium salt (CAS RN 58374-69-9) 0 % 31.12.2018 ex 2924 19 00 30 Methyl 2-acetamido-3-chloropropionate (CAS RN 87333-22-0) 0 % 31.12.2018 ex 2924 19 00 40 N-(1,1-Dimethyl-3-oxobutyl)acrylamide (CAS RN 2873-97-4) 0 % 31.12.2018 ex 2924 19 00 50 Acrylamide (CAS RN 79-06-1) 0 % 31.12.2018 ex 2924 19 00 60 N,N-Dimethylacrylamide (CAS RN 2680-03-7) 0 % 31.12.2016 ex 2924 19 00 70 Methylcarbamate (CAS RN 598-55-0) 0 % 31.12.2018 ex 2924 19 00 80 Tetrabutylurea (CAS RN 4559-86-8) 0 % 31.12.2017 ex 2924 21 00 10 4,4 ²-Dihydroxy-7,7 ²-ureylenedi(naphthalene-2-sulfonic acid) and its sodium salts 0 % 31.12.2018 ex 2924 21 00 20 (3-Aminophenyl)urea hydrochloride (CAS RN 59690-88-9) 0 % 31.12.2018 ex 2924 29 98 10 Alachlor (ISO), (CAS RN 15972-60-8) 0 % 31.12.2018 ex 2924 29 98 12 4-(Acetylamino)-2-aminobenzenesulphonic acid (CAS RN 88-64-2) 0 % 31.12.2018 ex 2924 29 98 15 Acetochlor (ISO), (CAS RN 34256-82-1) 0 % 31.12.2018 ex 2924 29 98 20 2-Chloro-N-(2-ethyl-6-methylphenyl)-N-(propan-2-yloxymethyl)acetamide, (CAS RN 86763-47-5) 0 % 31.12.2014 ex 2924 29 98 27 2-Bromo-4-fluoroacetanilide (CAS RN 1009-22-9) 0 % 31.12.2016 ex 2924 29 98 40 N,N ²-1,4-Phenylenebis[3-oxobutyramide], (CAS RN 24731-73-5) 0 % 31.12.2015 ex 2924 29 98 45 Propoxur (ISO) (CAS RN 114-26-1) 0 % 31.12.2015 ex 2924 29 98 50 N,N ²-(2,5-Dichloro-1,4-phenylene)bis[3-oxobutyramide], (CAS RN 42487-09-2) 0 % 31.12.2015 ex 2924 29 98 51 Methyl 2-amino-4-[[(2,5-dichlorophenyl)amino]carbonyl]benzoate (CAS RN 59673-82-4) 0 % 31.12.2017 ex 2924 29 98 53 4-Amino-N-[4-(aminocarbonyl)phenyl]benzamide (CAS RN 74441-06-8) 0 % 31.12.2017 ex 2924 29 98 55 N,N ²-(2,5-Dimethyl-1,4-phenylene)bis[3-oxobutyramide], (CAS RN 24304-50-5) 0 % 31.12.2015 ex 2924 29 98 60 N,N ²-(2-Chloro-5-methyl-1,4-phenylene)bis[3-oxobutyramide], (CAS RN 41131-65-1) 0 % 31.12.2015 ex 2924 29 98 63 N-Ethyl-2-(isopropyl)-5-methylcyclohexanecarboxamide (CAS RN 39711-79-0) 0 % 31.12.2016 ex 2924 29 98 65 2-(4-Hydroxyphenyl)acetamide (CAS RN 17194-82-0) 0 % 31.12.2018 ex 2924 29 98 75 3-Amino-p-anisanilide (CAS RN 120-35-4) 0 % 31.12.2018 ex 2924 29 98 80 5 ²-Chloro-3-hydroxy-2 ²,4 ²-dimethoxy-2-naphthanilide (CAS RN 92-72-8) 0 % 31.12.2018 ex 2924 29 98 85 p-Aminobenzamide (CAS RN 2835-68-9) 0 % 31.12.2018 ex 2924 29 98 86 Anthranilamide of a purity by weight of 99,5 % or more (CAS RN 88-68-6) 0 % 31.12.2017 ex 2924 29 98 87 Paracetamol (INN) (CAS RN 103-90-2) 0 % 31.12.2018 ex 2924 29 98 88 5 ²-Chloro-3-hydroxy-2 ²-methyl-2-naphthanilide (CAS RN 135-63-7) 0 % 31.12.2018 ex 2924 29 98 89 Flutolanil (ISO) (CAS RN 66332-96-5) 0 % 31.12.2018 ex 2924 29 98 91 3-Hydroxy-2 ²-methoxy-2-naphthanilide (CAS RN 135-62-6) 0 % 31.12.2018 ex 2924 29 98 92 3-Hydroxy-2-naphthanilide (CAS RN 92-77-3) 0 % 31.12.2014 ex 2924 29 98 93 3-Hydroxy-2 ²-methyl-2-naphthanilide (CAS RN 135-61-5) 0 % 31.12.2018 ex 2924 29 98 94 2 ²-Ethoxy-3-hydroxy-2-naphthanilide (CAS RN 92-74-0) 0 % 31.12.2018 ex 2924 29 98 97 1,1-Cyclohexanediacetic acid monoamide (CAS RN 99189-60-3) 0 % 31.12.2018 ex 2925 11 00 20 Saccharin and its sodium salt 0 % 31.12.2018 ex 2925 19 95 10 N-Phenylmaleimide (CAS RN 941-69-5) 0 % 31.12.2018 ex 2925 19 95 20 4,5,6,7-Tetrahydroisoindole-1,3-dione (CAS RN 4720-86-9) 0 % 31.12.2017 ex 2925 19 95 30 N,N ²-(m-Phenylene)dimaleimide (CAS RN 3006-93-7) 0 % 31.12.2017 ex 2925 29 00 10 Dicyclohexylcarbodiimide (CAS RN 538-75-0) 0 % 31.12.2018 ex 2925 29 00 20 N-[3-(Dimethylamino)propyl]-N ²-ethylcarbodiimide hydrochloride (CAS RN 25952-53-8) 0 % 01.01.2018 ex 2926 90 95 13 alpha-Bromo-o-toluonitrile (CAS RN 22115-41-9) 0 % 31.12.2018 ex 2926 90 95 20 2-(m-Benzoylphenyl)propiononitrile (CAS RN 42872-30-0) 0 % 31.12.2014 ex 2926 90 95 25 2,2-Dibromo-3-nitrilopropionamide (CAS RN 10222-01-2) 0 % 31.12.2016 ex 2926 90 95 30 2-Amino-3-(3,4-dimethoxyphenyl)-2-methylpropanenitrile hydrochloride, (CAS RN 2544-13-0) 0 % 31.12.2015 ex 2926 90 95 50 Alkyl or alkoxyalkyl esters of cyanoacetic acid 0 % 31.12.2018 ex 2926 90 95 55 Methyl-2-cyano-2-phenylbutyrate (CAS RN 24131-07-5) 0 % 31.12.2016 ex 2926 90 95 60 Cyanoacetic acid in crystalline form (CAS RN 372-09-8) 0 % 31.12.2014 ex 2926 90 95 61 m-(1-Cyanoethyl)benzoic acid (CAS RN 5537-71-3) 0 % 31.12.2016 ex 2926 90 95 63 1-(Cyanoacetyl)-3-ethylurea (CAS RN 41078-06-2) 0 % 31.12.2014 ex 2926 90 95 64 Esfenvalerate of a purity by weight of 83 % or more in a mixture of its own isomers (CAS RN 66230-04-4) 0 % 31.12.2014 ex 2926 90 95 65 Malononitrile (CAS RN 109-77-3) 0 % 31.12.2018 ex 2926 90 95 70 Methacrylonitrile (CAS RN 126-98-7) 0 % 31.12.2014 ex 2926 90 95 74 Chlorothalonil (ISO) (CAS RN 1897-45-6) 0 % 31.12.2014 ex 2926 90 95 75 Ethyl 2-cyano-2-ethyl-3-methylhexanoate (CAS RN 100453-11-0) 0 % 31.12.2014 ex 2926 90 95 80 Ethyl 2-cyano-2-phenylbutyrate (CAS RN 718-71-8) 0 % 31.12.2018 ex 2926 90 95 86 Ethylenediaminetetraacetonitrile (CAS RN 5766-67-6) 0 % 31.12.2018 ex 2926 90 95 89 Butyronitrile (CAS RN 109-74-0) 0 % 31.12.2018 ex 2927 00 00 10 2,2 ²-Dimethyl-2,2 ²-azodipropionamidine dihydrochloride 0 % 31.12.2018 ex 2927 00 00 20 4-Anilino-2-methoxybenzenediazonium hydrogen sulphate (CAS RN 36305-05-2) 0 % 31.12.2018 ex 2927 00 00 30 4 ²-Aminoazobenzene-4-sulphonic acid (CAS RN 104-23-4) 0 % 31.12.2018 ex 2927 00 00 70 Tetrasodium 3,3 ²-[azoxybis[(2-methoxy-4,1-phenylene)azo]]bis[4,5-dihydroxynaphthalene-2,7-disulphonate], (CAS RN 83968-64-3) 0 % 31.12.2014 ex 2927 00 00 80 4-[(2,5-Dichlorophenyl)azo]-3-hydroxy-2-naphthoic acid (CAS RN 51867-77-7) 0 % 31.12.2017 ex 2928 00 90 10 3,3 ²-Bis(3,5-di-tert-butyl-4-hydroxyphenyl)-N,N ²-bipropionamide (CAS RN 32687-78-8) 0 % 31.12.2018 ex 2928 00 90 25 Acetaldehyde oxime in an aqueous solution (CAS RN 107-29-9) 0 % 31.12.2015 ex 2928 00 90 30 N-Isopropylhydroxylamine (CAS RN 5080-22-8) 0 % 31.12.2016 ex 2928 00 90 35 2-Chloro-N-methoxy-N-methylacetamide (CAS RN 67442-07-3) 0 % 31.12.2018 ex 2928 00 90 40 O-Ethylhydroxylamine, in the form of an aqueous solution (CAS RN 624-86-2) 0 % 31.12.2018 ex 2928 00 90 45 Tebufenozide (ISO) (CAS RN 112410-23-8) 0 % 31.12.2018 ex 2928 00 90 55 Aminoguanidinium hydrogen carbonate (CAS RN 2582-30-1) 0 % 31.12.2018 ex 2928 00 90 60 Adipohydrazide (CAS RN 1071-93-8) 0 % 31.12.2018 ex 2928 00 90 70 Butanone oxime (CAS RN 96-29-7) 0 % 31.12.2018 ex 2928 00 90 75 Metaflumizone (ISO) (CAS RN 139968-49-3) 0 % 31.12.2016 ex 2928 00 90 80 Cyflufenamid (ISO) (CAS RN 180409-60-3) 0 % 31.12.2018 ex 2928 00 90 85 Daminozide (ISO) with a purity by weight of 99 % or more (CAS RN 1596-84-5) 0 % 31.12.2016 ex 2929 10 00 10 Methylenedicyclohexyl diisocyanates (CAS RN 28605-81-4) 0 % 31.12.2018 ex 2929 10 00 15 3,3 ²-Dimethylbiphenyl-4,4 ²-diyl diisocyanate (CAS RN 91-97-4) 0 % 31.12.2014 ex 2929 10 00 20 Butyl isocyanate (CAS RN 111-36-4) 0 % 31.12.2017 ex 2929 10 00 40 m-Isopropenyl-Ã ±,Ã ±-dimethylbenzyl isocyanate (CAS RN 2094-99-7) 0 % 31.12.2018 ex 2929 10 00 50 m-Phenylenediisopropylidene diisocyanate (CAS RN 2778-42-9) 0 % 31.12.2018 ex 2929 10 00 55 2,5 (and 2,6)-Bis(isocyanatomethyl)bicyclo[2.2.1]heptane (CAS RN 74091-64-8) 0 % 31.12.2015 ex 2929 10 00 60 Trimethylhexamethylene diisocyanate, mixed isomers 0 % 31.12.2018 ex 2929 10 00 80 1,3-Bis(isocyanatomethyl)benzene (CAS RN 3634-83-1) 0 % 31.12.2016 ex 2930 20 00 10 Prosulfocarb (ISO) (CAS RN 52888-80-9) 0 % 31.12.2017 ex 2930 20 00 20 2-Isopropylethylthiocarbamate (CAS RN 141-98-0) 0 % 31.12.2016 ex 2930 90 99 10 2,3-Bis((2-mercaptoethyl)thio)-1-propanethiol (CAS RN 131538-00-6) 0 % 31.12.2015 ex 2930 90 99 13 Mercaptamine hydrochloride (CAS RN 156-57-0) 0 % 31.12.2016 ex 2930 90 99 14 4-(Methylthio)benzaldehyde (CAS RN 3446-89-7) 0 % 31.12.2018 ex 2930 90 99 15 Ethoprophos (ISO) (CAS RN 13194-48-4) 0 % 31.12.2018 ex 2930 90 99 17 2-(3-Aminophenylsulphonyl)ethyl hydrogen sulphate (CAS RN 2494-88-4) 0 % 31.12.2018 ex 2930 90 99 18 1-Methyl-5-[3-methyl-4-[4-[(trifluoromethyl)thio]phenoxy]phenyl]biuret (CAS RN 106310-17-2) 0 % 31.12.2016 ex 2930 90 99 20 2-Methoxy-N-[2-nitro-5-(phenylthio)phenyl]acetamide (CAS RN 63470-85-9) 0 % 31.12.2015 ex 2930 90 99 23 Dimethyl [(methylsulphanyl)methylylidene]biscarbamate (CAS RN 34840-23-8) 0 % 31.12.2018 ex 2930 90 99 25 Thiophanate-methyl (ISO), (CAS RN 23564-05-8) 0 % 31.12.2018 ex 2930 90 99 30 4-(4-Isopropoxyphenylsulphonyl)phenol (CAS RN 95235-30-6) 0 % 31.12.2018 ex 2930 90 99 35 Glutathione (CAS RN 70-18-8) 0 % 31.12.2016 ex 2930 90 99 40 3,3 ²-Thiodi(propionic acid) (CAS RN 111-17-1) 0 % 31.12.2018 ex 2930 90 99 45 2-[(p-Aminophenyl)sulphonyl]ethyl hydrogen sulphate (CAS RN 2494-89-5) 0 % 31.12.2018 ex 2930 90 99 50 [S-(R*,R*)]-2-Amino-1-[4-(methylthio)-phenyl]-1,3-propanediol, (CAS RN 23150-35-8) 0 % 31.12.2015 ex 2930 90 99 55 Thiourea (CAS RN 62-56-6) 0 % 31.12.2015 ex 2930 90 99 60 Methyl phenyl sulphide (CAS RN 100-68-5) 0 % 31.12.2018 ex 2930 90 99 62 Zinc bis(benzenesulfinate) (CAS RN 24308-84-7) 0 % 31.12.2014 ex 2930 90 99 64 3-Chloro-2-methylphenyl methyl sulphide (CAS RN 82961-52-2) 0 % 31.12.2014 ex 2930 90 99 65 Pentaerythritol tetrakis(3-mercaptopropionate) (CAS RN 7575-23-7) 0 % 31.12.2015 ex 2930 90 99 66 Diphenyl sulphide (CAS RN 139-66-2) 0 % 31.12.2017 ex 2930 90 99 67 3-Bromomethyl-2-chloro-4-(methylsulphonyl)-benzoic acid (CAS RN 120100-05-2) 0 % 31.12.2018 ex 2930 90 99 68 Clethodim (ISO) (CAS RN 99129-21-2) 0 % 31.12.2017 ex 2930 90 99 77 4-[4-(2-Propenyloxy)phenylsulphonyl]phenol (CAS RN 97042-18-7) 0 % 31.12.2018 ex 2930 90 99 78 4-Mercaptomethyl-3,6-dithia-1,8-octanedithiol (CAS RN 131538-00-6) 0 % 31.12.2016 ex 2930 90 99 80 Captan (ISO) (CAS RN 133-06-2) 0 % 31.12.2018 ex 2930 90 99 81 Disodium hexamethylene-1,6-bisthiosulfate dihydrate (CAS RN 5719-73-3) 3 % 31.12.2014 ex 2930 90 99 83 Methyl-p-tolyl sulphone (CAS RN 3185-99-7) 0 % 31.12.2017 ex 2930 90 99 84 2-Chloro-4-(methylsulphonyl)benzoic acid (CAS RN 53250-83-2) 0 % 31.12.2014 ex 2930 90 99 87 3-Sulphinobenzoic acid (CAS RN 15451-00-0) 0 % 31.12.2018 ex 2930 90 99 89 Potassium- or sodium-salt of O-ethyl-, O-isopropyl-, O-butyl-, O-isobutyl- or O-pentyl-dithiocarbonates 0 % 31.12.2016 ex 2931 90 90 05 Butylethylmagnesium (CAS RN 62202-86-2), in the form of a solution in heptane 0 % 31.12.2018 ex 2931 90 90 10 Diethylmethoxyborane (CAS RN 7397-46-8), whether or not in the form of a solution in tetrahydrofuran according to note 1e to Chapter 29 of the CN 0 % 31.12.2015 ex 2931 90 90 14 Sodium diisobutyldithiophosphinate (CAS RN 13360-78-6) in an aqueous solution 0 % 31.12.2017 ex 2931 90 90 15 Triethylborane (CAS RN 97-94-9) 0 % 31.12.2015 ex 2931 90 90 18 Trioctylphosphine oxide (CAS RN 78-50-2) 0 % 31.12.2016 ex 2931 90 90 20 Methylcyclopentadienyl manganese tricarbonyl containing not more than 4,9 % by weight of cyclopentadienyl manganese tricarbonyl, (CAS RN 12108-13-3) 0 % 31.12.2014 ex 2931 90 90 24 Methyl tris (2-pentanoneoxime) silane (CAS RN 37859-55-5) 0 % 31.12.2014 ex 2931 90 90 30 Diethylborane isopropoxide (CAS RN 74953-03-0) 0 % 31.12.2015 ex 2931 90 90 35 (Z)-Prop-1-en-1-ylphosphonic acid (CAS RN 25383-06-6) 0 % 31.12.2017 ex 2931 90 90 40 N-(Phosphonomethyl)iminodiacetic acid (CAS RN 5994-61-6) 0 % 31.12.2014 ex 2931 90 90 50 Bis(2,4,4-trimethylpentyl)phosphinic acid (CAS RN 83411-71-6) 0 % 31.12.2018 ex 2931 90 90 55 Dimethyl[dimethylsilyldiindenyl]hafnium (CAS RN 220492-55-7) 0 % 31.12.2014 ex 2931 90 90 70 N,N-Dimethylanilinium tetrakis(pentafluorophenyl)borate (CAS RN 118612-00-3) 0 % 31.12.2014 ex 2931 90 90 72 Phenylphosphonic dichloride (CAS RN 824-72-6) 0 % 31.12.2016 ex 2931 90 90 75 Tetrakis(hydroxymethyl)phosphonium chloride (CAS RN 124-64-1) 0 % 31.12.2016 ex 2931 90 90 86 Mixture of the isomers 9-icosyl-9-phosphabicyclo[3.3.1]nonane and 9-icosyl-9-phosphabicyclo[4.2.1]nonane 0 % 31.12.2018 ex 2931 90 90 87 Tris(4-methylpentan-2-oximino)methylsilane (CAS RN 37859-57-7) 0 % 31.12.2018 ex 2931 90 90 89 Tetrabutylphosphonium acetate in the form of an aqueous solution (CAS RN 30345-49-4) 0 % 31.12.2014 ex 2931 90 90 91 Trimethylsilane (CAS RN 993-07-7) 0 % 31.12.2016 ex 2931 90 90 92 Trimethylborane (CAS RN 593-90-8) 0 % 31.12.2014 ex 2931 90 90 96 3-(Hydroxyphenylphosphinoyl)propionic acid (CAS RN 14657-64-8) 0 % 31.12.2018 ex 2932 13 00 10 Tetrahydrofurfuryl alcohol (CAS RN 97-99-4) 0 % 31.12.2018 ex 2932 19 00 40 Furan (CAS RN 110-00-9) of a purity by weight of 99 % or more 0 % 31.12.2014 ex 2932 19 00 41 2,2 di(tetrahydrofuryl)propane (CAS RN 89686-69-1) 0 % 31.12.2014 ex 2932 19 00 45 1,6-Dichloro-1,6-dideoxy-Ã ²-D-fructofuranosyl-4-chloro-4 deoxy-Ã ±-D-galactopyranoside, (CAS RN 56038-13-2) 0 % 31.12.2014 ex 2932 19 00 50 2-Methylfuran (CAS RN 534-22-5) 0 % 31.12.2015 ex 2932 19 00 70 Furfurylamine (CAS RN 617-89-0) 0 % 31.12.2014 ex 2932 19 00 75 Tetrahydro-2-methylfuran (CAS RN 96-47-9) 0 % 31.12.2018 ex 2932 19 00 80 5-Nitrofurfurylidene di(acetate) (CAS RN 92-55-7) 0 % 31.12.2016 ex 2932 20 90 10 2 ²-Anilino-6 ²-[ethyl(isopentyl)amino]-3 ²-methylspiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one (CAS RN 70516-41-5) 0 % 31.12.2018 ex 2932 20 90 15 Coumarin (CAS RN 91-64-5) 0 % 31.12.2016 ex 2932 20 90 20 Ethyl 6 ²-(diethylamino)-3-oxo-3H-spiro[2-benzofuran-1,9 ²-xanthene]-2 ²-carboxylate (CAS RN 154306-60-2) 0 % 31.12.2017 ex 2932 20 90 35 6 ²-Diethylamino-3 ²-methyl-2 ²-(2,4-xylidino)spiro[isobenzofuran-1(3H),9 ²-xanthen]-3-one (CAS RN 36431-22-8) 0 % 31.12.2018 ex 2932 20 90 40 (S)-(-)-Ã ±-Amino-Ã ³-butyrolactonehydrobromide (CAS RN 15295-77-9) 0 % 31.12.2017 ex 2932 20 90 55 6-Dimethylamino-3,3-bis(4-dimethylaminophenyl)phthalide (CAS RN 1552-42-7) 0 % 31.12.2018 ex 2932 20 90 60 6 ²-(Diethylamino)-3 ²-methyl-2 ²-(phenylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one (CAS RN 29512-49-0) 0 % 31.12.2016 ex 2932 20 90 70 3 ²,6 ²-Bis(ethylamino)-2 ²,7 ²-dimethylspiro[isobenzofuran-1(3H),9 ²-[9H]-xanthen]-3-one, (CAS RN 41382-37-0) 0 % 31.12.2018 ex 2932 20 90 71 6 ²-(Dibutylamino)-3 ²-methyl-2 ²-(phenylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one (CAS RN 89331-94-2) 0 % 31.12.2016 ex 2932 20 90 72 2 ²-[Bis(phenylmethyl)amino]-6 ²-(diethylamino)-spiro[isobenzofuran-1(3H),9 ²-[9H]xanthen]-3-one (CAS RN 34372-72-0) 0 % 31.12.2016 ex 2932 20 90 80 Gibberellic acid with a minimum purity by weight of 88 % (CAS RN 77-06-5) 0 % 31.12.2018 ex 2932 20 90 84 Decahydro-3a,6,6,9a-tetramethylnaphth [2,1-b] furan-2 (1H)-one (CAS RN 564-20-5) 0 % 31.12.2018 ex 2932 99 00 10 Bendiocarb (ISO) (CAS RN 22781-23-3) 0 % 31.12.2018 ex 2932 99 00 15 1,3,4,6,7,8-Hexahydro-4,6,6,7,8,8-hexamethylindeno[5,6-c]pyran (CAS RN 1222-05-5) 0 % 31.12.2016 ex 2932 99 00 20 Ethyl-2-methyl-1,3-dioxolane-2-acetate (CAS RN 6413-10-1) 0 % 31.12.2016 ex 2932 99 00 25 1-(2,2-Difluorobenzo[d][1,3]dioxol-5-yl)cyclopropanecarboxylic acid (CAS RN 862574-88-7) 0 % 31.12.2017 ex 2932 99 00 35 1,2,3-Trideoxy-4,6:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol, (CAS RN 882073-43-0) 0 % 31.12.2018 ex 2932 99 00 40 1,3:2,4-Bis-O-(3,4-dimethylbenzylidene)-D-glucitol (CAS RN 135861-56-2) 0 % 31.12.2018 ex 2932 99 00 45 2-Butylbenzofuran (CAS RN 4265-27-4) 0 % 31.12.2018 ex 2932 99 00 50 7-Methyl-3,4-dihydro-2H-1,5-benzodioxepin-3-one (CAS RN 28940-11-6) 0 % 31.12.2015 ex 2932 99 00 55 6-Fluoro-3,4-dihydro-2H-1-benzopyran-2-carboxylic acid (CAS RN 99199-60-7) 0 % 31.12.2018 ex 2932 99 00 70 1,3:2,4-bis-O-Benzylidene-D-glucitol (CAS RN 32647-67-9) 0 % 31.12.2016 ex 2932 99 00 75 3-(3,4-Methylenedioxyphenyl)-2-methylpropanal (CAS RN 1205-17-0) 0 % 31.12.2016 ex 2932 99 00 80 1,3:2,4-bis-O-(4-Methylbenzylidene)-D-glucitol (CAS RN 32647-67-9) 0 % 31.12.2016 ex 2933 19 90 30 3-Methyl-1-p-tolyl-5-pyrazolone (CAS RN 86-92-0) 0 % 31.12.2018 ex 2933 19 90 40 Edaravone (INN) (CAS RN 89-25-8) 0 % 31.12.2018 ex 2933 19 90 50 Fenpyroximate (ISO) (CAS RN 134098-61-6) 0 % 31.12.2014 ex 2933 19 90 60 Pyraflufen-ethyl (ISO) (CAS RN 129630-19-9) 0 % 31.12.2014 ex 2933 19 90 70 4,5-Diamino-1-(2-hydroxyethyl)-pyrazolsulphate (CAS RN 155601-30-2) 0 % 31.12.2018 ex 2933 19 90 80 3-(4,5-Dihydro-3-methyl-5-oxo-1H-pyrazol-1-yl)benzenesulphonic acid (CAS RN 119-17-5) 0 % 31.12.2017 ex 2933 19 90 85 Allyl 5-amino-4-(2-methylphenyl)-3-oxo-2,3-dihydro-1H-1-pyrazolcarbothioate (CAS RN 473799-16-5) 0 % 31.12.2017 ex 2933 21 00 50 1-Bromo-3-chloro-5,5-dimethylhydantoin (CAS RN 16079-88-2) 0 % 31.12.2016 ex 2933 21 00 60 DL-p-Hydroxyphenylhydantoin (CAS RN 2420-17-9) 0 % 31.12.2016 ex 2933 21 00 70 Ã ±-(4-Methoxybenzoyl)-Ã ±-(1-benzyl-5-ethoxy-3-hydantoinyl)-2-chloro-5-dodecyloxycarbonylacetanilide, (CAS RN 70950-45-7) 0 % 31.12.2016 ex 2933 21 00 80 5,5-Dimethylhydantoin (CAS RN 77-71-4) 0 % 31.12.2015 ex 2933 29 90 15 Ethyl 4-(1-hydroxy-1-methylethyl)-2-propylimidazole-5-carboxylate (CAS RN 144689-93-0) 0 % 31.12.2018 ex 2933 29 90 25 Prochloraz (ISO) (CAS RN 67747-09-5) 0 % 31.12.2018 ex 2933 29 90 35 1-Trityl-4-formylimidazole (CAS RN 33016-47-6) 0 % 31.12.2018 ex 2933 29 90 40 Triflumizole (ISO) (CAS RN 68694-11-1) 0 % 31.12.2014 ex 2933 29 90 45 Prochloraz copper chloride (ISO) (CAS RN 156065-03-1) 0 % 31.12.2018 ex 2933 29 90 50 1,3-Dimethylimidazolidin-2-one (CAS RN 80-73-9) 0 % 31.12.2018 ex 2933 29 90 60 1-Cyano-2-methyl-1-[2-(5-methylimidazol-4-ylmethylthio)ethyl]isothiourea (CAS RN 52378-40-2) 0 % 31.12.2016 ex 2933 29 90 70 Cyazofamid (ISO) (CAS RN 120116-88-3) 0 % 31.12.2016 ex 2933 29 90 80 Imazalil (ISO) (CAS RN 35554-44-0) 0 % 31.12.2017 ex 2933 39 99 12 2,3-Dichloropyridine (CAS RN 2402-77-9) 0 % 31.12.2017 ex 2933 39 99 15 Pyridine-2,3-dicarboxylic acid (CAS RN 89-00-9) 0 % 31.12.2018 ex 2933 39 99 18 6-Chloro-3-nitropyridin-2-ylamine (CAS RN 27048-04-0) 0 % 31.12.2017 ex 2933 39 99 20 Copper pyrithione powder (CAS RN 14915-37-8) 0 % 31.12.2014 ex 2933 39 99 24 2-Chloromethyl-4-methoxy-3,5-dimethylpyridine hydrochloride (CAS RN 86604-75-3) 0 % 31.12.2014 ex 2933 39 99 25 Imazethapyr (ISO) (CAS RN 81335-77-5) 0 % 31.12.2018 ex 2933 39 99 30 Fluazinam (ISO) (CAS RN 79622-59-6) 0 % 31.12.2014 ex 2933 39 99 32 2-(Chloromethyl)-3,4-dimethoxypyridine hydrochloride (CAS RN 72830-09-2) 0 % 31.12.2016 ex 2933 39 99 35 Aminopyralid (ISO) (CAS RN 150114-71-9) 0 % 31.12.2018 ex 2933 39 99 37 Aqueous solution of pyridine-2-thiol-1-oxide, sodium salt (CAS RN 3811-73-2) 0 % 31.12.2016 ex 2933 39 99 40 2-Chloropyridine (CAS RN 109-09-1) 0 % 31.12.2018 ex 2933 39 99 42 2,2,6,6-Tetramethylpiperidine (CAS RN 768-66-1) 0 % 31.12.2016 ex 2933 39 99 45 5-Difluoromethoxy-2-[[(3,4-dimethoxy-2-pyridyl)methyl]thio]-1H-benzimidazole, (CAS RN 102625-64-9) 0 % 31.12.2014 ex 2933 39 99 47 (-)-trans-4-(4 ²-Fluorophenyl)-3-hydroxymethyl-N-methylpiperidine (CAS RN 105812-81-5) 0 % 31.12.2014 ex 2933 39 99 48 Flonicamid (ISO) (CAS RN 158062-67-0) 0 % 31.12.2014 ex 2933 39 99 49 2-[[[3-Methyl-4-(2,2,2-trifluoroethoxy)-2-pyridinyl]methyl]thio]-1H-benzimidazole, (CAS RN 103577-40-8) 0 % 31.12.2015 ex 2933 39 99 50 N-Fluoro-2,6-dichloropyridinium tetrafluoroborate (CAS RN 140623-89-8) 0 % 31.12.2016 ex 2933 39 99 53 3-Bromopyridine (CAS RN 626-55-1) 0 % 31.12.2018 ex 2933 39 99 55 Pyriproxyfen (ISO) of a purity by weight of 97 % or more (CAS RN 95737-68-1) 0 % 31.12.2014 ex 2933 39 99 57 Tert-butyl 3-(6-amino-3-methylpyridin-2-yl)benzoate (CAS RN 1083057-14-0) 0 % 31.12.2017 ex 2933 39 99 60 2-Fluoro-6-(trifluoromethyl)pyridine (CAS RN 94239-04-0) 0 % 31.12.2018 ex 2933 39 99 63 2-Aminomethyl-3-chloro-5-trifluoromethylpyridine hydrochloride (CAS RN 326476-49-7) 0 % 31.12.2018 ex 2933 39 99 65 Acetamiprid (ISO) (CAS RN 135410-20-7) 0 % 31.12.2018 ex 2933 39 99 67 (1R,3S,4S)-tert-Butyl 3-(6-bromo-1H-benzo[d]imidazol-2-yl)-2-azabicyclo[2.2.1]heptane-2-carboxylate (CAS RN 1256387-74-2) 0 % 31.12.2018 ex 2933 39 99 70 2,3-Dichloro-5-trifluoromethylpyridine (CAS RN 69045-84-7) 0 % 31.12.2016 ex 2933 39 99 72 5,6-Dimethoxy-2-[(4-piperidinyl)methyl]indan-1-one (CAS RN 120014-30-4) 0 % 31.12.2016 ex 2933 39 99 77 Imazamox (ISO) (CAS RN 114311-32-9) 0 % 31.12.2018 ex 2933 39 99 85 2-Chloro-5-chloromethylpyridine (CAS RN 70258-18-3) 0 % 31.12.2015 ex 2933 49 10 10 Quinmerac (ISO) (CAS RN 90717-03-6) 0 % 31.12.2018 ex 2933 49 10 20 3-Hydroxy-2-methylquinoline-4-carboxylic acid (CAS RN 117-57-7) 0 % 31.12.2018 ex 2933 49 10 30 Ethyl 4-oxo-1,4-dihydroquinoline-3-carboxylate (CAS RN 52980-28-6) 0 % 31.12.2017 ex 2933 49 90 30 Quinoline (CAS RN 91-22-5) 0 % 31.12.2015 ex 2933 49 90 40 Isoquinoline (CAS RN 119-65-3) 0 % 31.12.2015 ex 2933 49 90 60 5,6,7,8-Tetrahydroquinoline (CAS RN 10500-57-9) 0 % 31.12.2014 ex 2933 49 90 70 Quinolin-8-ol (CAS RN 148-24-3) 0 % 31.12.2018 ex 2933 52 00 10 Malonylurea (barbituric acid) (CAS RN 67-52-7) 0 % 31.12.2016 ex 2933 59 95 15 Sitagliptin phosphate monohydrate (CAS RN 654671-77-9) 0 % 01.07.2014 ex 2933 59 95 17 N,N ²-(4,6-Dichloropyrimidine-2,5-diyl)diformamide (CAS RN 116477-30-6) 0 % 31.12.2018 ex 2933 59 95 20 2,4-Diamino-6-chloropyrimidine (CAS RN 156-83-2) 0 % 31.12.2018 ex 2933 59 95 23 6-Chloro-3-methyluracil (CAS RN 4318-56-3) 0 % 31.12.2018 ex 2933 59 95 27 2-[(2-Amino-6-oxo-1,6-dihydro-9H-purin-9-yl)methoxy]-3-hydroxypropylacetate (CAS RN 88110-89-8) 0 % 31.12.2018 ex 2933 59 95 30 Mepanipyrim (ISO) (CAS RN 110235-47-7) 0 % 31.12.2018 ex 2933 59 95 45 1-[3-(Hydroxymethyl)pyridin-2-yl]-4-methyl-2-phenylpiperazine (CAS RN 61337-89-1) 0 % 31.12.2014 ex 2933 59 95 50 2-(2-Piperazin-1-ylethoxy)ethanol (CAS RN 13349-82-1) 0 % 31.12.2014 ex 2933 59 95 55 Thiopental (INNM) (CAS RN 76-75-5) 0 % 31.12.2014 ex 2933 59 95 60 2,6-Dichloro-4,8-dipiperidinopyrimido[5,4-d]pyrimidine (CAS RN 7139-02-8) 0 % 31.12.2018 ex 2933 59 95 65 1-Chloromethyl-4-fluoro-1,4-diazoniabicyclo[2.2.2]octane bis(tetrafluoroborate), (CAS RN 140681-55-6) 0 % 31.12.2014 ex 2933 59 95 70 N-(4-Ethyl-2,3-dioxopiperazin-1-ylcarbonyl)-D-2-phenylglycine (CAS RN 63422-71-9) 0 % 31.12.2018 ex 2933 59 95 72 Triacetylganciclovir (CAS RN 86357-14-4) 0 % 31.12.2016 ex 2933 59 95 75 (2R,3S/2S,3R)-3-(6-Chloro-5-fluoro pyrimidin-4-yl)-2-(2,4-difluorophenyl)-1-(1H-1,2,4-triazol-1-yl)butan-2-ol hydrochloride, (CAS RN 188416-20-8) 0 % 31.12.2014 ex 2933 59 95 77 3-(Trifluoromethyl)-5,6,7,8-tetrahydro[1,2,4]triazolo[4,3-a]pyrazine hydrochloride (1:1) (CAS RN 762240-92-6) 0 % 31.12.2017 ex 2933 69 80 25 1,3,5-Triazine-2,4,6-triamine monophosphate (CAS RN 20208-95-1) 0 % 31.12.2016 ex 2933 69 80 40 Troclosene sodium (INNM) (CAS RN 2893-78-9) 0 % 31.12.2016 ex 2933 69 80 50 1,3,5-Tris(2,3-dibromopropyl)-1,3,5-triazinane-2,4,6-trione (CAS RN 52434-90-9) 0 % 31.12.2018 ex 2933 69 80 55 Terbutryn (ISO) (CAS RN 886-50-0) 0 % 31.12.2015 ex 2933 69 80 60 Cyanuric acid (CAS RN 108-80-5) 0 % 31.12.2015 ex 2933 69 80 80 Tris(2-hydroxyethyl)-1,3,5-triazinetrione (CAS RN 839-90-7) 0 % 31.12.2018 ex 2933 79 00 30 5-Vinyl-2-pyrrolidone (CAS RN 7529-16-0) 0 % 31.12.2017 ex 2933 79 00 50 6-Bromo-3-methyl-3H-dibenz(f,ij)isoquinoline-2,7-dione (CAS RN 81-85-6) 0 % 31.12.2018 ex 2933 79 00 60 3,3-Pentamethylene-4-butyrolactam (CAS RN 64744-50-9) 0 % 31.12.2014 ex 2933 79 00 70 (S)-N-[(Diethylamino)methyl]-alpha-ethyl-2-oxo-1-pyrrolidineacetamide L-(+)-tartrate, (CAS RN 754186-36-2) 0 % 31.12.2015 ex 2933 99 80 10 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-butylphenol (CAS RN 3846-71-7) 0 % 31.12.2018 ex 2933 99 80 13 5-Difluoromethoxy-2-mercapto-1-H-benzimidazole (CAS RN 97963-62-7) 0 % 31.12.2016 ex 2933 99 80 15 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-pentylphenol (CAS RN 25973-55-1) 0 % 31.12.2018 ex 2933 99 80 18 4,4 ²-[(9-Butyl-9H-carbazol-3-yl)methylene]bis[N-methyl-N-phenylaniline] (CAS RN 67707-04-4) 0 % 31.12.2017 ex 2933 99 80 20 2-(2H-Benzotriazol-2-yl)-4,6-bis(1-methyl-1-phenylethyl)phenol (CAS RN 70321-86-7) 0 % 31.12.2018 ex 2933 99 80 22 (2S)-2-Benzyl-N,N-dimethylaziridine-1-sulfonamide (CAS RN 902146-43-4) 0 % 31.12.2017 ex 2933 99 80 24 1,3-Dihydro-5,6-diamino-2H-benzimidazol-2-one (CAS RN 55621-49-3) 0 % 31.12.2017 ex 2933 99 80 28 N-(2,3-Dihydro-2-oxo-1H-benzimidazol-5-yl)-3-hydroxynaphthalene-2-carboxamide (CAS RN 26848-40-8) 0 % 31.12.2017 ex 2933 99 80 30 Quizalofop-P-ethyl (ISO) (CAS RN 100646-51-3) 0 % 31.12.2018 ex 2933 99 80 32 5-[4 ²-(Bromomethyl)biphenyl-2-yl]-2-trityl-2H-tetrazole (CAS RN 133051-88-4) 0 % 31.12.2014 ex 2933 99 80 35 1,3,3-Trimethyl-2-methyleneindoline (CAS RN 118-12-7) 0 % 31.12.2014 ex 2933 99 80 37 8-Chloro-5,10-dihydro-11H-dibenzo [b,e] [1,4]diazepin-11-one (CAS RN 50892-62-1) 0 % 31.12.2014 ex 2933 99 80 40 trans-4-Hydroxy-L-proline (CAS RN 51-35-4) 0 % 31.12.2018 ex 2933 99 80 43 2,3-Dihydro-1H-pyrrole[3,2,1-ij]quinoline (CAS RN 5840-01-7) 0 % 31.12.2017 ex 2933 99 80 45 Maleic hydrazide (ISO) (CAS RN 123-33-1) 0 % 31.12.2018 ex 2933 99 80 47 Paclobutrazol (ISO) (CAS RN 76738-62-0) 0 % 31.12.2017 ex 2933 99 80 50 Metconazole (ISO) (CAS RN 125116-23-6) 3,2 % 31.12.2018 ex 2933 99 80 53 Potassium (S)-5-(tert-butoxycarbonyl)-5-azaspiro[2.4]heptane-6-carboxylate (CUS 0133723-1) (5) 0 % 31.12.2018 ex 2933 99 80 55 Pyridaben (ISO) (CAS RN 96489-71-3) 0 % 31.12.2014 ex 2933 99 80 57 2-(5-Methoxyindol-3-yl)ethylamine (CAS RN 608-07-1) 0 % 31.12.2018 ex 2933 99 80 62 1H-Indole-6-carboxylic acid (CAS RN 1670-82-2) 0 % 31.12.2018 ex 2933 99 80 64 ((3R)-1-{(1R,2R)-2-[2-(3,4-Dimethoxyphenyl) ethoxy]cyclohexyl}pyrrolidin-3-ol.hydrochloride, (CAS RN 748810-28-8) 0 % 31.12.2015 ex 2933 99 80 67 Candesartan ethyl ester (INNM) (CAS RN 139481-58-6) 0 % 31.12.2016 ex 2933 99 80 71 10-Methoxyiminostilbene (CAS RN 4698-11-7) 0 % 31.12.2018 ex 2933 99 80 72 1,4,7-Trimethyl-1,4,7-Triazacyclononane 0 % 31.12.2018 ex 2933 99 80 74 Imidazo[1,2-b] pyridazine-hydrochloride (CAS RN 18087-70-2) 0 % 31.12.2018 ex 2933 99 80 76 Manganese(2+), bis(octahydro-1,4,7-trimethyl-1H-1,4,7-triazonine-N1,N4,N7)tri-Ã ¼-oxodi-, acetate (1:2) (CAS RN 916075-10-0) 0 % 31.12.2014 ex 2933 99 80 78 3-Amino-3-azabicyclo (3.3.0) octane hydrochloride (CAS RN 58108-05-7) 0 % 31.12.2018 ex 2933 99 80 81 1,2,3-Benzotriazole (CAS RN 95-14-7) 0 % 31.12.2016 ex 2933 99 80 82 Tolytriazole (CAS RN 29385-43-1) 0 % 31.12.2018 ex 2933 99 80 88 2,6-Dichloroquinoxaline (CAS RN 18671-97-1) 0 % 31.12.2014 ex 2933 99 80 89 Carbendazim (ISO) (CAS RN 10605-21-7) 0 % 31.12.2018 ex 2934 10 00 10 Hexythiazox (ISO) (CAS RN 78587-05-0) 0 % 31.12.2018 ex 2934 10 00 15 4-Nitrophenyl thiazol-5-ylmethyl carbonate (CAS RN 144163-97-3) 0 % 31.12.2017 ex 2934 10 00 20 2-(4-Methylthiazol-5-yl)ethanol (CAS RN 137-00-8) 0 % 31.12.2018 ex 2934 10 00 25 (S)-Ethyl-2-(3-((2-isopropylthiazol-4-yl)methyl)-3-methylureido)-4-morpholinobutanoate oxalate (CAS RN 1247119-36-3) 0 % 31.12.2017 ex 2934 10 00 35 (2-Isopropylthiazol-4-yl)-N-methylmethanamine dihydrochloride (CAS RN 1185167-55-8) 0 % 31.12.2017 ex 2934 10 00 40 (Z)-2-(2-tert-butoxycarbonylaminothiazol-4-yl)-2-pentenoic acid (CAS RN 86978-24-7) 0 % 31.12.2018 ex 2934 10 00 60 Fosthiazate (ISO) (CAS RN 98886-44-3) 0 % 31.12.2014 ex 2934 10 00 70 2-(Formylamino)-4-thiazoleacetyl chloride, hydrochloride (CAS RN 372092-18-7) 0 % 31.12.2016 ex 2934 10 00 80 3,4-Dichloro-5-carboxyisothiazole (CAS RN 18480-53-0) 0 % 31.12.2016 ex 2934 20 80 20 S-1,3-Benzothiazol-2-yl (2Z)-(5-amino-1,2,4-thiadiazol-3-yl)(methoxyimino)ethanethioate (CAS RN 89604-91-1) 0 % 31.12.2016 ex 2934 20 80 30 2-[[(Z)-[1-(2-Amino-4-thiazolyl)-2-(2-benzothiazolylthio)-2-oxoethylidene]amino]oxy]-acetic acid, methyl ester (CAS RN 246035-38-1) 0 % 31.12.2016 ex 2934 20 80 40 1,2-Benzisothiazol-3(2H)-one (Benzisothiazolinone (BIT)) (CAS RN 2634-33-5) 0 % 31.12.2017 ex 2934 20 80 50 S-(1,3-Benzothiazol-2-yl)-(Z)-2-(2-aminothiazol-4-yl)-2-(acetyloxyimino)thioacetate, (CAS RN 104797-47-9) 0 % 31.12.2018 ex 2934 20 80 60 Benzothiazol-2-yl-(Z)-2-trityloxyimino-2-(2-aminothiazole-4-yl)-thioacetate (CAS RN 143183-03-3) 0 % 31.12.2015 ex 2934 20 80 70 N,N-Bis(1,3-benzothiazol-2-ylsulphanyl)-2-methylpropan-2-amine (CAS RN 3741-80-8) 0 % 31.12.2015 ex 2934 30 90 10 2-Methylthiophenothiazine (CAS RN 7643-08-5) 0 % 31.12.2017 ex 2934 99 90 11 Methyl 3-{1,4-dioxaspiro[4.5]dec-8-yl[(trans-4-methylcyclohexyl)carbonyl]amino}-5-iodothiophene-2-carboxylate (CAS RN 1026785-65-8) 0 % 31.12.2018 ex 2934 99 90 12 Dimethomorph (ISO) (CAS RN 110488-70-5) 0 % 31.12.2018 ex 2934 99 90 13 Buprofezin (ISO) of a purity by weight of 98,5 % or more (CAS RN 953030-84-7) 0 % 31.12.2018 ex 2934 99 90 14 Ethyl N-{[1-methyl-2-({[4-(5-oxo-4,5-dihydro-1,2,4-oxadiazol-3-yl)phenyl]amino}methyl)-1H-benzimidazol-5-yl]carbonyl}-N-pyridin-2-yl-b-alaninate (CAS RN 872728-84-2) 0 % 31.12.2017 ex 2934 99 90 15 Carboxin (ISO) (CAS RN 5234-68-4) 0 % 31.12.2018 ex 2934 99 90 17 Methyl(1,8-diethyl-1,3,4,9-tetrahydropyrano[3,4-b]indol-1-yl)acetate (CAS RN 122188-02-7) 0 % 31.12.2016 ex 2934 99 90 18 3,3-bis(2-Methyl-1-octyl-1H-indol-3-yl)phthalide (CAS RN 50292-95-0) 0 % 31.12.2017 ex 2934 99 90 20 Thiophene (CAS RN 110-02-1) 0 % 31.12.2014 ex 2934 99 90 22 7-[4-(Diethylamino)-2-ethoxyphenyl]-7-(2-methyl-1-octyl-1H-indol-3-yl) furo[3,4-b]pyridin-5(7H)-one (CAS RN 87563-89-1) 0 % 31.12.2017 ex 2934 99 90 23 Bromuconazole (ISO) with a purity by weight of 96 % or more (CAS RN 116255-48-2) 0 % 31.12.2016 ex 2934 99 90 25 2,4-Diethyl-9H-thioxanthen-9-one (CAS RN 82799-44-8) 0 % 31.12.2015 ex 2934 99 90 28 11-(Piperazin-1-yl)dibenzo[b,f][1,4]thiazepine dihydrochloride (CAS RN 111974-74-4) 0 % 31.12.2016 ex 2934 99 90 30 Dibenzo[b,f][1,4]thiazepin-11(10H)-one (CAS RN 3159-07-7) 0 % 31.12.2014 ex 2934 99 90 33 [2,2 ²-Thio-bis(4-tert-octylphenolato)]-n-butylamine nickel (CAS RN 14516-71-3) 0 % 31.12.2016 ex 2934 99 90 35 Dimethenamide (ISO) (CAS RN 87674-68-8) 0 % 31.12.2018 ex 2934 99 90 37 4-Propan-2-ylmorpholine (CAS RN 1004-14-4) 0 % 31.12.2017 ex 2934 99 90 40 2-Thiophene ethylamine (CAS RN 30433-91-1) 0 % 31.12.2015 ex 2934 99 90 43 Clopidogrel acid hydrochloride (CAS RN 144750-42-5) 0 % 31.12.2016 ex 2934 99 90 45 Tris(2,3-epoxypropyl)-1,3,5-triazinanetrione (CAS RN 2451-62-9) 0 % 31.12.2018 ex 2934 99 90 48 Propan-2-ol  2-methyl-4-(4-methylpiperazin-1-yl)-10H-thieno[2,3-b][1,5]benzodiazepine (1:2) dihydrate (CAS RN 864743-41-9) 0 % 31.12.2016 ex 2934 99 90 50 10-[1,1 ²-Biphenyl]-4-yl-2-(1-methylethyl)-9-oxo-9H-thioxanthenium hexafluorophosphate, (CAS RN 591773-92-1) 0 % 31.12.2015 ex 2934 99 90 55 Olmesartan medoxomil (INN) (CAS RN 144689-63-4) 0 % 31.12.2018 ex 2934 99 90 60 DL-Homocysteine thiolactone hydrochloride (CAS RN 6038-19-3) 0 % 31.12.2018 ex 2934 99 90 66 Tetrahydrothiophene-1,1-dioxide (CAS RN 126-33-0) 0 % 31.12.2018 ex 2934 99 90 72 1-[3-(5-Nitro-2-furyl)allylideneamino]imidazolidine-2,4-dione (CAS RN 1672-88-4) 0 % 31.12.2018 ex 2934 99 90 74 2-Isopropylthioxanthone (CAS RN 5495-84-1) 0 % 31.12.2017 ex 2934 99 90 75 (4R-cis)-1,1-Dimethylethyl-6-[2[2-(4-fluorophenyl)-5-(1-isopropyl)-3-phenyl-4-[(phenylamino)carbonyl]-1H-pyrrol-1-yl]ethyl]-2,2-dimethyl-1,3-dioxane-4-acetate (CAS RN 125971-95-1) 0 % 31.12.2016 ex 2934 99 90 ex 3204 20 00 76 10 2,5-Thiophenediylbis(5-tert-butyl-1,3-benzoxazole) (CAS RN 7128-64-5) 0 % 31.12.2016 ex 2934 99 90 77 Potassium 5-methyl-1,3,4-oxadiazole-2-carboxylate (CAS RN 888504-28-7) 0 % 31.12.2016 ex 2934 99 90 79 Thiophen-2-ethanol (CAS RN 5402-55-1) 0 % 31.12.2018 ex 2934 99 90 83 Flumioxazin (ISO) of a purity by weight of 96 % or more (CAS RN 103361-09-7) 0 % 31.12.2014 ex 2934 99 90 84 Etoxazole (ISO) of a purity by weight of 94,8 % or more (CAS RN 153233-91-1) 0 % 31.12.2014 ex 2934 99 90 85 N2-[1-(S)-Ethoxycarbonyl-3-phenylpropyl]-N6-trifluoroacetyl-L-lysyl-N2-carboxy anhydride (CAS RN 126586-91-2) 0 % 31.12.2015 ex 2934 99 90 86 Dithianon (ISO) (CAS RN 3347-22-6) 0 % 31.12.2015 ex 2934 99 90 87 2,2 ²-(1,4-Phenylene)bis(4H-3,1-benzoxazin-4-one) (CAS RN 18600-59-4) 0 % 31.12.2015 ex 2935 00 90 15 Flupyrsulfuron-methyl-sodium (ISO) (CAS RN 144740-54-5) 0 % 31.12.2018 ex 2935 00 90 17 6-Methyl-4-oxo-5,6-dihydro-4H-thieno[2,3-b]thiopyran-2-sulfonamide (CAS RN 120279-88-1) 0 % 31.12.2018 ex 2935 00 90 20 Toluenesulphonamides 0 % 31.12.2018 ex 2935 00 90 23 N-[4-(2-Chloroacetyl)phenyl]methanesulphonamide (CAS RN 64488-52-4) 0 % 31.12.2016 ex 2935 00 90 25 Triflusulfuron-methyl (ISO) (CAS RN 126535-15-7) 0 % 31.12.2018 ex 2935 00 90 27 Methyl (3R,5S,6E)-7-{4-(4-fluorophenyl)-6-isopropyl-2-[methyl(methylsulfonyl)amino]pyrimidin-5-yl}-3,5-dihydroxyhept-6-enoate (CAS RN 147118-40-9) 0 % 31.12.2016 ex 2935 00 90 28 N-Fluorobenzenesulphonimide (CAS RN 133745-75-2) 0 % 31.12.2018 ex 2935 00 90 30 Mixture of isomers consisting of N-ethyltoluene-2-sulphonamide and N-ethyltoluene-4-sulphonamide 0 % 31.12.2014 ex 2935 00 90 35 Chlorsulfuron (ISO) (CAS RN 64902-72-3) 0 % 31.12.2018 ex 2935 00 90 40 Imazosulfuron (ISO), of a purity by weight of 98 % or more (CAS RN 122548-33-8) 0 % 31.12.2015 ex 2935 00 90 42 Penoxsulam (ISO) (CAS RN 219714-96-2) 0 % 31.12.2015 ex 2935 00 90 45 Rimsulfuron (ISO) (CAS RN 122931-48-0) 0 % 31.12.2018 ex 2935 00 90 48 (3R,5S,6E)-7-[4-(4-Fluorophenyl)-2-[methyl(methylsulfonyl)amino]-6-(propan-2-yl)pyrimidin-5-yl]-3,5-dihydroxyhept-6-enoic acid  1-[(R)-(4-chlorophenyl)(phenyl)methyl]piperazine (1:1) (CAS RN 1235588-99-4) 0 % 31.12.2016 ex 2935 00 90 50 4,4 ²-Oxydi(benzenesulphonohydrazide) (CAS RN 80-51-3) 0 % 31.12.2018 ex 2935 00 90 53 2,4-Dichloro-5-sulphamoylbenzoic acid (CAS RN 2736-23-4) 0 % 31.12.2014 ex 2935 00 90 55 Thifensulfuron-methyl (ISO) (CAS RN 79277-27-3) 0 % 31.12.2018 ex 2935 00 90 63 Nicosulphuron (ISO), of a purity by weight of 91 % or more (CAS RN 111991-09-4) 0 % 31.12.2014 ex 2935 00 90 65 Tribenuron-methyl (ISO) (CAS RN 101200-48-0) 0 % 31.12.2018 ex 2935 00 90 75 Metsulfuron-methyl (ISO) (CAS RN 74223-64-6) 0 % 31.12.2018 ex 2935 00 90 77 [[4-[2-[[(3-Ethyl-2,5-dihydro-4-methyl-2-oxo-1H-pyrrol-1-yl)carbonyl]amino] ethyl]phenyl]sulfonyl]-carbamic acid ethyl ester, (CAS RN 318515-70-7) 0 % 31.12.2014 ex 2935 00 90 82 N-(5,7-Dimethoxy[1,2,4]triazolo[1,5-a]pyrimidin-2-yl)-2-methoxy-4-(trifluoromethyl)pyridine-3-sulphonamide, (CAS RN 422556-08-9) 0 % 31.12.2014 ex 2935 00 90 85 N-[4-(Isopropylaminoacetyl)phenyl]methanesulphonamide hydrochloride 0 % 31.12.2018 ex 2935 00 90 88 N-(2-(4-Amino-N-ethyl-m-toluidino)ethyl)methanesulphonamide sesquisulphate monohydrate, (CAS RN 25646-71-3) 0 % 31.12.2018 ex 2935 00 90 89 3-(3-Bromo-6-fluoro-2-methylindol-1-ylsulphonyl)-N,N-dimethyl-1,2,4-triazol-1-sulphonamide (CAS RN 348635-87-0) 0 % 31.12.2016 ex 2938 90 30 10 Ammonium glycyrrhizate (CAS RN 53956-04-0) 0 % 31.12.2015 ex 2938 90 90 10 Hesperidin (CAS RN 520-26-3) 0 % 31.12.2018 ex 2938 90 90 20 Ethylvanillin beta-D-glucopyranoside (CAS RN 122397-96-0) 0 % 31.12.2018 ex 2941 20 30 10 Dihydrostreptomycin sulphate (CAS RN 5490-27-7) 0 % 31.12.2016 ex 3102 50 00 10 Natural sodium nitrate 0 % 31.12.2017 3201 20 00 Wattle extract 0 % 31.12.2018 ex 3201 90 90 20 Tanning extracts derived from gambier and myrobalan fruits 0 % 31.12.2018 ex 3204 11 00 20 Dye C.I. Disperse Yellow 241 (CAS RN 83249-52-9), with a purity of 97 % or more as determined by high pressure liquid chromatography 0 % 31.12.2015 ex 3204 11 00 30 Preparation of dispersion dyes, containing:  C.I. Disperse Orange 61,  C.I. Disperse Blue 291:1,  C.I. Disperse Violet 93:1,  C.I. Disperse Red 54 0 % 31.12.2015 ex 3204 11 00 40 Dye C.I. Disperse Red 60 (CAS RN 17418-58-5) 0 % 31.12.2016 ex 3204 11 00 50 Dye C.I. Disperse Blue 72 (CAS RN 81-48-1) 0 % 31.12.2016 ex 3204 11 00 60 Dye C.I. Disperse Blue 359 (CAS RN 213328-78-0) 0 % 31.12.2016 ex 3204 11 00 70 Dye C.I. Disperse Red 343 (CAS RN 99035-78-6) 0 % 31.12.2017 ex 3204 11 00 80 Dye preparation, non-ionogenic, containing:  N-[5-(acetylamino)-4-[(2-chloro-4,6-dinitrophenyl)azo]-2-methoxyphenyl]- 2-oxo-2-(phenylmethoxy)ethyl-Ã ²-alanine (CAS RN 159010-67-0)  N-[4-[(2-cyano-4-nitrophenyl)azo]phenyl]-N-methyl-2-(1,3-dihydro-1,3-dioxo-2H-isoindol-2-yl)ethyl-Ã ²-alanine (CAS RN 170222-39-6) and  N-[2-chloro-4-[(4-nitrophenyl)azo]phenyl]-2-[2-(1,3-dihydro-1,3-dioxo-2H-isoindol-2-yl)ethoxy]-2-oxoethyl-Ã ²-alanine (CAS RN 371921-34-5) 0 % 31.12.2017 ex 3204 12 00 10 Dye C.I. Acid Blue 9 (CAS RN 3844-45-9) 0 % 31.12.2016 ex 3204 12 00 20 Dye preparation, anionic, containing by weight 75 % or more of disodium-7-((4-chloro-6-(dodecylamino)-1,3,5-triazin-2-yl)amino)-4-hydroxy-3-((4-((4-sulfophenyl)azo)phenyl)azo)-2-naphthalenesulfonate (CAS RN 145703-76-0) 0 % 31.12.2017 ex 3204 12 00 30 Acid dye preparation, anionic, containing:  lithium-amino-4-(4-tert-butylanilino)anthraquinone-2-sulfonate (CAS RN 125328-86-1),  C.I. Acid Green 25 (CAS RN 4403-90-1) and  C.I. Acid Blue 80 (CAS RN 4474-24-2) 0 % 31.12.2017 ex 3204 12 00 40 Liquid dye preparation containing anionic acid dye C.I. Acid Blue 182 (CAS RN 12219-26-0) 0 % 31.12.2018 ex 3204 13 00 10 Dye C.I. Basic Red 1 (CAS RN 989-38-8) 0 % 31.12.2016 ex 3204 13 00 20 (2,2 ²-(3,3 ²-Dioxidobiphenyl-4,4 ²-diyldiazo)bis(6-(4-(3-(diethylamino)propylamino)-6-(3-(diethylammonio)propylamino)-1,3,5-triazin-2-ylamino)-3-sulfonato-1-naphtholato))dicopper(II) acetate lactate (CAS RN 159604-94-1) 0 % 31.12.2017 ex 3204 13 00 30 Dye C.I. Basic Blue 7 (CAS RN 2390-60-5) 0 % 31.12.2017 ex 3204 13 00 40 Dye C.I. Basic Violet 1 (CAS RN 603-47-4)/(CAS RN 8004-87-3) 0 % 31.12.2017 ex 3204 15 00 10 Dye C.I. Vat Orange 7 (C.I. Pigment Orange 43) (CAS RN 4424-06-0) 0 % 31.12.2017 ex 3204 15 00 60 Dyestuff C.I. Vat Blue 4 (CAS RN 81-77-6) 0 % 31.12.2018 ex 3204 17 00 10 Dye C.I. Pigment Yellow 81 (CAS RN 22094-93-5) 0 % 31.12.2018 ex 3204 17 00 15 Dye C.I. Pigment Green 7 (CAS RN 1328-53-6) 0 % 31.12.2016 ex 3204 17 00 20 Dye C.I. Pigment Blue 15:3 (CAS RN 147-14-8) 0 % 31.12.2016 ex 3204 17 00 25 Dye C.I. Pigment Yellow 14 (CAS RN 5468-75-7) 0 % 31.12.2016 ex 3204 17 00 30 Dye C.I. Pigment Yellow 97 (CAS RN 12225-18-2) 0 % 31.12.2017 ex 3204 17 00 35 Dye C.I. Pigment Red 202 (CAS RN 3089-17-6) 0 % 31.12.2016 ex 3204 17 00 40 Dye C.I. Pigment Yellow 120 (CAS RN 29920-31-8) 0 % 31.12.2014 ex 3204 17 00 50 Dye C.I. Pigment Yellow 180 (CAS RN 77804-81-0) 0 % 31.12.2014 ex 3204 17 00 60 Dye C.I. Pigment Red 53:1 (CAS RN 5160-02-1) 0 % 31.12.2016 ex 3204 17 00 65 Dye C.I. Pigment Red 53 (CAS RN 2092-56-0) 0 % 31.12.2016 ex 3204 17 00 70 Dye C.I. Pigment Yellow 13 (CAS RN 5102-83-0) 0 % 31.12.2016 ex 3204 17 00 75 Dye C.I. Pigment Orange 5 (CAS RN 3468-63-1) 0 % 31.12.2017 ex 3204 17 00 80 Dye C.I. Pigment Red 207 (CAS RN 71819-77-7) 0 % 31.12.2017 ex 3204 17 00 85 Dye C.I. Pigment Blue 61 (CAS RN 1324-76-1) 0 % 31.12.2017 ex 3204 17 00 88 Dye C.I. Pigment Violet 3 (CAS RN 1325-82-2) 0 % 31.12.2017 ex 3204 19 00 11 Photochromic dye, 3-(4-butoxyphenyl-6,7-dimethoxy-3-(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-11-carbonitrile 0 % 31.12.2014 ex 3204 19 00 21 Photochromic dye, 4-(3-(4-butoxyphenyl)-6-methoxy-3-(4-methoxyphenyl)-13,13-dimethyl-11-(trifluoromethyl)-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-7-yl)morpholine (CAS RN 1021540-64-6) 0 % 31.12.2014 ex 3204 19 00 31 Photochromic dye, N-hexyl -6,7-dimethoxy-3,3-bis(4-methoxyphenyl)-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-11-carboxamide 0 % 31.12.2014 ex 3204 19 00 41 Photochromic dye, 4,4 ²-(13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-3,3-diyl)diphenol 0 % 31.12.2014 ex 3204 19 00 43 Photochromic dye, bis(2-(4-(7-methoxy-3-(4-methoxyphenyl)-11-phenyl-13, 13-dipropyl-3, 13-dihydrobenzo[h]indeno[2,1-f]chromen-3-yl)phenoxy)ethyl) decanedioate (CUS 0133724-2) (5) 0 % 31.12.2018 ex 3204 19 00 47 Photochromic dye, 4-(4-(13,13-dimethyl-3,11-diphenyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-3-yl)phenyl)morpholine (CUS 0133726-4) (5) 0 % 31.12.2018 ex 3204 19 00 51 Photochromic dye, 4-(4-(6,11-difluoro-13,13-dimethyl-3-phenyl-3,13-dihydrobenzo[h]indeno[2,1-f ]chromen-3-yl)phenyl)morpholine (CAS RN 1360882-72-6) 0 % 31.12.2014 ex 3204 19 00 53 Photochromic dye, 3-(4-butoxyphenyl)-3-(4-fluorophenyl)-6,7-dimethoxy-13,13-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromene-11-carbonitrile (CUS 0133725-3) (5) 0 % 31.12.2018 ex 3204 19 00 55 Photochromic dye, 4, 4 ²-(7-methoxy-11-phenyl-13, 13-dipropyl-3, 13-dihydrobenzo[h]indeno[2, 1-f]chromene-3, 3-diyl)diphenol (CUS 0133728-6) (5) 0 % 31.12.2018 ex 3204 19 00 57 Photochromic dye, bis(2-{4-[11-cyano-3-(4-fluorophenyl)-6,7-dimethoxy-13,13-dimethyl-3, 13-dihydrobenzo[h]indeno[2,1-f]chromen-3-yl]phenoxy}ethyl) decanedioate (CUS 0133729-7) (5) 0 % 31.12.2018 ex 3204 19 00 61 Photochromic dye, 3-(4-butoxyphenyl)-6,7-dimethoxy-3-(4-methoxyphenyl)-13,13-dimethyl-11-(trifluoromethyl)-3,13-dihydrobenzo[h]indeno[2,1-f ]chromene (CAS RN 1021540-61-3) 0 % 31.12.2014 ex 3204 19 00 63 Photochromic dye, 1-{4-(6-methoxy-3-(4-methoxyphenyl)-13,13-dimethyl-3, 13-dihydrobenzo[h]indeno[2,1-f]chromen-3-yl)phenyl}piperidine (CUS 0133727-5) (5) 0 % 31.12.2018 ex 3204 19 00 70 Dye C.I. Solvent Red 49 (CAS RN 509-34-2) 0 % 31.12.2018 ex 3204 19 00 71 Dye C.I. Solvent Brown 53 (CAS RN 64696-98-6) 0 % 31.12.2015 ex 3204 19 00 73 Dye C.I. Solvent Blue 104 (CAS RN 116-75-6) with a purity of 97 % or more determined by high pressure liquid chromatography 0 % 31.12.2015 ex 3204 19 00 77 Dye C.I. Solvent Yellow 98 (CAS RN 27870-92-4) 0 % 31.12.2016 ex 3204 19 00 84 Dye C.I. Solvent Blue 67 (CAS RN 12226-78-7) 0 % 31.12.2017 ex 3204 19 00 85 Dye C.I. Solvent Red HPR 0 % 31.12.2017 ex 3204 20 00 20 Dye C.I. Fluorescent Brightener 71 (CAS RN 16090-02-1) 0 % 31.12.2016 ex 3204 20 00 30 Dye C.I. Fluorescent Brightener 351 (CAS RN 38775-22-3) 0 % 31.12.2016 ex 3204 20 00 40 Disodium 5-[[4-anilino-6-[2-hydroxyethyl(methyl)amino]-1,3,5-triazin-2-yl]amino]-2-[(E)-2-[4-[[4-anilino-6-[2-hydroxyethyl(methyl)amino]-1,3,5-triazin-2-yl]amino]-2-sulfonatophenyl]ethenyl]benzenesulphonate (CAS RN 13863-31-5) 0 % 31.12.2018 ex 3205 00 00 10 Aluminium lakes prepared from dyes for use in the manufacture of pigments for the pharmaceutical industry (1) 0 % 31.12.2018 ex 3205 00 00 20 Dye C.I. Carbon Black 7 Lake 0 % 31.12.2016 ex 3206 11 00 10 Titanium dioxide coated with isopropoxytitanium triisostearate, containing by weight 1,5 % or more but not more than 2,5 % of isopropoxytitanium triisostearate 0 % 31.12.2018 ex 3206 19 00 10 Preparation containing by weight:  72 % ( ± 2 %) of mica (CAS RN 12001-26-2) and  28 % ( ± 2 %) of titanium dioxide (CAS RN 13463-67-7) 0 % 31.12.2016 ex 3206 42 00 10 Lithopone (CAS RN 1345-05-7) 0 % 31.12.2018 3206 50 00 Inorganic products of a kind used as luminophores 0 % 31.12.2018 ex 3207 30 00 10 Preparation containing:  not more than 85 % by weight of silver,  not less than 2 % by weight of palladium,  barium titanate,  terpineol, and  ethyl cellulose, used for screen printing in the manufacture of multilayer ceramic capacitors (1) 0 % 31.12.2018 ex 3207 40 85 20 Glass flakes coated with silver, of an average diameter of 40 ( ± 10) Ã ¼m 0 % 31.12.2018 ex 3207 40 85 40 Glass flakes (CAS RN 65997-17-3):  of a thickness of 0,3 Ã ¼m or more but not more than 10 Ã ¼m, and  coated with titanium dioxide (CAS RN 13463-67-7) or iron oxide (CAS RN 18282-10-5) 0 % 31.12.2017 ex 3208 10 90 ex 3707 90 90 10 60 Anti-reflection coating, consisting of an ester based polymer modified with a chromophore group, in the form of a solution of either 2-methoxy-1-propanol, 2-methoxy-1-methylethyl acetate or methyl-2-hydroxyisobutyrate, containing by weight not more than 10 % of polymer 0 % 31.12.2018 ex 3208 20 10 10 Copolymer of N-vinylcaprolactam, N-vinyl-2-pyrrolidone and dimethylaminoethyl methacrylate, in the form of a solution in ethanol containing by weight 34 % or more but not more than 40 % of copolymer 0 % 31.12.2018 ex 3208 20 10 20 Immersion topcoat solution containing by weight 0,5 % or more but not more than 15 % of acrylate-methacrylate-alkenesulphonate copolymers with fluorinated side chains, in a solution of n-butanol and/or 4-methyl-2-pentanol and/or diisoamylether 0 % 31.12.2018 ex 3208 90 19 10 Copolymer of maleic acid and methyl vinyl ether, monoesterified with ethyl and/or isopropyl and/or butyl groups, in the form of a solution in ethanol, ethanol and butanol, isopropanol or isopropanol and butanol 0 % 31.12.2018 ex 3208 90 19 ex 3902 90 90 15 94 Modified, chlorinated polyolefins, whether or not in a solution or dispersion 0 % 31.12.2018 ex 3208 90 19 ex 3208 90 91 25 20 Tetrafluoroethylene copolymer in butylacetate solution with a content of solvent of 50 % ( ± 2 %) by weight 0 % 31.12.2017 ex 3208 90 19 35 Silicones containing 50 % by weight or more of xylene of a kind used for the manufacture of long term surgical implants 0 % 31.12.2018 ex 3208 90 19 40 Polymer of methylsiloxane, in the form of a solution in a mixture of acetone, butanol, ethanol and isopropanol, containing by weight 5 % or more but not more than 11 % of polymer of methylsiloxane 0 % 31.12.2018 ex 3208 90 19 50 Solution containing by weight:  (65 ± 10) % of Ã ³-butyrolactone,  (30 ± 10) % of polyamide resin,  (3,5 ± 1,5) % of naphthoquinone ester derivative and  (1,5 ± 0,5) % of arylsilicic acid 0 % 31.12.2018 ex 3208 90 19 60 Copolymer of hydroxystyrene with one or more of the following:  styrene  alkoxystyrene  alkylacrylates dissolved in ethyl lactate 0 % 31.12.2016 ex 3208 90 19 75 Acenaphthalene copolymer in ethyl lactate solution 0 % 31.12.2017 ex 3208 90 99 10 Solution based on chemically modified natural polymers, containing two or more of the following dyes:  methyl 8 ²-acetoxy-1,3,3,5,6-pentamethyl-2,3-dihydrospiro[1H-indole-2,3 ²-naphtho[2,1-b][1,4]oxazine]-9 ²-carboxylate,  methyl 6-(isobutyryloxy)-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  13-isopropyl-3,3-bis(4-methoxyphenyl)-6,11-dimethyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-13-ol,  ethoxycarbonylmethyl 8-methyl-2,2-diphenyl-2H-benzo[h]chromene-5-carboxylate,  13-ethyl-3-[4-(morpholino)phenyl]-3-phenyl-3,13-dihydrobenzo[h]indeno[2,1-f]chromen-13-ol 0 % 31.12.2018 ex 3215 11 00 ex 3215 19 00 10 10 Printing ink, liquid, consisting of a dispersion of a vinyl acrylate copolymer and colour pigments in isoparaffins, containing by weight not more than 13 % of vinyl acrylate copolymer and colour pigments 0 % 31.12.2018 ex 3215 19 00 20 Ink:  consisting of a polyester polymer and a dispersion of silver (CAS RN 7440-22-4) and silver chloride (CAS RN 7783-90-6) in methyl propyl ketone (CAS RN 107-87-9),  with a total solid content by weight of 55 % or more, but not more than 57 %, and  with a specific gravity of 1,40 g/cm3 or more, but not more than 1,60 g/cm3, used to imprint electrodes (1) 0 % 31.12.2017 ex 3215 90 00 10 Ink formulation, for use in the manufacture of ink-jet cartridges (1) 0 % 31.12.2018 ex 3215 90 00 20 Heat sensitive ink fixed on a plastic film 0 % 31.12.2018 ex 3215 90 00 30 Disposable cartridge ink, containing by weight:  5 % or more, but not more than 10 % of amorphous silicon dioxide or  3,8 % or more of dye C.I. Solvent Black 7 in organic solvents for use in the marking of integrated circuits (1) 0 % 31.12.2018 ex 3215 90 00 40 Dry ink powder with a base of hybrid resin (made from polystyrene acrylic resin and polyester resin) mixed with:  wax;  a vinyl-based polymer and  a colouring agent for use in the manufacture of toner bottles for photocopiers, fax machines, printers and multifunction devices (1) 0 % 31.12.2015 3301 12 10 Essential oil of orange, not deterpenated 0 % 31.12.2018 ex 3402 11 90 10 Sodium lauroyl methyl isethionate 0 % 31.12.2015 ex 3402 13 00 10 Vinyl copolymer surface active agent based on polypropylene glycol 0 % 31.12.2018 ex 3402 13 00 20 Surfactant containing 1,4-dimethyl-1,4-bis(2-methylpropyl)-2-butyne-1,4-diyl ether, polymerised with oxirane, methyl terminated 0 % 31.12.2017 ex 3402 13 00 30 Polyoxyethylated-12-hydroxystearic acid (CAS RN 70142 34 6) 0 % 31.12.2018 ex 3402 90 10 20 Mixture of docusate sodium (INN) and sodium benzoate 0 % 31.12.2018 ex 3402 90 10 30 Surface-active preparation, consisting of a mixture of sodium docusate and ethoxylated 2,4,7,9-tetramethyldec-5-yne-4,7-diol (CAS RN 577-11-7 and 9014-85-1) 0 % 31.12.2015 ex 3402 90 10 50 Surface-active preparation, consisting of a mixture of polysiloxane and poly(ethylene glycol) 0 % 31.12.2015 ex 3402 90 10 60 Surface-active preparation, containing 2-ethylhexyloxymethyl oxirane 0 % 31.12.2014 ex 3402 90 10 70 Surface-active preparation, containing ethoxylated 2,4,7,9-tetramethyl-5-decyne-4,7-diol (CAS RN 9014-85-1) 0 % 31.12.2014 ex 3403 99 00 10 Cutting-fluid preparation based on an aqueous solution of synthetic polypeptides 0 % 31.12.2018 ex 3504 00 90 10 Avidin (CAS RN 1405-69-2) 0 % 31.12.2014 ex 3505 10 50 20 O-(2-Hydroxyethyl)-derivative of hydrolysed maize starch (CAS RN 9005-27-0) 0 % 31.12.2018 ex 3506 91 00 10 Adhesive based on an aqueous dispersion of a mixture of dimerised rosin and a copolymer of ethylene and vinyl acetate (EVA) 0 % 31.12.2018 ex 3506 91 00 30 Two component microencapsulated epoxy adhesive dispersed in a solvent 0 % 31.12.2018 ex 3506 91 00 40 Acrylic pressure sensitive adhesive with a thickness of 0,076 mm or more but not more than 0,127 mm, put up in rolls of a width of 45,7 cm or more but not more than 132 cm supplied on a release liner with an initial peel adhesion release value of not less than 15 N/25 mm (measured according to ASTM D3330) 0 % 31.12.2014 ex 3601 00 00 10 Pyrotechnical powder in the form of granulate of cylindrical shape, composed of strontium nitrate or copper nitrate in the solution of nitroguanidine, binder and additives, used as a component of airbag inflators (1) 0 % 31.12.2016 ex 3701 30 00 10 Relief printing plate, of a kind used for printing on newsprint, consisting of a metal substrate coated with a photopolymer layer of a thickness of 0,2 mm or more but not more than 0,8 mm, not covered with a release film, of a total thickness of not more than 1 mm 0 % 31.12.2018 ex 3701 30 00 20 Photosensitive plate consisting of a photopolymer layer on a polyester foil of a total thickness of more than 0,43 mm but not more than 3,18 mm 0 % 31.12.2014 ex 3701 99 00 10 Plate of quartz or of glass, covered with a film of chromium and coated with a photosensitive or electron-sensitive resin, ofa kind used forgoods of heading 8541 or 8542 0 % 01.07.2014 ex 3705 90 90 10 Photomasks for photographically transferring circuit diagram patterns onto semiconductor wafers 0 % 31.12.2014 ex 3707 10 00 10 Photosensitive emulsion for the sensitization of silicon discs (1) 0 % 31.12.2018 ex 3707 10 00 15 Sensitising emulsion consisting of:  by weight not more than 12 % of diazooxonapthtalenesulphonic acid ester  phenolic resins in a solution containing at least 2-methoxy-1-methylethyl acetate or ethyl lactate or methyl 3-methoxypropionate or 2-heptanone 0 % 31.12.2018 ex 3707 10 00 25 Sensitising emulsion containing:  phenolic or acrylic resins  a maximum 2 % by weight of light sensitive acid precursor, in a solution containing 2-methoxy-1-methylethyl acetate or ethyl lactate 0 % 31.12.2018 ex 3707 10 00 30 Preparation based on photosensitive acrylic containing polymer, containing colour pigments, 2-methoxy-1-methylethylacetate and cyclohexanone and whether or not containing ethyl-3-ethoxypropionate 0 % 31.12.2018 ex 3707 10 00 ex 3707 90 90 35 70 Sensitising emulsion or preparation containing one or more of:  acrylate polymers,  methacrylate polymers,  derivatives of styrene polymers, containing by weight not more than 7 % of photosensitive acid precursors, dissolved in an organic solvent containing at least 2-methoxy-1-methylethyl acetate 0 % 31.12.2016 ex 3707 10 00 40 Sensitising emulsion, containing:  not more than 10 % by weight of naphthoquinonediazide esters,  2 % or more but not more than 20 % by weight of copolymers of hydroxystyrene  not more than 7 % by weight of epoxy-containing derivatives dissolved in 1-ethoxy-2-propyl acetate and/or ethyl lactate 0 % 31.12.2016 ex 3707 10 00 45 Photosensitive emulsion consisting of cyclized polyisoprene containing:  55 % or more but not more than 75 % by weight of xylene and  12 % or more but not more than 18 % by weight of ethylbenzene 0 % 31.12.2014 ex 3707 10 00 50 Photosensitive emulsion containing by weight:  20 % or more but not more than 45 % of copolymers of acrylates and/or methacrylates and hydroxystyrene derivatives,  25 % or more but not more than 50 % of organic solvent containing at least ethyl lactate and/or propylene glycolmethylether acetate,  5 % or more but not more than 30 % of acrylates,  not more than 12 % of a photoinitiator 0 % 31.12.2014 ex 3707 10 00 55 Dielectric coating, buffering mechanical stress, consisting of a radically photopatternable polyamide-precursor with unsaturated carbon in the side-chains which is convertible into a polyimide, in form of a solution from N-methyl-2-pyrrolidone or N-ethyl-2-pyrrolidon with a polymer content by weight 10 % or more 0 % 31.12.2018 ex 3707 90 20 10 Dry ink powder or toner blend, consisting of a copolymer of styrene and butyl acrylate and either magnetite or carbon black, for use as a developer in the manufacture of cartridges for facsimile machines, computer printers or copiers (1) 0 % 31.12.2018 ex 3707 90 20 20 Dry ink powder or toner blend, based on a polyol resin, for use as a developer in the manufacture of cartridges for facsimile machines, computer printers or copiers (1) 0 % 31.12.2018 ex 3707 90 20 40 Dry ink powder or toner blend, based on a polyester resin, manufactured by a polymerisation process, for use as a developer in the manufacture of cartridges for facsimile machines, computer printers or copiers (1) 0 % 31.12.2018 ex 3707 90 20 50 Dry ink powder or toner blend, consisting of:  styrene acrylate/butadiene copolymer  either carbon black or an organic pigment  whether or not containing polyolefin or amorphous silica for use as a developer in the manufacturing of ink/toner filled bottles or cartridges for facsimile machines, computer printers and copiers (1) 0 % 31.12.2017 ex 3707 90 90 10 Anti-reflection coating, consisting of a modified methacrylic polymer, containing by weight not more than 10 % of polymer, in a solution in two or three of the following substances:  2-methoxy-1-methylethyl acetate (CAS RN 108-65-6)  1-methoxypropan-2-ol (CAS RN 107-98-2)  ethyl lactate (CAS RN 97-64-3) 0 % 31.12.2018 ex 3707 90 90 40 Anti-reflection coating, in the form of an aqueous solution, containing by weight not more than:  2 % of halogen-free alkyl sulphonic acid, and  5 % of a fluorinated polymer 0 % 31.12.2014 ex 3707 90 90 80 Anti-reflection coating, consisting of either a siloxane polymer or an organic polymer having a phenolic hydroxy group modified with a chromophore group, in the form of a solution of an organic solvent containing either 1-ethoxy-2-propanol or 2-methoxy-1-methylethyl acetate containing by weight not more than 10 % of polymer 0 % 31.12.2015 ex 3707 90 90 85 Rolls, containing:  a dry layer of a photosensitive acrylic resin,  on one side a poly(ethylene terephthalate) protecting foil and  on the other side a polyethylene protecting foil 0 % 31.12.2014 ex 3801 90 00 10 Expandable graphite (CAS RN 90387-90-9 and CAS RN 12777-87-6) 0 % 31.12.2016 ex 3802 90 00 11 Soda flux calcinated diatomaceous earth, acid washed, for use as a filter aid in the manufacture of pharmaceutical and/or biochemical products (1) 0 % 31.12.2017 3805 90 10 Pine oil 1,7 % 31.12.2018 ex 3806 10 00 ex 3909 40 00 20 50 Rosin modified phenolic resin,  containing 60 % or more but not more than 75 % by weight of rosin,  with an acid value of not more than 25, of a kind used in offset printing 0 % 31.12.2016 ex 3808 91 90 10 Indoxacarb (ISO) and its (R) isomer, fixed on a support of silicon dioxide 0 % 31.12.2018 ex 3808 91 90 30 Preparation containing endospores or spores and protein crystals derived from either:  Bacillus thuringiensis Berliner subsp. aizawai and kurstaki or,  Bacillus thuringiensis subsp. kurstaki or,  Bacillus thuringiensis subsp. israelensis or,  Bacillus thuringiensis subsp. aizawai or,  Bacillus thuringiensis subsp. tenebrionis 0 % 31.12.2014 ex 3808 91 90 40 Spinosad (ISO) 0 % 31.12.2018 ex 3808 91 90 60 Spinetoram (ISO) (CAS RN 935545-74-7), preparation of two spinosyn components (3 ²-ethoxy-5,6-dihydro spinosyn J) and (3 ²-ethoxy- spinosyn L) 0 % 31.12.2017 ex 3808 92 90 10 Fungicide in the form of a powder, containing by weight 65 % or more but not more than 75 % of hymexazole (ISO), not put up for retail sale 0 % 31.12.2018 ex 3808 92 90 30 Preparation consisting of a suspension of pyrithione zinc (INN) in water, containing by weight:  24 % or more but not more than 26 % of pyrithione zinc (INN), or  39 % or more but not more than 41 % of pyrithione zinc (INN) 0 % 31.12.2018 ex 3808 92 90 50 Preparations based on copper pyrithione (CAS RN 14915-37-8) 0 % 31.12.2014 ex 3808 93 15 10 Preparation based on a concentrate containing by weight 45 % or more but not more than 55 % of the active herbicidal ingredient Penoxsulam as an aqueous suspension 0 % 31.12.2017 ex 3808 93 23 10 Herbicide containing flazasulfuron (ISO) as an active ingredient 0 % 31.12.2014 ex 3808 93 27 40 Preparation, consisting of a suspension of tepraloxydim (ISO), containing by weight:  30 % or more of tepraloxydim (ISO) and  not more than 70 % of a petroleum fraction consisting of aromatic hydrocarbons 0 % 31.12.2016 ex 3808 93 90 10 Preparation, in the form of granules, containing by weight:  38,8 % or more but not more than 41,2 % of Gibberellin A3, or  9,5 % or more but not more than 10,5 % of Gibberellin A4 and A7 0 % 31.12.2014 ex 3808 93 90 20 Preparation consisting of benzyl(purin-6-yl)amine in a glycol solution, containing by weight:  1,88 % or more but not more than 2,00 % of benzyl(purin-6-yl)amine of a kind used in plant growth regulators 0 % 31.12.2015 ex 3808 93 90 30 Aqueous solution containing by weight:  1,8 % of sodium para-nitrophenolate,  1,2 % of sodium ortho-nitrophenolate,  0,6 % of sodium 5-nitroguaiacolate for use in the manufacture of a plant growth regulator (1) 0 % 31.12.2015 ex 3808 93 90 40 Mixed white powder containing by weight:  3 % or more but not more than 3,6 % of 1-methylcyclopropene with a purity more than 96 % and  containing less than 0,05 % of each impurity of 1-chloro-2-methylpropene and 3-chloro-2-methylpropene for use in the manufacture of a growth regulator of post-harvest fruits, vegetables and ornamentals with a specific generator (1) 0 % 31.12.2015 ex 3808 93 90 50 Preparation in the form of powder, containing by weight:  55 % or more of Gibberellin A4,  1 % or more but not more than 35 % of Gibberellin A7,  90 % or more of Gibberellin A4 and Gibberellin A7 combined  not more than 10 % of a combination of water and other naturally occurring Gibberellins of a kind used in plant growth regulators 0 % 31.12.2015 ex 3808 99 90 10 Oxamyl (ISO) (CAS RN 23135-22-0) in a solution of cyclohexanone and water 0 % 31.12.2015 ex 3808 99 90 20 Abamectin (ISO) (CAS RN 71751-41-2) 0 % 31.12.2018 ex 3809 91 00 10 Mixture of 5-ethyl-2-methyl-2-oxo-1,3,2Ã » 5-dioxaphosphoran-5-ylmethyl methyl methylphosphonate and bis(5-ethyl-2-methyl-2-oxo-1,3,2Ã » 5-dioxaphosphoran-5-ylmethyl) methylphosphonate 0 % 31.12.2018 ex 3809 92 00 20 Defoamer, consisting of a mixture of oxydipropanol and 2,5,8,11-tetramethyldodec-6-yn-5,8-diol 0 % 31.12.2014 ex 3810 10 00 10 Soldering or welding paste, consisting of a mixture of metals and resin containing by weight:  70 % or more, but not more than 90 % of tin  not more than 10 % of one or more metals of silver, copper, bismuth, zinc, or indium for use in the electro technical industry (1) 0 % 31.12.2018 ex 3811 19 00 10 Solution of more than 61 % but not more than 63 % by weight of methylcyclopentadienyl manganese tricarbonyl in an aromatic hydrocarbon solvent, containing by weight not more than:  4,9 % of 1,2,4-trimethyl-benzene,  4,9 % of naphthalene, and  0,5 % of 1,3,5-trimethyl-benzene 0 % 31.12.2014 ex 3811 21 00 10 Salts of dinonylnaphthalenesulphonic acid, in the form of a solution in mineral oils 0 % 31.12.2018 ex 3811 21 00 20 Additives for lubricating oils, based on complex organic molybdenum compounds, in the form of a solution in mineral oil 0 % 31.12.2018 ex 3811 21 00 30 Additives for lubricating oils, containing mineral oils, consisting of calcium salts of reaction products of polyisobutylene substituted phenol with salicylic acid and formaldehyde, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 21 00 40 Additives for lubricating oils, containing mineral oils, based on a mixture of dodecylphenol sulphide calcium salts (CAS RN 68784-26-9), used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 21 00 50 Additives for lubricating oils,  based on calcium C16-24 alkylbenzenesulphonates (CAS RN 70024-69-0),  containing mineral oils, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 21 00 60 Additives for lubricating oils, containing mineral oils,  based on calcium polypropylenyl substituted benzenesulphonate (CAS RN 75975-85-8) with a content by weight of 25 % or more but not more than 35 %,  with a total base number (TBN) of 280 or more but not more than 320, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 21 00 70 Additives for lubricating oils,  containing polyisobutylene succinimide derived from reaction products of polyethylenepolyamines with polyisobutenyl succinic anhydride (CAS RN 84605-20-9),  containing mineral oils,  with a chlorine content by weight of 0,05 % or more but not more than 0,25 %,  with a total base number (TBN) of more than 20, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 29 00 20 Additives for lubricating oils, consisting of reaction products of bis(2-methylpentan-2-yl)dithiophosphoric acid with propylene oxide, phosphorus oxide, and amines with C12-14 alkyl chains, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 29 00 30 Additives for lubricating oils, consisting of reaction products of butyl-cyclohex-3-enecarboxylate, sulphur and triphenyl phosphite (CAS RN 93925-37-2), used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 29 00 40 Additives for lubricating oils, consisting of reaction products of 2-methyl-prop-1-ene with sulphur monochloride and sodium sulphide (CAS RN 68511-50-2), with a chlorine content by weight of 0,05 % or more but not more than 0,5 %, used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 29 00 50 Additives for lubricating oils, consisting of a mixture of N,N-dialkyl -2-hydroxyacetamides with alkyl chain lengths between 12 and 18 carbon atoms (CAS RN 866259-61-2), used as a concentrated additive for the manufacture of engine oils through a blending process 0 % 31.12.2017 ex 3811 90 00 10 Dinonylnaphthylsulphonic acid salt, in a mineral oil solution 0 % 31.12.2018 ex 3811 90 00 40 Solution of a quaternary ammonium salt based on polyisobutenyl succinimide, containing by weight 20 % or more but not more than 29,9 % 2-ethylhexanol 0 % 31.12.2017 ex 3812 10 00 10 Rubber accelerator based on diphenyl guanidine granules (CAS RN 102-06-7) 0 % 31.12.2016 ex 3812 20 90 10 Plasticizer, containing:  bis(2-ethylhexyl)-1,4-benzene dicarboxylate (CAS RN 6422-86-2)  more than 10 % but not more than 60 % by weight of dibutylterephthalate (CAS RN 1962-75-0) 0 % 31.12.2018 ex 3812 30 80 20 Mixture containing predominantly bis(2,2,6,6-tetramethyl-1-octyloxy-4-piperidyl) sebacate 0 % 31.12.2018 ex 3812 30 80 25 UV photo stabiliser containing:  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -hydroxypoly(oxy-1,2-ethanediyl) (CAS RN 104810-48-2);  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -[3-[3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropoxy]poly (oxy-1,2-ethanediyl) (CAS RN 104810-47-1);  polyethylene glycol of a weight average molecular weight (Mw) of 300 (CAS RN 25322-68-3)  bis (1,2,2,6,6-pentamethyl-4-piperidyl)sebacate (CAS RN 41556-26-7), and  methyl-1,2,2,6,6-pentamethyl-4- piperidyl sebacate (CAS RN 82919-37-7) 0 % 31.12.2018 ex 3812 30 80 30 Compound stabilisers containing by weight 15 % or more but not more than 40 % of sodium perchlorate and not more than 70 % of 2-(2-methoxyethoxy)ethanol 0 % 31.12.2014 ex 3812 30 80 35 Mixture containing by weight:  25 % or more but not more than 50 % of a mixture of C15-18 tetramethylpiperidinyl esters (CAS RN 86403-32-9)  not more than 20 % of other organic compounds  on a carrier of polypropylene (CAS RN 9003-07-0) 0 % 31.12.2018 ex 3812 30 80 40 Mixture of:  80 % ( ± 10 %) by weight of 2-ethylhexyl 10-ethyl-4,4-dimethyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate, and  20 % ( ± 10 %) by weight of 2-ethylhexyl 10-ethyl-4-[[2-[(2-ethylhexyl)oxy]-2-oxoethyl]thio]-4-methyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate 0 % 31.12.2018 ex 3812 30 80 55 UV-stabilizer, containing:  2-(4,6-bis(2,4-dimethylphenyl)-1,3,5-triazin-2-yl)-5-(octyloxy)-phenol (CAS RN 2725-22-6) and  either N,N ²-bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4- dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 193098-40-7) or  N,N ²-bis(2,2,6,6-tetramethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4- dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 82451-48-7) 0 % 31.12.2016 ex 3812 30 80 60 Light stabiliser, consisting of branched and linear alkyl esters of 3-(2H-Benzotriazolyl)-5-(1,1-di-methylethyl)-4-hydroxy-benzenepropanoic acid (CAS RN 127519-17-9) 0 % 31.12.2016 ex 3812 30 80 65 Stabiliser for plastic material containing:  2-ethylhexyl 10-ethyl-4,4-dimethyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate (CAS RN 57583-35-4),  2-ethylhexyl 10-ethyl-4-[[2-[(2-ethylhexyl)oxy]-2-oxoethyl]thio]-4-methyl-7-oxo-8-oxa-3,5-dithia-4-stannatetradecanoate (CAS RN 57583-34-3), and  2-ethylhexyl mercaptoacetate (CAS RN 7659-86-1) 0 % 31.12.2016 ex 3812 30 80 70 Light stabiliser containing:  branched and linear alkyl esters of 3-(2H-benzotriazolyl)-5-(1,1-dimethylethyl)-4-hydroxybenzenepropanoic acid (CAS RN 127519-17-9), and  1-methoxy-2-propyl acetate (CAS RN 108-65-6) 0 % 31.12.2016 ex 3812 30 80 75 N,N ²-Bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4-dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 193098-40-7) 0 % 31.12.2017 ex 3812 30 80 80 UV-stabilizer, consisting of:  a hindered amine: N,N ²-bis(1,2,2,6,6-pentamethyl-4-piperidinyl)-1,6-hexanediamine, polymer with 2,4- dichloro-6-(4-morpholinyl)-1,3,5-triazine (CAS RN 193098-40-7) and  either an o-hydroxyphenyl triazine UV light absorber or  a chemically modified phenolic compound 0 % 31.12.2017 ex 3814 00 90 20 Mixture containing by weight:  69 % or more but not more than 71 % of 1-methoxypropan-2-ol,  29 % or more but not more than 31 % of 2-methoxy-1-methylethyl acetate 0 % 31.12.2018 ex 3814 00 90 40 Azeotrope mixtures containing isomers of nonafluorobutyl methyl ether and/or nonafluorobutyl ethyl ether 0 % 31.12.2018 ex 3815 12 00 10 Catalyst, in the form of granules or rings of a diameter of 3 mm or more but not more than 10 mm, consisting of silver on an aluminium oxide support and containing by weight 8 % or more but not more than 40 % of silver 0 % 31.12.2018 ex 3815 19 90 10 Catalysts consisting of chromium trioxide, dichromium trioxide or organometallic compounds of chromium, fixed on a silicon dioxide support with a pore volume of 2 cm3/g or more (as determined by the nitrogen absorption method) 0 % 31.12.2016 ex 3815 19 90 15 Catalyst, in the form of a powder, consisting of a mixture of metal oxides fixed on a support of silicon dioxide, containing by weight 20 % or more but not more than 40 % of molybdenum, bismuth and iron evaluated together, for use in the manufacture of acrylonitrile (1) 0 % 31.12.2018 ex 3815 19 90 25 Catalyst in the form of spheres of a diameter of 4,2 mm or more but not more than 9 mm, consisting of a mixture of metal oxides containing predominantly oxides of molybdenum, nickel, cobalt and iron, on a support of aluminium oxide, for use in the manufacture of acrylic aldehyde (1) 0 % 31.12.2018 ex 3815 19 90 30 Catalyst containing titanium tetrachloride supported on magnesium dichloride, for use in the manufacture of polypropylene (1) 0 % 31.12.2018 ex 3815 19 90 40 Catalyst, in the form of spheres of a diameter of 4,2 mm or more but not more than 9 mm, consisting of a mixture of metals oxides containing predominantly oxides of molybdenum, vanadium and copper, on a support of silicon dioxide and/or aluminium oxide, for use in the manufacture of acrylic acid (1) 0 % 31.12.2018 ex 3815 19 90 60 Catalyst consisting of dichromium trioxide, fixed on a support of aluminium oxide 0 % 31.12.2014 ex 3815 19 90 65 Catalyst consisting of phosphoric acid chemically bonded to a support of silicon dioxide 0 % 31.12.2018 ex 3815 19 90 70 Catalyst consisting of organo-metallic compounds of aluminium and zirconium, fixed on a support of silicon dioxide 0 % 31.12.2018 ex 3815 19 90 75 Catalyst consisting of organo-metallic compounds of aluminium and chromium, fixed on a support of silicon dioxide 0 % 31.12.2018 ex 3815 19 90 80 Catalyst consisting of organo-metallic compounds of magnesium and titanium, fixed on a support of silicon dioxide, in the form of a suspension in mineral oil 0 % 31.12.2018 ex 3815 19 90 85 Catalyst consisting of organo-metallic compounds of aluminium, magnesium and titanium, fixed on a support of silicon dioxide, in the form of powder 0 % 31.12.2018 ex 3815 19 90 86 Catalyst containing titanium tetrachloride supported on magnesium dichloride, for use in the manufacture of polyolefins (1) 0 % 31.12.2018 ex 3815 19 90 ex 8506 90 00 87 10 Cathode, in rolls, for air zinc button cell batteries (hearing aid batteries) (1) 0 % 31.12.2016 ex 3815 90 90 16 Initiator based on dimethylaminopropyl urea 0 % 31.12.2017 ex 3815 90 90 18 Oxidation catalyst with an active ingredient of di[manganese (1+)], 1,2-bis(octahydro-4,7-dimethyl-1H-1,4,7-triazonine-1-yl-kN1, kN4, kN7)ethane-di-Ã ¼-oxo-Ã ¼-(ethanoato-kO, kO ²)-, di[chloride(1-)], used to accelerate chemical oxidation or bleaching (CAS RN 1217890-37-3) 0 % 31.12.2017 ex 3815 90 90 20 Catalyst, in powder form, consisting of a mixture of titanium trichloride and aluminium chloride, containing by weight:  20 % or more but not more than 30 % of titanium and  55 % or more but not more than 72 % of chlorine 0 % 31.12.2018 ex 3815 90 90 27 Catalyst, in the form of hollow cylinders with a length of 5 mm or more but not more than 9 mm, consisting of a mixture of metal oxides containing predominantly oxides of molybdenum, bismuth, iron and nickel, containing also a charge of silicon dioxide, for use in the manufacture of acrylic acid (1) 0 % 31.12.2018 ex 3815 90 90 30 Catalyst, consisting of a suspension in mineral oil of:  tetrahydrofuran complexes of magnesium chloride and titanium(III) chloride; and  silicon dioxide  containing 6,6 % ( ± 0,6 %) by weight of magnesium, and  containing 2,3 % ( ± 0,2 %) by weight of titanium 0 % 31.12.2015 ex 3815 90 90 33 Catalyst, consisting of a mixture of different alkylnaphthalene sulphonic acids, with aliphatic hydrocarbon chains, containing 12  56 carbon atoms 0 % 31.12.2018 ex 3815 90 90 50 Catalyst containing titanium trichloride, in the form of a suspension in hexane or heptane containing by weight, in the hexane- or heptane-free material, 9 % or more but not more than 30 % of titanium 0 % 31.12.2018 ex 3815 90 90 70 Catalyst, consisting of a mixture of (2-hydroxypropyl)trimethylammonium formate and dipropylene glycols 0 % 31.12.2014 ex 3815 90 90 71 Catalyst, containing N-(2-hydroxypropylammonium)diazabicyclo (2,2,2) octane-2-ethyl hexanoate, dissolved in ethane-1,2-diol 0 % 31.12.2016 ex 3815 90 90 80 Catalyst consisting predominantly of dinonylnaphthalenedisulphonic acid in the form of a solution in isobutanol 0 % 31.12.2014 ex 3815 90 90 81 Catalyst, containing by weight 69 % or more but not more than 79 % of (2-hydroxy-1-methylethyl)trimethylammonium 2-ethylhexanoate 0 % 31.12.2018 ex 3815 90 90 85 Catalyst based on aluminosilicate (zeolite), for the alkylation of aromatic hydrocarbons, for the transalkylation of alkylaromatic hydrocarbons or for the oligomerization of olefins (1) 0 % 31.12.2017 ex 3815 90 90 86 Catalyst, in the form of rodlets, consisting of an aluminosilicate (zeolite), containing by weight 2 % or more but not more than 3 % of rare-earth metal oxides and less than 1 % of disodium oxide 0 % 31.12.2018 ex 3815 90 90 88 Catalyst, consisting of titanium tetrachloride and magnesium chloride, containing by weight on an oil- and hexane-free basis:  4 % or more but not more than 10 % of titanium and  10 % or more but not more than 20 % magnesium 0 % 31.12.2018 ex 3815 90 90 89 Rhodococcus rhodocrous J1 bacteria, containing enzymes, suspended in a polyacrylamide gel or in water, for use as a catalyst in the production of acrylamide by the hydration of acrylonitrile (1) 0 % 31.12.2016 ex 3817 00 50 10 Mixture of alkylbenzenes (C14-26) containing by weight:  35 % or more but not more than 60 % of eicosylbenzene,  25 % or more but not more than 50 % of docosylbenzene,  5 % or more but not more than 25 % of tetracosylbenzene 0 % 31.12.2018 ex 3817 00 80 10 Mixture of alkylnaphthalenes, containing by weight:  88 % or more but not more than 98 % of hexadecylnaphthalene  2 % or more but not more than 12 % of dihexadecylnaphthalene 0 % 31.12.2018 ex 3817 00 80 20 Mixture of branched alkyl benzenes mainly containing dodecyl benzenes 0 % 31.12.2018 ex 3817 00 80 30 Mixed alkylnaphthalenes, modified with aliphatic chains, of a chain-length varying from 12 to 56 carbon atoms 0 % 31.12.2016 ex 3819 00 00 20 Fire resistant hydraulic fluid based on phosphate ester 0 % 31.12.2018 ex 3823 19 30 20 Palm fatty acid distillate, whether or not hydrogenated, with free fatty acid content 80 % or more for use in the manufacture of:  industrial monocarboxylic fatty acids of subheading 3823,  stearic acid of subheading 3823,  stearic acid of subheading 2915,  palmitic acid of subheading 2915, or  animal feed preparations of subheading 2309 (1) 0 % 31.12.2018 ex 3823 19 90 20 Palm acid oils from refining for use in the manufacture of:  industrial monocarboxylic fatty acids of subheading 3823  stearic acid of subheading 3823  stearic acid of subheading 2915  palmitic acid of subheading 2915  animal feed preparations of subheading 2309 (1) 0 % 31.12.2018 ex 3824 90 15 10 Acid aluminosilicate (artificial zeolite of the Y type) in the sodium form, containing by weight not more than 11 % of sodium evaluated as sodium oxide, in the form of rodlets 0 % 31.12.2018 ex 3824 90 97 05 Mixture of methylmethacrylate monomer and butylacrylate monomer in a solution of xylene and butylacetate, containing by weight more than 54 % but not more than 56 % of solvents 0 % 31.12.2014 ex 3824 90 97 06 Paraffin with a level of chlorination of 70 % or more 0 % 31.12.2014 ex 3824 90 97 07 Film containing oxides of barium or calcium combined with either oxides of titanium or zirconium, in an acrylic binding material 0 % 31.12.2014 ex 3824 90 97 08 Mixture of divinylbenzene-isomers and ethylvinylbenzene-isomers, containing by weight 56 % or more but not more than 85 % of divinylbenzene (CAS RN 1321-74-0) 0 % 31.12.2014 ex 3824 90 97 09 Anti-corrosion preparations consisting of salts of dinonylnaphthalenesulphonic acid, either:  on a support of mineral wax, whether or not modified chemically, or  in the form of a solution in an organic solvent 0 % 31.12.2018 ex 3824 90 97 10 Calcined bauxite (refractory grade) 0 % 31.12.2018 ex 3824 90 97 11 Mixture of phytosterols, not in powder form, containing by weight:  40 % or more but not more than 58 % of beta-sitosterols  20 % or more but not more than 28 % of campesterols  14 % or more but not more than 23 % of stigmasterols  0 % or more but not more than 15 % of other sterols 0 % 31.12.2014 ex 3824 90 97 12 Oligomer of tetrafluoroethylene, having one iodoethyl end-group 0 % 31.12.2018 ex 3824 90 97 13 Preparations containing not less than 92 % but not more than 96,5 % by weight of 1,3:2,4-bis-O-(4-methylbenzylidene)-D-glucitol and also containing carboxylic acid derivatives and an alkyl sulphate 0 % 31.12.2016 ex 3824 90 97 14 Calcium phosphonate phenate, dissolved in mineral oil 0 % 31.12.2016 ex 3824 90 97 15 Structured silica alumina phosphate 0 % 31.12.2014 ex 3824 90 97 16 Mixture of bis{4-(3-(3-phenoxycarbonylamino)tolyl)ureido}phenylsulphone, diphenyltoluene-2,4-dicarbamate and 1-[4-(4-aminobenzenesulphonyl)-phenyl]-3-(3-phenoxycarbonylamino-tolyl)-urea 0 % 31.12.2018 ex 3824 90 97 17 Mixture of acetates of 3-butylene-1,2-diol with a content by weight of 65 % or more but not more than 90 % 0 % 31.12.2018 ex 3824 90 97 18 Poly(tetramethylene glycol) bis[(9-oxo-9H-thioxanthen-1-yloxy)acetate] with an average polymer chain length of less than 5 monomer units (CAS RN 515136-48-8) 0 % 31.12.2014 ex 3824 90 97 20 Preparation consisting by weight of 83 % or more of 3a,4,7,7a-tetrahydro-4,7-methanoindene (dicyclopentadiene), a synthetic rubber, whether or not containing by weight 7 % or more of tricyclopentadiene, and:  either an aluminium-alkyl compound,  or an organic complex of tungsten  or an organic complex of molybdenum 0 % 31.12.2018 ex 3824 90 97 21 Mixture of 2-propenoic acid, (1-methylethylidene)bis(4,1-phenyleneoxy-2,1-ethanediyloxy-2,1-ethanediyl)ester with 2-propenoic acid, (2,4,6-trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl)tri-2,1-ethanediyl ester and 1-hydroxy-cyclohexyl-phenyl ketone in the solution of methyl ethyl ketone and toluene 0 % 31.12.2014 ex 3824 90 97 22 Preparations containing not less than 47 % by weight of 1,3:2,4-bis-O-benzylidene-D-glucitol 0 % 31.12.2016 ex 3824 90 97 23 Mixture of urethane acrylates, tripropylene glycoldiacrylate, ethoxylated bisphenol A acrylate and poly(ethyleneglycol) 400 diacrylate 0 % 31.12.2014 ex 3824 90 97 24 Solution of (chloromethyl)bis(4-fluorophenyl)methylsilane of a nominal concentration of 65 % in toluene 0 % 31.12.2015 ex 3824 90 97 26 Aqueous dispersion, containing by weight:  76 % ( ± 0,5 %) of silicon carbide (CAS RN 409-21-2)  4,6 % ( ± 0,05 %) of aluminium oxide (CAS RN 1344-28-1) and  2,4 % ( ± 0,05 %) of yttrium oxide (CAS RN 1314-36-9) 0 % 31.12.2016 ex 3824 90 97 27 Preparation, consisting of a mixture of 2,4,7,9-tetramethyldec-5-yne-4,7-diol and propan-2-ol 0 % 31.12.2015 ex 3824 90 97 28 Preparation containing by weight:  85 % or more but not more than 95 % of Ã ±-4-(2-cyano-2-butoxycarbonyl)vinyl-2-methoxy-phenyl-Ã -hydroxyhexa(oxyethylene), and  5 % or more but not more than 15 % of polyoxyethylene (20) sorbitan monopalmitate 0 % 31.12.2015 ex 3824 90 97 29 Preparation consisting predominantly of Ã ³-butyrolactone and quaternary ammonium salts, for the manufacture of electrolytic capacitors (1) 0 % 31.12.2018 ex 3824 90 97 30 2,4,7,9-Tetramethyldec-5-yne-4,7-diol, hydroxyethylated 0 % 31.12.2014 ex 3824 90 97 31 Diethylmethoxyborane (CAS RN 7397-46-8) in the form of a solution in tetrahydrofuran 0 % 31.12.2015 ex 3824 90 97 32 Mixture of:  basic zirconium carbonate (CAS RN 57219-64-4) and  cerium carbonate (CAS RN 537-01-9) 0 % 31.12.2016 ex 3824 90 97 33 Preparation, containing:  trioctylphosphine oxide (CAS RN 78-50-2),  dioctylhexylphosphine oxide (CAS RN 31160-66-4),  octyldihexylphosphine oxide (CAS RN 31160-64-2) and  trihexylphosphine oxide (CAS RN 9084-48-8) 0 % 31.12.2016 ex 3824 90 97 35 Mixture of:  3,3-bis(2-methyl-1-octyl-1H-indol-3-yl)phthalide (CAS RN 50292-95-0) and  ethyl-6 ²-(diethylamino)-3-oxo-spiro-[isobenzofuran-1(3H),9 ²-[9H]xanthene]-2 ²-carboxylate (CAS RN 154306-60-2) 0 % 31.12.2017 ex 3824 90 97 36 Preparation based on 2,5,8,11-tetramethyl-6-dodecyn-5,8-diol ethoxylate (CAS RN 169117-72-0) 0 % 31.12.2017 ex 3824 90 97 37 Liquid crystal mixture for use in the manufacture of displays (1) 0 % 31.12.2017 ex 3824 90 97 38 Alkyl carbonate-based preparation, also containing a UV absorber, for use in the manufacture of spectacle lenses (1) 0 % 31.12.2017 ex 3824 90 97 39 Mixture containing by weight 40 % or more but not more than 50 % of 2-hydroxyethyl methacrylate and 40 % or more but not more than 50 % of glycerol ester of boric acid 0 % 31.12.2018 ex 3824 90 97 40 Azelaic acid of a purity by weight of 75 % or more but not more than 85 % 0 % 31.12.2014 ex 3824 90 97 41 Preparation, consisting of:  dipropylene glycol  tripropylene glycol  tetrapropylene glycol and  pentapropylene glycol 0 % 31.12.2017 ex 3824 90 97 42 Mixed metals oxides, in the form of powder, containing by weight:  either 5 % or more of barium, neodymium or magnesium and 15 % or more of titanium,  or 30 % or more of lead and 5 % or more of niobium, for use in the manufacture of dielectric films or for use as dielectric materials in the manufacture of multilayer ceramic capacitors (1) 0 % 31.12.2018 ex 3824 90 97 43 Nickel hydroxide, doped with 12 % or more but not more than 18 % by weight of zinc hydroxide and cobalt hydroxide, of a kind used to produce positive electrodes for accumulators 0 % 31.12.2017 ex 3824 90 97 44 Mixture of phytosterols, not in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, for use in the manufacture of stanols/sterols or stanol/sterol esters (1) 0 % 31.12.2017 ex 3824 90 97 45 Preparations consisting predominantly of ethylene glycol and:  either diethylene glycol, dodecandioic acid and ammonia water,  or N,N-dimethylformamide,  or Ã ³-butyrolactone,  or silicon oxide,  or ammonium hydrogen azelate,  or ammonium hydrogen azelate and silicon oxide,  or dodecandioic acid, ammonia water and silicon oxide, for the manufacture of electrolytic capacitors (1) 0 % 31.12.2018 ex 3824 90 97 47 Platinum oxide (CAS RN 12035-82-4) fixed on a porous support of aluminium oxide (CAS RN 1344-28-1), containing by weight:  0,1 % or more but not more than 1 % of platinum, and  0,5 % or more but not more than 5 % of ethylaluminium dichloride (CAS RN 563-43-9) 0 % 31.12.2017 ex 3824 90 97 49 Preparation containing:  C,C ²-azodi(formamide) (CAS RN 123-77-3),  magnesium oxide (CAS RN 1309-48-4) and  zinc bis(p-toluene sulphinate) (CAS RN 24345-02-6) in which the gas formation from C,C ²-azodi(formamide) occurs at 135 °C 0 % 31.12.2017 ex 3824 90 97 50 Powder mixture containing by weight:  85 % or more of zinc diacrylate (CAS RN 14643-87-9)  and not more than 5 % of 2,6-di-tert-butyl-alpha-dimethylamino-p-cresol (CAS RN 88-27-7) 0 % 31.12.2018 ex 3824 90 97 51 Diethylene glycol propylene glycol triethanolamine titanate complexes (CAS RN 68784-48-5) dissolved in diethylene glycol (CAS RN 111-46-6) 0 % 31.12.2017 ex 3824 90 97 52 Poly(tetramethylene glycol) bis[(2-benzoyl-phenoxy)acetate] with an average polymer chain length of less than 5 monomer units 0 % 31.12.2014 ex 3824 90 97 53 Poly(ethylene glycol) bis(p-dimethyl)aminobenzoate with an average polymer chain length of less than 5 monomer units 0 % 31.12.2014 ex 3824 90 97 54 2-Hydroxybenzonitrile, in the form of a solution in N,N-dimethylformamide, containing by weight 45 % or more but not more than 55 % of 2-hydroxybenzonitrile 0 % 31.12.2018 ex 3824 90 97 55 Preparation consisting of:  50 % ( ± 2 %) by weight of bis-alkoxylated ethyl acetoacetate aluminium chelates,  in an ink oil (white mineral) solvent with a boiling point of 160 °C or more but not more than 180 °C 0 % 31.12.2018 ex 3824 90 97 56 Potassium tert-butanolate (CAS RN 865-47-4) in the form of a solution in tetrahydrofuran 0 % 31.12.2018 ex 3824 90 97 58 N2-[1-(S)-Ethoxycarbonyl-3-phenylpropyl]-N6-trifluoroacetyl-L-lysyl-N2-carboxy anhydride in a solution of dichloromethane at 37 % 0 % 31.12.2015 ex 3824 90 97 59 3 ²,4 ²,5 ²-Trifluorobiphenyl-2-amine, in the form of a solution in toluene containing by weight 80 % or more but not more than 90 % of 3 ²,4 ²,5 ²-trifluorobiphenyl-2-amine 0 % 31.12.2015 ex 3824 90 97 60 Ã ±-Phenoxycarbonyl-Ã -phenoxypoly[oxy(2,6-dibromo-1,4-phenylene) isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] 0 % 31.12.2018 ex 3824 90 97 62 Fused magnesia containing by weight 15 % or more of dichromium trioxide 0 % 31.12.2016 ex 3824 90 97 64 Aluminium sodium silicate, in the form of spheres of a diameter of:  either 1,6mm or more but not more than 3,4mm,  or 4mm or more but not more than 6mm 0 % 31.12.2018 ex 3824 90 97 65 Preparation containing by weight:  89 % or more but not more than 98,9 % of 1,2,3-trideoxy-4,6:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol  0,1 % or more but not more than 1 % of colorants  1 % or more but not more than 10 % of fluoropolymers 0 % 31.12.2016 ex 3824 90 97 66 Mixture of primary tert-alkylamines 0 % 31.12.2014 ex 3824 90 97 78 Mixture of phytosterols derived from wood and wood based oils (tall oil), in the form of powder with a particle size not more than 300 Ã ¼m, containing by weight:  60 % or more, but not more than 80 % of sitosterols,  not more than 15 % of campesterols,  not more than 5 % of stigmasterols,  not more than 15 % of betasitostanols 0 % 31.12.2017 ex 3824 90 97 79 Mixture of 80 % ( ± 10 %) of 1-[2-(2-aminobutoxy)ethoxy]but-2-ylamine and 20 % ( ± 10 %) of 1-({[2-(2-aminobutoxy)ethoxy]methyl} propoxy)but-2-ylamine 0 % 31.12.2014 ex 3824 90 97 82 Ã ±-(2,4,6-Tribromophenyl)-Ã -(2,4,6-tribromophenoxy)poly[oxy(2,6-dibromo-1,4-phenylene)isopropylidene(3,5-dibromo-1,4-phenylene)oxycarbonyl] 0 % 31.12.2018 ex 3824 90 97 84 Reaction product, containing by weight:  1 % or more but not more than 40 % of molybdenum oxide,  10 % or more but not more than 50 % of nickel oxide,  30 % or more but not more than 70 % of tungsten oxide 0 % 31.12.2014 ex 3824 90 97 87 Paste containing by weight:  75 % or more, but not more than 85 % of copper,  inorganic oxides,  ethyl cellulose, and  a solvent 0 % 31.12.2017 ex 3824 90 97 88 Oligomeric reaction product, consisting of bis(4-hydroxyphenyl) sulfone and 1,1 ²-oxybis(2-chloroethane) 0 % 31.12.2014 ex 3824 90 97 89 Oligomer of tetrafluoroethylene, having tetrafluoroiodoethyl end-groups 0 % 31.12.2018 ex 3824 90 97 90 Hollow spheres of fused aluminosilicate containing 65-80 % amorphous aluminosilicate, with the following characteristics:  a melting point of between 1 600 °C and 1 800 °C,  a density of 0,6 - 0,8 g/cm3, for use in the manufacture of particle filters in motor vehicles (1) 0 % 31.12.2018 ex 3824 90 97 92 Preparation, consisting of 2,4,7,9-tetramethyldec-5-yne-4,7-diol and silicon dioxide 0 % 31.12.2014 ex 3824 90 97 94 Particles of silicon dioxide on which are covalently bonded organic compounds, for use in the manufacture of high performance liquid chromatography columns (HPLC) and sample preparation cartridges (1) 0 % 31.12.2018 ex 3824 90 97 95 Mixture of phytosterols, in the form of flakes and balls, containing by weight 80 % or more of sterols and not more than 4 % of stanols 0 % 31.12.2014 ex 3824 90 97 97 Preparation containing by weight either 10 % or more but not more than 20 % of lithiumfluorophosphate or 5 % or more but not more than 10 % of lithium perchlorate in mixtures of organic solvents 0 % 31.12.2018 ex 3826 00 10 ex 3826 00 10 20 29 Mixture of fatty acid methyl esters containing by weight at least:  65 % or more but not more than 75 % of C12 FAME,  21 % or more but not more than 28 % of C14 FAME,  4 % or more but not more than 8 % of C16 FAME, for use in the manufacture of detergents and home and personal care products (1) 0 % 31.12.2018 ex 3826 00 10 ex 3826 00 10 30 39 Mixture of fatty acid methyl esters containing by weight at least:  50 % or more but not more than 58 % of C8-FAME  35 % or more but not more than 50 % of C10-FAME for use in the manufacture of agricultural chemistry, (animal and human) food ingredients, additives to lubricant, solvents, lamp oil and firelighter components (1) 0 % 31.12.2018 ex 3826 00 10 ex 3826 00 10 40 49 Mixture of fatty acid methyl esters containing by weight at least:  15 % or more but not more than 32 % of C16 FAME  65 % or more but not more than 85 % of C18 FAME for use in the manufacture of detergents and home and personal cleaning products, agricultural chemistry, (animal and human) food ingredients, additives to lubricant, solvents, lamp oil and firelighter components (1) 0 % 31.12.2018 ex 3901 10 90 20 Polyethylene, in the form of granules, of a specific gravity of 0,925 ( ± 0,0015), a melt flow index of 0,3 g/10 min ( ± 0,05 g/10 min), for the manufacture of blown films of a haze value not more than 6 % and an elongation at break (MD/TD) of 210/340 (1) 0 % 31.12.2018 ex 3901 10 90 30 Polyethylene granules, containing by weight 10 % or more but not more than 25 % of copper 0 % 31.12.2016 ex 3901 20 90 10 Polyethylene, in one of the forms mentioned in note 6 (b) to Chapter 39, of a specific gravity of 0,945 or more but not more than 0,985, for the manufacture of films for typewriter ribbon or similar ribbon (1) 0 % 31.12.2018 ex 3901 20 90 20 Polyethylene, containing by weight 35 % or more but not more than 45 % of mica 0 % 31.12.2018 ex 3901 30 00 80 Ethylene-vinyl acetate copolymer,  containing 27,8 % or more but not more than 29,3 % by weight of vinyl acetate  with a melt flow index of 22 g/10 min or more but no more than 28 g/10 min  containing not more than 15 mg/kg vinyl acetate monomer 0 % 31.12.2015 ex 3901 30 00 82 Ethylene-vinyl acetate copolymer,  containing 9,8 % or more but not more than 10,8 % by weight of vinyl acetate  with a melt flow index of 2,5 g/10 min or more but no more than 3,5 g/10 min  containing not more than 15 mg/kg vinyl acetate monomer 0 % 31.12.2015 ex 3901 90 90 80 Block copolymer of ethylene with octene in the form of pellets:  with a specific gravity of 0,862 or more, but not more than 0,865,  able to stretch to at least 200 % its original length,  with a hysteresis of 50 % ( ± 10 %),  with permanent deformation of not more than 20 %, for use in the manufacture of napkin liners for babies (1) 0 % 31.12.2015 ex 3901 90 90 82 Copolymer of ethylene and methacrylic acid 0 % 31.12.2015 ex 3901 90 90 91 Ionomer resin consisting of a salt of a copolymer of ethylene with methacrylic acid 4 % 31.12.2018 ex 3901 90 90 92 Chlorosulphonated polyethylene 0 % 31.12.2018 ex 3901 90 90 93 Copolymer of ethylene, vinyl acetate and carbon monoxide, for use as a plasticizer in the manufacture of roof sheets (1) 0 % 31.12.2018 ex 3901 90 90 94 Mixtures of A-B block copolymer of polystyrene and ethylene-butylene copolymer and A-B-A block copolymer of polystyrene, ethylene-butylene copolymer and polystyrene, containing by weight not more than 35 % of styrene 0 % 31.12.2018 ex 3901 90 90 97 Chlorinated polyethylene, in the form of powder 0 % 31.12.2018 ex 3902 10 00 10 Polypropylene containing no plasticizer and not more than:  7 mg/kg of aluminium,  2 mg/kg of iron,  1 mg/kg of magnesium,  8 mg/kg of chloride 0 % 31.12.2018 ex 3902 10 00 20 Polypropylene, containing no plasticiser,  of a melting point of more than 150 °C (as determined by the ASTM D 3 417 method),  of a heat of fusion of 15 J/g or more but not more than 70 J/g,  of an elongation at break of 1 000 % or more (as determined by the ASTM D 638 method),  of a tensile modulus of 69 MPa or more but not more than 379 MPa (as determined by the ASTM D 638 method) 0 % 31.12.2018 ex 3902 10 00 30 Polypropylene, containing not more than 1 mg/kg of aluminium, 0,05 mg/kg of iron, 1 mg/kg of magnesium and 1 mg/kg of chloride, for use in the manufacture of packaging for disposable contact lenses (1) 0 % 31.12.2018 ex 3902 10 00 40 Polypropylene, containing no plasticizer:  of a tensile strength: of 32-60 MPa (as determined by the ASTM D638 method);  of a flexural strength of 50-90 MPa (as determined by the ASTM D790 method);  of a Melt Flow Rate (MFR) at 230 °C/ 2,16 kg of 5-15 g/10 min (as determined by the ASTM D1238 method);  with 40 % or more but not more than 80 % by weight of polypropylene,  with 10 % or more but not more than 30 % by weight of glass fibre,  with 10 % or more but not more than 30 % by weight of mica 0 % 31.12.2014 ex 3902 10 00 50 High isotactic polypropylene (HIPP), whether or not coloured, intended for the manufacture of plastic components for air freshener with the following properties:  a density of 0,880 g/cm3 or more but not more than 0,913 g/cm3(as determined by test method ASTM D1505),  a tensile strength at yield of 350 kg/cm2 or more but not more than 390 kg/cm2 (as determined by test method ASTM D638)  a heat deflection temperature of 135 °C or more under load of 0,45 MPa (as determined by test method ASTM 648) (1) 0 % 31.12.2015 ex 3902 20 00 10 Polyisobutylene, of a number average molecular weight (Mn) of 700 or more but not more than 800 0 % 31.12.2018 ex 3902 20 00 20 Hydrogenated polyisobutene, in liquid form 0 % 31.12.2018 ex 3902 30 00 91 A-B Block copolymer of polystyrene and an ethylene-propylene copolymer, containing by weight 40 % or less of styrene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 31.12.2018 ex 3902 30 00 95 A-B-A block copolymer, consisting of:  a copolymer of propylene and ethylene and  21 % ( ± 3 %) by weight of polystyrene 0 % 31.12.2016 ex 3902 30 00 97 Liquid ethylene-propylene-copolymer with:  a flashpoint of 250 °C or more,  a viscosity index of 150 or more,  of a number average molecular weight (Mn) of 650 or more 0 % 31.12.2016 ex 3902 90 90 52 Amorphous poly-alpha-olefin copolymer blend of poly(propylene-co-1-butene) and petroleum hydrocarbon resin 0 % 31.12.2018 ex 3902 90 90 55 Thermoplastic elastomer, with an A-B-A block copolymer structure of polystyrene, polyisobutylene and polystyrene containing by weight 10 % or more but not more than 35 % of polystyrene 0 % 31.12.2018 ex 3902 90 90 60 Non-hydrogenated 100 % aliphatic resin (polymer), with the following characteristics:  liquid at room temperature  obtained by cationic polymerisation of C-5 alkenes monomers  with a number average molecular weight (Mn) of 370 ( ± 50)  with a weight average molecular weight (Mw) of 500 ( ± 100) 0 % 31.12.2014 ex 3902 90 90 84 Blend of hydrogenated styrenic block copolymer, polyethylene wax, and tackifier resin, in the form of pellets, containing by weight:  70 ( ± 5) % of styrenic block copolymer,  15 ( ± 5) % of polyethylene wax, and  15 ( ± 5) % of tackifier resin with the following physical properties:  able to stretch to at least 200 % of its original length  with a hysteresis of 50 ( ± 10) %  with a permanent deformation of no more than 20 % for use in the manufacture of napkins and napkin liners for babies (1) 0 % 31.12.2015 ex 3902 90 90 92 Polymers of 4-methylpent-1-ene 0 % 31.12.2018 ex 3902 90 90 93 Synthetic poly-alpha-olefin having a viscosity of at least 38 Ã  10 6m2s 1 (38 centistokes) at 100 °C measured using the ASTM D 445 method 0 % 31.12.2016 ex 3902 90 90 98 Synthetic poly-alpha-olefin with a viscosity at 100 ° Celsius (measured according to method ASTM D 445) ranging from 3 centistokes to 9 centistokes and obtained by polymerization of a mixture of dodecene and tetradecene, containing a maximum of 40 % of tetradecene 0 % 31.12.2016 ex 3903 11 00 10 White expandable polystyrene beads with a thermal conductivity of not more than 0,034 W/mK at a density of 14,0 kg/m3 ( ± 1,5 kg/m3), containing 50 % recycled material 0 % 31.12.2018 ex 3903 19 00 30 Crystalline polystyrene with a melting point of 268 °C or more but not more than 272 °C and a setting point of 232 °C or more but not more than 242 °C, whether or not containing additives and filling material 0 % 31.12.2016 ex 3903 90 90 10 Butadiene-styrene copolymer pellets or granules, with:  a specific gravity of 1,05 ( ± 0,02),  a melt flow index at 200 °C/5 kg of 13 g/10 min ( ± 1 g/10 min) 0 % 31.12.2016 ex 3903 90 90 15 Dry ink powder or toner blend, consisting of a copolymer of styrene, n-butyl acrylate, n-butyl methacrylate, methacrylic acid and polyolefin wax, for use as a developer in the manufacture of cartridges for facsimile machines, computer printers or copiers (1) 0 % 31.12.2016 ex 3903 90 90 20 Dry ink powder or toner blend, consisting of a copolymer of styrene, n-butyl acrylate, n-butyl methacrylate and polyolefin wax, for use as a developer in the manufacture of cartridges for facsimile machines, computer printers or copiers (1) 0 % 31.12.2016 ex 3903 90 90 25 Dry ink powder or toner blend, consisting of a copolymer of styrene, n-butyl acrylate, methacrylic acid and polyolefin wax, for use as a developer in the manufacture of cartridges for facsimile machines, computer printers or copiers (1) 0 % 31.12.2016 ex 3903 90 90 30 Butadiene-styrene copolymer pellets or granules with a melting point of 85 °C ( ± 5 °C), containing by weight:  2 % or more but not more than 4 % of tris(tribromophenyl) triazine,  5 % or more but not more than 10 % of ethane-1,2-bis(pentabromophenyl),  3 % or more but not more than 5 % of antimony trioxide 0 % 31.12.2016 ex 3903 90 90 ex 3911 90 99 35 43 Copolymer of Ã ±-methylstyrene and styrene, having a softening point of more than 113 °C 0 % 31.12.2018 ex 3903 90 90 ex 3911 90 99 40 50 Copolymer of styrene with Ã ±-methylstyrene and acrylic acid, of a number average molecular weight (Mn) of 500 or more but not more than 6 000 0 % 31.12.2018 ex 3903 90 90 50 Crystalline copolymer of styrene and p-methylstyrene:  with a melting point of 240 °C or more but not more than 260 °C,  containing 5 % or more but not more than 15 % by weight of p-methylstyrene 0 % 31.12.2015 ex 3903 90 90 ex 3911 90 99 60 60 Copolymer of styrene with maleic anhydride, either partially esterified or completely chemically modified, of an average molecular weight (Mn) of not more than 4 500, in flake or powder form 0 % 31.12.2016 ex 3903 90 90 75 Copolymer of styrene and vinyl pyrrolidone, containing by weight not more than 1 % of sodium dodecyl sulphate, in the form of an aqueous emulsion, for the manufacture of goods of subheading 3305 20 00 or of hair dyes of subheading 3305 90 (1) 0 % 31.12.2014 ex 3903 90 90 80 Granules of copolymer of styrene and divinylbenzene of a minimum diameter of 150 Ã ¼m and a maximum diameter of 800 Ã ¼m and containing by weight:  minimum 65 % styrene,  maximum 25 % divinylbenzene for use in the manufacture of ion exchange resins (1) 0 % 31.12.2018 ex 3903 90 90 86 Mixture containing by weight:  45 % or more but not more than 65 % of polymers of styrene  35 % or more but not more than 45 % of poly(phenylene ether)  not more than 10 % of other additives and with one or more of the following special colour effects:  metallic or pearlescent with a visual angular metamerism caused by at least 0,3 % flake-based pigment  fluorescent, as characterized by emitting light during absorption of ultraviolet radiation  bright white, as characterized by L* not less than 92 and b* not more than 2 and a* between -5 and 7 on the CIELab colour scale 0 % 31.12.2018 ex 3904 10 00 20 Poly(vinyl chloride) powder, not mixed with any other substances or containing any vinyl acetate monomers, with:  a degree of polymerisation of 1 000 ( ± 300) monomer units,  a coefficient of heat transmission (K-value) of 60 or more, but not more than 70,  a volatile material content of less than 2,00 % by weight,  a sieve non-passing fraction at a mesh width of 120 Ã ¼m of not more than 1 % by weight, for use in the manufacture of battery separators (1) 0 % 31.12.2014 ex 3904 30 00 20 Copolymer of vinyl chloride with vinyl acetate and maleic acid, containing by weight:  80,5 % or more but not more than 81,5 % of vinyl chloride,  16,5 % or more but not more than 17,5 % of vinyl acetate and  1,5 % or more but not more than 2,5 % of maleic acid, for use in the heat-sealing of plastics onto steel substrate for industrial uses (1) 0 % 31.12.2014 ex 3904 30 00 ex 3904 40 00 30 91 Copolymer of vinyl chloride with vinyl acetate and vinyl alcohol, containing by weight:  87 % or more but not more than 92 % of vinyl chloride,  2 % or more but not more than 9 % of vinyl acetate and  1 % or more but not more than 8 % of vinyl alcohol, in one of the forms mentioned in note 6 (a) or (b) to Chapter 39, for the manufacture of goods of headings 3215 or 8523 or for use in the manufacture of coatings for containers and closures of a kind used for preserving food and drink (1) 0 % 31.12.2018 ex 3904 40 00 93 Copolymer of vinyl chloride and methyl acrylate, containing by weight 80 % ( ± 1 %) of vinyl chloride and 20 % ( ± 1 %) of methyl acrylate, in the form of a aqueous emulsion 0 % 31.12.2018 ex 3904 50 90 92 Vinylidene-chloride methacrylate co-polymer for use in the manufacture of monofilaments (1) 0 % 31.12.2014 ex 3904 61 00 20 Copolymer of tetrafluoroethylene and trifluoro(heptafluoropropoxy)ethylene, containing 3,2 % or more but not more than 4,6 % by weight of trifluoro(heptafluoropropoxy)ethylene and less than 1 mg/kg of extractable fluoride ions 0 % 31.12.2018 ex 3904 61 00 30 Polytetrafluoroethylene, in the form of powder, of a specific surface of 8 m2/g or more but not more than 12 m2/g, a particle size distribution of 10 % of less than 10 Ã ¼m and 90 % of less than 35 Ã ¼m and an average particle size of 20 Ã ¼m 0 % 31.12.2018 ex 3904 69 80 81 Poly(vinylidene fluoride) (CAS RN 24937-79-9) 0 % 31.12.2015 ex 3904 69 80 85 Copolymer of ethylene with chlorotrifluoroethylene, whether or not modified with hexafluoroisobutylene, in powder, whether or not with fillers 0 % 31.12.2017 ex 3904 69 80 93 Copolymer of ethylene with chlorotrifluoroethylene, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 31.12.2018 ex 3904 69 80 94 Copolymer of ethylene and tetrafluoroethylene 0 % 31.12.2018 ex 3904 69 80 96 Polychlorotrifluoroethylene, in one of the forms mentioned in note 6 (a) and (b) to Chapter 39 0 % 31.12.2018 ex 3904 69 80 97 Copolymer of chlorotrifluoroethylene and vinylidene difluoride 0 % 31.12.2018 ex 3905 30 00 10 Viscous preparation, essentially consisting of poly(vinyl alcohol) (CAS RN 9002-89-5), an organic solvent and water for use as protective coating of wafers during the manufacturing of semiconductors (1) 0 % 31.12.2017 ex 3905 91 00 20 Water soluble copolymer of ethylene and vinyl alcohol (CAS RN 26221-27-2), containing by weight not more than 13 % of the monomer unit ethylene 0 % 31.12.2017 ex 3905 99 90 92 Polymer of vinylpyrrolidone and dimethylaminoethyl methacrylate, containing by weight 97 % or more but not more than 99 % of vinylpyrrolidone, in the form of a solution in water 0 % 31.12.2018 ex 3905 99 90 95 Hexadecylated or eicosylated polyvinylpyrrolidone 0 % 31.12.2018 ex 3905 99 90 96 Polymer of vinyl formal, in one of the forms mentioned in note 6 (b) to Chapter 39, of a weight average molecular weight (Mw) of 25 000 or more but not more than 150 000 and containing by weight:  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate and  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol 0 % 31.12.2018 ex 3905 99 90 97 Povidone (INN)-iodine (CAS RN 25655-41-8) 0 % 31.12.2018 ex 3905 99 90 98 Poly(vinyl pyrrolidone) partially substituted by triacontyl groups, containing by weight 78 % or more but not more than 82 % of triacontyl groups 0 % 31.12.2018 3906 90 60 Copolymer of methyl acrylate with ethylene and a monomer containing a non-terminal carboxy group as a substituent, containing by weight 50 % or more of methyl acrylate, whether or not mixed with silicon dioxide 0 % 31.12.2018 ex 3906 90 90 10 Polymerization product of acrylic acid with small quantities of a polyunsaturated monomer, for the manufacture of medicaments of heading 3003 or 3004 (1) 0 % 31.12.2018 ex 3906 90 90 15 Photosensitive resin consisting of modified acrylate, acrylic monomer, catalyst (photoinitiator) and stabilizer 0 % 31.12.2018 ex 3906 90 90 27 Copolymer of stearyl methacrylate, isooctyl acrylate and acrylic acid, dissolved in isopropyl palmitate 0 % 31.12.2017 ex 3906 90 90 30 Copolymer of styrene with hydroxyethyl methacrylate and 2-ethylhexyl acrylate, of a number average molecular weight (Mn) of 500 or more but not more than 6 000 0 % 31.12.2018 ex 3906 90 90 35 White powder of 1,2-ethanediol dimethacrylate-methyl methacrylate copolymer of a particle size of not more than 18 Ã ¼m, insoluble in water 0 % 31.12.2018 ex 3906 90 90 40 Transparent acrylic polymer in packages of not more than 1 kg, and not for retail sale with:  a viscosity of not more than 50 000 PaÃ s at 120 °C as determined by the test method ASTM D 3835  a weight average molecular weight (Mw) of more than 500 000 but not more than 1 200 000 according to the Gel Permeation Chromatography (GPC) test,  a residual monomer content of less than 1 % 0 % 31.12.2015 ex 3906 90 90 41 Poly(alkyl acrylate) with an ester alkyl chain of C10 to C30 0 % 31.12.2014 ex 3906 90 90 45 Acrylonitrile-butadiene-styrene-methylmethacrylate copolymer pellets with:  a melting point of 96 °C ( ± 3 °C),  a specific gravity of 1,03 or more but not more than 1,07, and containing by weight:  25 % or more but not more than 50 % of acrylonitrile-butadiene-styrene, and  50 % or more but not more than 75 % of methylmethacrylate 0 % 31.12.2016 ex 3906 90 90 50 Polymers of esters of acrylic acid with one or more of the following monomers in the chain:  chloromethyl vinyl ether,  chloroethyl vinyl ether,  chloromethylstyrene,  vinyl chloroacetate,  methacrylic acid,  butenedioic acid monobutyl ester, containing by weight not more than 5 % of each of the monomeric units, in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 31.12.2018 ex 3906 90 90 65 Polyalkylacrylate, chemically modified with cobalt, with a melting temperature (Tm) of 65 °C ( ± 5 °C), measured with Differential Scanning Calorimetry (DSC) 0 % 31.12.2018 ex 3906 90 90 80 Polydimethylsiloxane-graft-(polyacrylates; polymethacrylates) 0 % 31.12.2018 ex 3906 90 90 85 Non aqueous dispersion type polymers of esters of acrylic acid with a hydrolyzable silyl group at one or both polymer ends 0 % 31.12.2014 ex 3907 20 11 10 Poly(ethylene oxide) of a number average molecular weight (Mn) of 100 000 or more 0 % 31.12.2018 ex 3907 20 11 20 Bis[Methoxypoly[ethyleneglycol)]-maleimidopropionamide, chemically modified with lysine, of a number average molecular weight (Mn) of 40 000 0 % 31.12.2018 ex 3907 20 11 40 Polyethylene glycol with an ethylene oxide chain length of not more than 30, having butyl-2-cyano 3-(4-hydroxyphenyl) acrylate end groups, for use as a UV barrier in liquid masterbatches (1) 0 % 31.12.2015 ex 3907 20 11 50 [3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-hydroxypoly(oxo-1,2-ethanediyl) (CAS RN 104810-48-2) 0 % 31.12.2016 ex 3907 20 11 60 Preparation containing:  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -hydroxypoly(oxy-1,2-ethanediyl) (CAS RN 104810-48-2) and  Ã ±-[3-[3-(2H-Benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropyl]-Ã -[3-[3-(2H-benzotriazol-2-yl)-5-(1,1-dimethylethyl)-4-hydroxyphenyl]-1-oxopropoxy]poly(oxy-1,2-ethanediyl) (CAS RN 104810-47-1) 0 % 31.12.2016 ex 3907 20 20 20 Polytetramethylene ether glycol with a weight average molecular weight (Mw) of 2 700 or more but not more than 3 100 (CAS RN 25190-06-1) 0 % 31.12.2017 ex 3907 20 20 30 Mixture, containing by weight 70 % or more but not more than 80 % of a polymer of glycerol and 1,2-epoxypropane and 20 % or more but not more than 30 % of a copolymer of dibutyl maleate and N-vinyl-2-pyrrolidone 0 % 31.12.2018 ex 3907 20 20 40 Copolymer of tetrahydrofuran and tetrahydro-3-methylfuran with a number average molecular weight (Mn) of 3 500 ( ± 100) 0 % 31.12.2018 ex 3907 20 99 15 Poly(oxypropylene) having alkoxysilyl end-groups 0 % 31.12.2018 ex 3907 20 99 30 Homopolymer of 1-chloro-2,3-epoxypropane (epichlorohydrin) 0 % 31.12.2018 ex 3907 20 99 35 Polyethylene glycol chemically modified with an isocyanate group containing a carbodiimide group, in the form of a solution in 2-methoxy-1-methylethyl acetate 0 % 31.12.2018 ex 3907 20 99 45 Copolymer of ethylene oxide and propylene oxide, having aminopropyl and methoxy end-groups 0 % 31.12.2018 ex 3907 20 99 50 Vinyl-silyl terminated perfluoropolyether polymer or an assortment of two components consisting of the same type of vinyl-silyl terminated perfluoropolyether polymer as the main ingredient 0 % 31.12.2018 ex 3907 20 99 55 Succinimidyl ester of methoxy poly(ethylene glycol)propionic acid, of a number average molecular weight (Mn) of 5 000 0 % 31.12.2018 ex 3907 20 99 60 Polytetramethylene oxide di-p-aminobenzoate 0 % 31.12.2016 ex 3907 20 99 65 L-Lysine N-hydroxysuccinimidyl ester.alpha.,.epsilon.-bis(polyethylene glycol monomethylether carbamate) (CAS RN 266318-38-1) of a number average molecular weight (Mn) of 38 000 or more but not more than 40 000 0 % 31.12.2018 ex 3907 30 00 ex 3926 90 97 40 70 Epoxide resin, containing by weight 70 % or more of silicon dioxide, for the encapsulation of goods of headings 8533, 8535, 8536, 8541, 8542 or 8548 (1) 0 % 31.12.2018 ex 3907 30 00 50 Liquid epoxide resin of 2-propenenitrile/1,3-butadiene-epoxide copolymer, not containing any solvent, with:  a zinc borate hydrate content of not more than 40 % by weight,  a diantimony trioxide content of not more than 5 % by weight 0 % 31.12.2018 ex 3907 30 00 60 Polyglycerol polyglycidyl ether resin (CAS RN 105521-63-9) 0 % 31.12.2017 ex 3907 40 00 10 Polycarbonate pellets or granules:  containing 7 % or more but not more than 15 % by weight of non halogen flame retardant, and  with a specific gravity of 1,20 ( ± 0,01) 0 % 31.12.2016 ex 3907 40 00 20 Polycarbonate pellets or granules with a specific gravity of 1,32 ( ± 0,03), containing 20 % ( ± 5 %) of glass fibre 0 % 31.12.2016 ex 3907 40 00 30 Polycarbonate pellets or granules with a specific gravity of 1,18 or more but not more than 1,25, containing by weight:  77 % or more but not more than 90 % of polycarbonate,  8 % or more but not more than 20 % of phosphoric acid ester,  0,1 % or more but not more than 1 % of antioxidant, and whether or not containing 1 % or more but not more than 5 % of flame retardant 0 % 31.12.2016 ex 3907 40 00 40 Polycarbonate granules with:  a melt flow rate of 18 g/10 min/300 °C/1,2 kg (according to ASTM D 1238)  a tensile strength of 69 MPa according to ASTM D 638 and  a flexural strength of 112 MPa according to ASTM D 790 0 % 31.12.2016 ex 3907 40 00 50 Polycarbonate resin, pellets or granules, with:  a specific gravity of 1,20 ( ± 0,05),  a heat deflection temperature of 146 °C ( ± 3 °C) at 4,6 kgf/cm2, and  a melt flow index of 20 ( ± 10) g/10 min at 300 °C/1,2 kg 0 % 31.12.2016 ex 3907 40 00 60 Polycarbonate acrylonitrile-butadiene-styrene pellets or granules with specific gravity of 1,20 ( ± 0,05), containing by weight:  65 % or more but not more than 90 % of polycarbonate,  5 % or more but not more than 15 % of acrylonitrile-butadiene-styrene,  5 % or more but not more than 20 % of phosphoric acid ester and,  0,1 % or more but not more than 5 % of antioxidant 0 % 31.12.2016 ex 3907 60 80 10 Copolymer of terephthalic acid and isophthalic acid with ethylene glycol, butane-1,4-diol and hexane-1,6-diol 0 % 31.12.2018 ex 3907 60 80 30 Oxygen binding concentrate consisting of a blend of:  a copolymer obtained from poly(ethylene terephthalate), pyromellitic dianhydride (PMDA) and a hydroxyl substituted polybutadiene  a barrier co-polymer (as determined by the ASTM method F1115-95 (2001)) obtained from xylylene diamines and adipic acid, and  organic dyes and/or organic and inorganic pigments where the first co-polymer predominates 0 % 31.12.2014 ex 3907 60 80 40 Poly(ethylene terephthalate) pellets or granules:  with a specific gravity of 1,23 or more but not more than 1,27 at 23 °C, and  containing not more than 10 % by weight of other modifiers or additives 0 % 31.12.2016 ex 3907 60 80 50 Flexible packages (for oxygen sensitive polymers) manufactured from a laminate of:  not more than 75 Ã ¼m of polyethylene,  not more than 50 Ã ¼m of polyamide,  not more than 15 Ã ¼m of polyethylene terephthalate and  not more than 9 Ã ¼m of aluminium with a tensile strength of more than 70 N/15 mm and oxygen transmission rate of less than 0,1 cm3/m2/24 hrs at 0,1 MPa 0 % 31.12.2017 3907 70 00 Poly(lactic acid) 0 % 31.12.2018 ex 3907 91 90 10 Diallyl phthalate prepolymer, in powder form 0 % 31.12.2014 ex 3907 99 90 10 Poly(oxy-1,4-phenylenecarbonyl) (CAS RN 26099-71-8), in the form of powder 0 % 31.12.2018 ex 3907 99 90 20 Liquid crystal copolyester with a melting point of not less than 270 °C, whether or not containing fillers 0 % 31.12.2018 ex 3907 99 90 25 Copolymer, containing 72 % by weight or more of terephthalic acid and/or isomers thereof and cyclohexanedimethanol 0 % 31.12.2017 ex 3907 99 90 ex 3913 90 00 30 20 Poly(hydroxyalkanoate), predominantly consisting of poly(3-hydroxybutyrate) 0 % 31.12.2015 ex 3907 99 90 60 Copolymer of terephthalic acid and isophthalic acid with bisphenol A 0 % 31.12.2017 ex 3907 99 90 70 Copolymer of poly(ethylene terephthalate) and cyclohexane dimethanol, containing more than 10 % by weight of cyclohexane dimethanol 0 % 31.12.2014 ex 3907 99 90 80 Copolymer, consisting of 72 % by weight or more of terephthalic acid and/ or derivatives thereof and cyclohexanedimethanol, completed with linear and/ or cyclic dioles 0 % 31.12.2015 ex 3908 90 00 10 Poly(iminomethylene-1,3-phenylenemethyleneiminoadipoyl), in one of the forms mentioned in note 6 (b) to Chapter 39 0 % 31.12.2018 ex 3908 90 00 30 Reaction product of mixtures of octadecanecarboxylic acids polymerised with an aliphatic polyetherdiamine 0 % 31.12.2018 ex 3908 90 00 50 Oxygen binding concentrate consisting of a blend of:  a copolymer obtained from poly(ethyleneterephthalate), pyromellitic dianhydride (PMDA) and a hydroxyl substituted polybutadiene  a barrier co-polymer (as determined by the ASTM method F1115-95 (2001)) obtained from xylylene diamines and adipic acid, and  organic dyes and/or organic and inorganic pigments where the second co-polymer predominates 0 % 31.12.2014 ex 3908 90 00 60 Copolymer consisting of:  hexanedioic acid  12-aminododecanoic acid  hexahydro-2H-azepin-2-one, and  1,6-hexanediamine 0 % 31.12.2017 ex 3909 40 00 10 Polycondensation product of phenol with formaldehyde, in the form of hollow spheres of a diameter of less than 150 Ã ¼m 0 % 31.12.2018 ex 3909 40 00 20 Powder of thermosetting resin in which magnetic particles have been evenly distributed, for use in the manufacture of ink for photocopiers, fax machines, printers and multifunction devices (1) 0 % 31.12.2015 ex 3909 40 00 30 Mixture of:  alkylphenol - formaldehyde resin, whether or not brominated, and  zinc oxide 0 % 31.12.2017 ex 3909 40 00 40 Polymer in powder form with a content of:  phenolic resin polymer (CAS RN 9003-35-4) with 80 % by weight or more but not more than 90 %  phenol (CAS RN 108-95-2) with not more than 5 % and  hexamethylenetetramine (CAS RN 100-97-0) with 5 % by weight or more but not more than 15 % 0 % 31.12.2018 ex 3909 50 90 10 UV curable water soluble liquid photopolymer consisting of a mixture by weight of  60 % or more of two-functional acrylated polyurethane oligomers and  30 % ( ± 8 %) of mono-functional and tri-functional (metha) acrylates, and  10 % ( ± 3 %) of hydroxyl functionalized mono-functional (metha) acrylates 0 % 31.12.2014 ex 3910 00 00 20 Block copolymer of poly(methyl-3,3,3-trifluoropropylsiloxane) and poly[methyl(vinyl)siloxane] 0 % 31.12.2018 ex 3910 00 00 40 Biocompatible silicones for the manufacture of long term surgical implants (1) 0 % 31.12.2016 ex 3910 00 00 50 Silicone based pressure sensitive adhesive in solvent containing copoly(dimethylsiloxane/diphenylsiloxane) gum 0 % 31.12.2017 ex 3910 00 00 60 Polydimethylsiloxane, whether or not polyethylene glycol and trifluoropropyl substituted, with methacrylate end groups 0 % 31.12.2014 ex 3910 00 00 70 Passivating silicon coating in primary form, to protect edges and prevent short circuits in semiconductor devices 0 % 31.12.2018 ex 3911 10 00 81 Non-hydrogenated hydrocarbon resin, obtained by polymerization of more than 75 % by weight C-5 to C-12 cycloaliphatic alkenes and more than 10 % but not more than 25 % by weight aromatic alkenes yielding a hydrocarbon resin with:  an iodine value of more than 120 and  a Gardner Colour of more than 10 for the pure product or  a Gardner Colour of more than 8 for a 50 % solution by weight in toluene (as determined by the ASTM method D6166) 0 % 31.12.2018 ex 3911 90 19 10 Poly(oxy-1,4-phenylenesulfonyl-1,4-phenyleneoxy-4,4 ²-biphenylene) 0 % 31.12.2018 ex 3911 90 19 30 Copolymer of ethyleneimine and ethyleneimine dithiocarbamate, in an aqueous solution of sodium hydroxide 0 % 31.12.2017 ex 3911 90 19 40 m- Xylene formaldehyde resin 0 % 31.12.2016 ex 3911 90 99 25 Copolymer of vinyltoluene and Ã ±-methylstyrene 0 % 31.12.2018 ex 3911 90 99 30 1,4:5,8- Dimethanonaphthalene, 2-ethylidene-1,2,3,4,4a,5,8,8a-octahydro-, polymer with 3a,4,7,7a- tetrahydro- 4,7-methano-1H-indene, hydrogenated 0 % 31.12.2015 ex 3911 90 99 31 Copolymers of butadiene and maleic acid, whether or not containing its ammonium salts 0 % 31.12.2014 ex 3911 90 99 35 Alternated copolymer of ethylene and maleic anhydride (EMA) 0 % 31.12.2015 ex 3911 90 99 40 Mixed calcium and sodium salt of a copolymer of maleic acid and methyl vinyl ether, having a calcium content of 9 % or more but not more than 16 % by weight 0 % 31.12.2018 ex 3911 90 99 45 Copolymer of maleic acid and methyl vinyl ether 0 % 31.12.2018 ex 3911 90 99 53 Hydrogenated polymer of 1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene with 3a,4,7,7a-tetrahydro-4,7-methano-1H-indene and 4,4a,9,9a-tetrahydro-1,4-methano-1H-fluorene (CAS RN 503442-46-4) 0 % 31.12.2017 ex 3911 90 99 57 Hydrogenated polymer of 1,2,3,4,4a,5,8,8a-octahydro-1,4:5,8-dimethanonaphthalene with 4,4a,9,9a-tetrahydro-1,4-methano-1H-fluorene (CAS RN 503298-02-0) 0 % 31.12.2017 ex 3911 90 99 65 Calcium zinc salt of a copolymer of maleic acid and methyl vinyl ether 0 % 31.12.2018 ex 3911 90 99 86 Copolymer of methyl vinyl ether and maleic acid anhydride (CAS RN 9011-16-9) 0 % 31.12.2016 ex 3912 11 00 30 Cellulose triacetate (CAS RN 9012-09-3) 0 % 31.12.2016 ex 3912 11 00 40 Cellulose diacetate powder 0 % 31.12.2015 ex 3912 20 11 10 Nitrocellulose (CAS RN 9004-70-0) 0 % 31.12.2016 ex 3912 39 85 10 Ethylcellulose, not plasticized 0 % 31.12.2018 ex 3912 39 85 20 Ethylcellulose, in the form of an aqueous dispersion containing hexadecan-1-ol and sodium dodecyl sulphate, containing by weight 27 ( ± 3) % of ethylcellulose 0 % 31.12.2018 ex 3912 39 85 30 Cellulose, both hydroxyethylated and alkylated with alkyl chain-lengths of 3 or more carbon atoms 0 % 31.12.2018 ex 3912 39 85 40 Hypromellose (INN) (CAS RN 9004-65-3) 0 % 31.12.2016 ex 3912 90 10 10 Cellulose acetate propionate, non-plasticised, in the form of powder:  containing by weight 25 % or more of propionyl (as determined by the ASTM D 817-72 method) and  of a viscosity of not more than 120 poise (as determined by the ASTM D 817-72 method), for the manufacture of printing inks, paints, lacquers and other coatings, and reprographic coatings (1) 0 % 31.12.2018 ex 3912 90 10 20 Hydroxypropyl methylcellulose phthalate 0 % 31.12.2018 ex 3913 90 00 85 Sterile sodium hyaluronate (CAS RN 9067-32-7) 0 % 31.12.2018 ex 3913 90 00 92 Protein, chemically modified by carboxylation and/or phthalic acid addition, having a weight average molecular weight (Mw) of 100 000 to 300 000 0 % 31.12.2018 ex 3913 90 00 94 Granules containing by weight:  35 % or more but less than 75 % of a high amylose extruded biopolymer produced from corn starch,  5 % or more but less than 16 % polyvinyl alcohol,  10 % or more but less than 46 % of polyol plasticisers,  0,25 % or more but less than 3 % of stearic acid,  whether or not containing 30 % ( ± 10 %) of biodegradable polyester resin but never to a level that exceeds the amount of the high amylose biopolymer 0 % 31.12.2016 ex 3913 90 00 95 Chondroitinsulphuric acid, sodium salt (CAS RN 9082-07-9) 0 % 31.12.2018 ex 3913 90 00 96 Powder consisting of 90 % ( ± 5 %) by weight of a high amylose extruded biopolymer produced from corn starch, 10 % ( ± 5 %) by weight of a synthetic polymer and 0,5 % ( ± 0,25 %) of stearic acid 0 % 31.12.2016 ex 3916 20 00 91 Profiles of poly(vinyl chloride) of a kind used in the manufacture of sheet pilings and facings, containing the following additives:  titanium dioxide  poly(methyl methacrylate)  calcium carbonate  binding agents 0 % 31.12.2014 ex 3916 90 10 10 Rods with cellular structure, containing by weight:  polyamide-6 or poly(epoxy anhydride)  7 % or more but not more than 9 % of polytetrafluorethylene if present  10 % or more but not more than 25 % of inorganic fillers 0 % 31.12.2018 ex 3917 32 00 91 Pipe consisting of a block copolymer of polytetrafluoroethylene and polyperfluoroalkoxytrifluoroethylene, of a length of not more than 600 mm, a diameter of not more than 85 mm and a wall-thickness of 30 Ã ¼m or more but not more than 110 Ã ¼m 0 % 31.12.2018 ex 3917 40 00 91 Plastic connectors containing O-rings, a retainer clip and a release system for insertion into car fuel hoses 0 % 31.12.2014 ex 3919 10 19 ex 3919 10 80 ex 3919 90 00 10 25 31 Reflecting film, consisting of a layer of polyurethane, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 % 31.12.2018 ex 3919 10 19 20 Rolls of two-sided adhesive tape:  coated with non-vulcanised natural or synthetic rubber  with a width of 20 mm or more but not more than 40 mm  containing silicone, aluminium hydroxide, acryl and urethane 0 % 31.12.2018 ex 3919 10 80 ex 3919 90 00 ex 3920 61 00 21 21 20 Reflecting sheet, consisting of:  a polycarbonate or acrylic polymer film totally embossed on one side in a regular shaped pattern,  covered on both sides with one or more layers of plastic material,  whether or not covered on one side with a self-adhesive layer and a release sheet 0 % 31.12.2018 ex 3919 10 80 23 Reflecting film, consisting of several layers including:  poly(vinyl chloride);  polyurethane with, on one side, imprints against counterfeiting, alteration or substitution of data or duplication, and on the other side, a layer of glass microspheres;  a layer incorporating a security and/or official mark which changes appearance with angle of view;  metallized aluminium;  and adhesive, covered on one side with a release liner 0 % 31.12.2014 ex 3919 10 80 ex 3919 90 00 27 20 Polyester film:  coated on one side with an acrylic thermal release adhesive that debonds at temperatures of 90 °C or more but not more than 200 °C, and a polyester liner, and  on the other side not coated or coated with an acrylic pressure sensitive adhesive or with an acrylic thermal release adhesive that debonds at temperatures of 90 °C or more but not more than 200 °C, and a polyester liner 0 % 31.12.2014 ex 3919 10 80 30 Double-sided, self-adhesive modified epoxy resin foil, put up in rolls, 10 to 20 cm wide, 10 to 210 m long and with a total thickness of 10 to 50 Ã ¼m, not for retail sale 0 % 31.12.2016 ex 3919 10 80 32 Polytetrafluoroethylene film:  with a thickness of 110 Ã ¼m or more,  with a surface resistance of between 102-1014 ohms as determined by test method ASTM D 257,  coated on one side with an acrylic pressure sensitive adhesive 0 % 31.12.2014 ex 3919 10 80 35 Reflecting film, consisting of a layer of poly(vinyl chloride), a layer of alkyd polyester, with, on one side, security imprints against counterfeiting, alteration or substitution of data or duplication, or an official mark for an intended use, only visible by means of a retroreflecting lighting, and embedded glass beads and, on the other side, an adhesive layer, covered on one side or on both sides with a release film 0 % 31.12.2018 ex 3919 10 80 37 Polytetrafluoroethylene film:  with a thickness of 100 Ã ¼m or more,  an elongation at break of not more than 100 %,  coated on one side with a pressure sensitive silicon adhesive 0 % 31.12.2014 ex 3919 10 80 ex 3919 90 00 40 43 Black poly(vinyl chloride) film:  with a gloss of more than 30 degrees according to ASTM D2457,  whether or not covered on one side with a protective poly(ethyleneterephthalate) film, and on the other side with a pressure sensitive adhesive with channels and a release liner 0 % 31.12.2016 ex 3919 10 80 ex 3919 90 00 43 26 Ethylene vinyl acetate film:  of a thickness of 100 Ã ¼m or more,  coated on one side with an acrylic pressure sensitive or UV-sensitive adhesive and a polyester liner 0 % 31.12.2014 ex 3919 10 80 ex 3919 90 00 45 45 Reinforced polyethylene foam tape, coated on both sides with an acrylic micro channelled pressure sensitive adhesive and on one side a liner, with an application thickness of 0,38 mm or more but not more than 1,53 mm 0 % 31.12.2017 ex 3919 10 80 ex 3919 90 00 47 32 Polyester, polyurethane or polycarbonate foil:  with pressure sensitive silicone polymer adhesive,  of a total thickness of not more than 0,7 mm,  of a total width of 1 cm or more, but not more than 1 m,  whether or not in rolls of a kind used for the protection of the surface of products of headings 8521 and 8528 0 % 31.12.2017 ex 3919 10 80 ex 3919 90 00 ex 3920 10 89 50 41 25 Adhesive film consisting of a base of a copolymer of ethylene and vinyl acetate (EVA) of a thickness of 70 Ã ¼m or more and an adhesive part of acrylic type of a thickness of 5 Ã ¼m or more, for use in the grinding and/or dicing process of silicon discs (1) 0 % 31.12.2018 ex 3919 10 80 ex 3919 90 00 ex 3920 10 28 ex 3920 10 89 53 34 93 50 Polyethylene foil:  with pressure sensitive, non-rubber adhesive adhering solely to clean and smooth surfaces,  of a total thickness of 0,025 mm or more, but not more than 0,7 mm, and  of a total width of 6 cm or more, but not more than 1 m,  whether or not in rolls, of a kind used for the protection of the surface of products of headings 8521 and 8528 0 % 31.12.2017 ex 3919 10 80 ex 3919 90 00 55 53 Acrylic foam tape, covered on one side with a heat activatable adhesive or an acrylic pressure sensitive adhesive and on the other side with an acrylic pressure sensitive adhesive and a release sheet, of a peel adhesion at an angle of 90 ° of more than 25 N/cm (as determined by the ASTM D 3330 method) 0 % 31.12.2017 ex 3919 10 80 60 Reflecting laminated sheet showing a regular pattern, consisting of a film of poly(methylmethacrylate), followed by a layer of acrylic polymer containing microprisms, a film of poly(methylmethacrylate), an adhesive layer and a release sheet 0 % 31.12.2018 ex 3919 10 80 ex 3919 90 00 65 57 Self-adhesive reflecting sheet whether or not in segmented pieces:  showing a regular pattern,  with or without an application tape layer,  consisting of a film of acrylic polymer followed by a layer of poly(methyl methacrylate) containing microprisms,  whether or not containing an additional layer of polyester and  an adhesive with a final release sheet 0 % 31.12.2018 ex 3919 10 80 ex 3919 90 00 70 75 Rolls of polyethylene foil:  self-adhesive on one side,  of a total thickness of 0,025 mm or more, but not more than 0,09 mm,  of a total width of 60 mm or more, but not more than 1 110 mm, of a kind used for the protection of the surface of products of headings 8521 or 8528 0 % 31.12.2016 ex 3919 10 80 ex 3919 90 00 75 80 Self-adhesive reflecting film, consisting of several layers including:  a copolymer of acrylic resin,  polyurethane,  a metalised layer with, on one side, laser imprints against counterfeiting, alteration or substitution of data or duplications, or an official mark for an intended use,  glass microspheres, and  an adhesive layer, with a release liner on one or both sides 0 % 31.12.2016 ex 3919 10 80 ex 3919 90 00 80 83 Acrylic tape put up in rolls:  self-adhesive on both sides,  of a total thickness of 0,04 mm or more, but not more than 1,25 mm,  of a total width of 5 mm or more but not more than 1 205 mm for use in the manufacture of products of headings 8521 and 8528 (1) 0 % 31.12.2016 ex 3919 10 80 ex 3919 90 00 85 28 Poly(vinyl chloride) or polyethylene or any other polyolefine film:  of a thickness of 65 Ã ¼m or more,  coated on one side with an acrylic UV-sensitive adhesive and a polyester liner 0 % 31.12.2014 ex 3919 90 00 19 Transparent poly(ethylene terephthalate) self-adhesive film:  free from impurities or faults,  coated on one side with an acrylic pressure sensitive adhesive and a protective liner, and on the other side with an antistatic layer of ionic organic choline compound,  whether or not with a printable dust-proof layer of modified long chain alkyl organic compound,  with a total thickness without the liner of 54 Ã ¼m or more but not more than 64 Ã ¼m, and  a width of more than 1 295 mm but not more than 1 305 mm 0 % 31.12.2018 ex 3919 90 00 22 Black polypropylene film:  with a gloss of more than 20 degrees as determined by test method ASTM D2457,  whether or not covered on one side with a protective poly(ethylene terephthalate) film and on the other side with a pressure sensitive adhesive with channels and a release liner 0 % 31.12.2014 ex 3919 90 00 23 Film consisting of 1 to 3 laminated layers of poly(ethylene terephthalate) and a copolymer of terephthalic acid, sebacic acid and ethylene glycol, coated on one side with an acrylic abrasion resistant coating and on the other side with an acrylic pressure sensitive adhesive, a water soluble methylcellulose coating and a poly(ethylene terephthalate) protective liner 0 % 31.12.2018 ex 3919 90 00 24 Reflecting laminated sheet:  consisting of an epoxy acrylate layer embossed on one side in a regular shaped pattern,  covered on both sides with one or more layers of plastic material and  covered on one side with an adhesive layer and a release sheet 0 % 31.12.2014 ex 3919 90 00 25 Film consisting of a multi-layer construction of poly(ethylene terephthalate) and copolymer of butylacrylate and methylmethacrylate, coated on one side with an acrylic abrasion resistant coating incorporating nanoparticles of antimony tin oxide and carbon black, and on the other side with an acrylic pressure sensitive adhesive and a silicone-coated poly(ethylene terephthalate) protective liner 0 % 31.12.2017 ex 3919 90 00 27 Poly(ethylene terephthalate) film, with an adhesive strength of not more than 0,147 N/25 mm and an electrostatic discharge of not more than 500 V 0 % 31.12.2018 ex 3919 90 00 29 Polyester film coated on both sides with an acrylic and/or rubber (pressure sensitive) adhesive put up in rolls of a width of 45,7 cm or more but not more than 132 cm (supplied with a release liner) 0 % 31.12.2014 ex 3919 90 00 33 Transparent poly(ethylene) self-adhesive film, free from impurities or faults, coated on one side with an acrylic pressure sensitive adhesive, with a thickness of 60 Ã ¼m or more, but not more than 70 Ã ¼m, and with a width of more than 1 245 mm but not more than 1 255 mm 0 % 31.12.2018 ex 3919 90 00 35 Reflecting layered sheet on rolls, with a width of more than 20 cm, showing an embossed regular pattern, consisting of poly(vinyl chloride) film coated on one side with:  a layer of polyurethane containing glass micro beads,  a layer of poly(ethylene vinyl acetate),  an adhesive layer, and  a release sheet 0 % 31.12.2018 ex 3919 90 00 ex 3920 49 10 36 95 Printed laminated sheet with a central layer of poly(vinyl chloride), coated on both sides with a layer of poly(vinyl fluoride)  whether or not with a pressure or heat sensitive adhesive layer  whether or not with a release film  with a toxicity (as determined by test method ABD 0031) of not more than 70 ppm hydrogen fluoride, not more than 120 ppm hydrogen chloride, not more than 10 ppm hydrogen cyanide, not more than 10 ppm nitrogen oxides, not more than 300 ppm carbon monoxide and not more than 10 ppm dihydrogen sulphide and sulphur dioxide taken together  with a flammability within 60 seconds of not more than 130 mm (as determined by test method FAR 25 App.F Pt. I Amdt.83)  with a weight (without release film) of 240 g/m2 ( ± 30 g/m2) without adhesive layer, of 340 g/m2 ( ± 40 g/m2) with heat sensitive adhesive layer or of 330 g/m2 ( ± 40 gm2) with pressure sensitive layer 0 % 31.12.2017 ex 3919 90 00 37 UV-absorbing film of poly (vinyl chloride):  with a thickness of 78 Ã ¼m or more,  covered on one side with an adhesive layer and with a release sheet,  with an adhesive strength of 1 764 mN / 25 mm or more 0 % 31.12.2014 ex 3919 90 00 38 Self-adhesive film composed of:  a top layer predominantly of polyurethane mixed with acrylic polymer emulsions and titanium dioxide,  whether or not containing a second layer of a mixture of vinyl acetate-ethylene copolymer and cross-linkable vinyl acetate polymer emulsions,  not more than 6 % by weight of other additives,  a pressure sensitive adhesive; and  covered on one side with a release liner,  whether or not with a separate self-adhesive over laminate protective film,  of a total thickness of not more than 400 Ã ¼m 0 % 31.12.2017 ex 3919 90 00 39 Poly(vinyl chloride) sheeting, of a thickness of less than 1 mm, coated with an adhesive in which are embedded glass balls of a diameter of not more than 100 Ã ¼m 0 % 31.12.2018 ex 3919 90 00 40 Film, with a total thickness of 40 Ã ¼m or more, consisting of one or more layers of transparent polyester film:  containing at least one infrared reflective layer with a total normal reflectance according to EN 12898 of 80 % or more  having on one side a layer with a normal emissivity according to EN 12898 of not more than 0,2  coated on the other side with a pressure sensitive adhesive and a release liner 0 % 31.12.2017 ex 3919 90 00 42 Self-adhesive film composed of:  a first layer containing a mixture of thermoplastic polyurethane and anti-blocking agent,  a second layer containing a maleic anhydride copolymer,  a third layer containing a mixture of low density polyethylene, titanium dioxide and additives,  a fourth layer containing a mixture of low density polyethylene, titanium dioxide, additives and colour pigment,  a pressure sensitive adhesive; and  covered on one side with a release liner  whether or not with a separate self-adhesive over laminate protective film  of a total thickness of not more than 400 Ã ¼m 0 % 31.12.2017 ex 3919 90 00 ex 3921 90 60 44 95 Printed laminated sheet  with a core layer of glass fabric, coated on each side with a layer of poly(vinyl chloride),  on one side covered with a layer of poly(vinyl fluoride),  whether or not with a pressure sensitive adhesive layer and a release film on the other side,  with a toxicity (as determined by test method ABD 0031) of not more than 50 ppm hydrogen fluoride, not more than 85 ppm hydrogen chloride, not more than 10 ppm hydrogen cyanide, not more than 10 ppm nitrogen oxides, not more than 300 ppm carbon monoxide and not more than 10 ppm dihydrogen sulphide and sulphur dioxide taken together,  with a flammability within 60 seconds of not more than 110 mm (as determined by test method FAR 25 App.F Pt. I Amdt.83), and  with a weight (without release film) of 490 g/m2 ( ± 45 g/m2) without adhesive layer or of 580 g/m2 ( ± 50 g/m2) with pressure sensitive layer 0 % 31.12.2017 ex 3919 90 00 ex 9001 20 00 47 40 Polariser film, in rolls, consisting of a multilayered polyvinyl alcohol film, supported on either side by a triacetyl cellulose film, with a pressure sensitive adhesive and release film on one side 0 % 31.12.2017 ex 3919 90 00 49 Reflecting laminated sheet consisting of a film of poly(methyl methacrylate) embossed on one side in a regular shaped pattern, a film of a polymer containing glass microspheres, an adhesive layer and a release sheet 0 % 31.12.2018 ex 3919 90 00 51 Biaxially-oriented film of poly(methyl methacrylate), of a thickness of 50 Ã ¼m or more but not exceeding 90 Ã ¼m, covered on one side with an adhesive layer and a release sheet 0 % 31.12.2018 ex 3919 90 00 60 Reflecting film containing:  a poly(vinyl chloride) layer,  a polyurethane layer,  a glass microspheres layer,  a layer whether or not incorporating a security and/or official mark which changes appearance with angle of view,  a metallised aluminium layer, and  an adhesive, covered on one side with a release liner 0 % 31.12.2015 ex 3919 90 00 63 Co-extruded trilayer film,  each layer containing a mixture of polypropylene and polyethylene,  containing not more than 3 % by weight of other polymers,  whether or not containing titanium dioxide in the core layer,  coated with an acrylic pressure sensitive adhesive and  with a release liner  of an overall thickness of not more than 110 Ã ¼m 0 % 31.12.2015 ex 3919 90 00 65 Self-adhesive film with a thickness of 40 Ã ¼m or more, but not more than 400 Ã ¼m, consisting of one or more layers of transparent, metallised or dyed poly(ethylene terephthalate), covered on one side with a scratch resistant coating and on the other side with a pressure sensitive adhesive and a release liner 0 % 31.12.2015 ex 3919 90 00 70 Self-adhesive polishing discs of microporous polyurethane, whether or not coated with a pad 0 % 31.12.2015 ex 3919 90 00 81 Film of a minimum thickness of 0,36 mm, consisting of the following:  an embossed polyester layer,  a caprolactone-cyclohexylene isocyanate copolymer layer,  a pressure sensitive adhesive and covered on one side with a release liner 0 % 31.12.2018 ex 3919 90 00 85 Multi-layered film of poly(methyl methacrylate) and metallised layers of silver and copper:  having a minimum reflectance of 93,5 % as determined by ASTM G173-03,  covered on one side with a removable layer of polyethylene,  covered on the other side with an acrylic pressure sensitive adhesive and a siliconised polyester liner 0 % 31.12.2016 ex 3919 90 00 87 Self-adhesive transparent film, having a transmittance of more than 90 % and a haze of less than 3 % (as determined by ASTM D1003), consisting of several layers including:  an acrylic adhesive layer with a thickness of 20 Ã ¼m or more but not more than 70 Ã ¼m,  a polyurethane based layer with a thickness of 100 Ã ¼m or more but not more than 300 Ã ¼m 0 % 31.12.2016 ex 3920 10 25 ex 3920 10 89 10 20 Film of a thickness of not more than 0,20 mm, of a blend of polyethylene and a copolymer of ethylene with oct-1-ene, embossed in a regular rhomboidal pattern, for coating both sides of a layer of unvulcanized rubber (1) 0 % 31.12.2018 ex 3920 10 25 20 Film of polyethylene, of a kind used for typewriter ribbon 0 % 31.12.2018 ex 3920 10 28 91 Poly(ethylene) film printed with a graphic design, which is achieved by using four base colours in ink plus specialist colours, to achieve multiple colours in ink on one side of the film, and one colour on the opposite side, the graphic design also has the following characteristics:  is repetitive and equally spaced along the length of the film  is equally and visibly aligned when viewed from the back or front of the film 0 % 31.12.2018 ex 3920 10 40 30 Co-extruded seven to nine layered film predominately of copolymers of ethylene or functionalized polymers of ethylene, consisting of:  a tri-layer barrier with a core layer predominantly of ethylene vinyl alcohol covered on either side with a layer predominantly of cyclic olefin polymers,  covered on either side with two or more layers of polymeric material, and having an overall total thickness of not more than 110 Ã ¼m 0 % 31.12.2017 ex 3920 10 89 30 Ethylene vinyl acetate (EVA) film with:  a raised relief surface with embossed undulations, and  a thickness of more than 0,125 mm 0 % 31.12.2016 ex 3920 10 89 40 Composite sheet containing an acrylic coating and laminated to a high-density polyethylene layer, of a total thickness of 0,8 mm or more but not more than 1,2 mm 0 % 31.12.2016 ex 3920 20 21 30 Biaxially oriented polypropylene film with a coextruded layer of polyethylene on one side and a total thickness of 11,5 Ã ¼m or more but not more than 13,5 Ã ¼m 0 % 31.12.2018 ex 3920 20 21 40 Sheets of biaxially - oriented polypropylene film:  with the thickness of not more than 0,1 mm,  printed on both sides with specialised coatings to allow banknote security printing 0 % 31.12.2016 ex 3920 20 29 ex 8507 90 30 50 95 Sheet of polypropylene in the form of a roll:  with a thickness of not more than 30 Ã ¼m,  of a width of not more than 210 mm,  conforming to ASTM D882, for use in the manufacture of separators for lithium-ion electric vehicle batteries (1) 0 % 31.12.2016 ex 3920 20 29 ex 3920 20 80 55 93 Co-extruded seven to nine layered film predominately of copolymers of propylene, consisting of:  a tri-layer barrier with a core layer predominantly of ethylene vinyl alcohol covered on either side with a layer predominantly of cyclic olefin polymers,  covered on either side with two or more layers of polymeric material, and having an overall total thickness of not more than 110 Ã ¼m 0 % 31.12.2017 ex 3920 20 29 92 Mono-axial oriented film, of a total thickness of not more than 75 Ã ¼m, consisting of two or three layers, each layer containing a mixture of polypropylene and polyethylene, with a core layer whether or not containing titanium dioxide, having:  a tensile strength in the machine direction of 140 MPa or more but not more than 270 MPa and  a tensile strength in the transverse direction of 20 MPa or more but not more than 40 MPa as determined by test method ASTM D882/ISO 527-3 0 % 31.12.2018 ex 3920 20 29 93 Mono-axial oriented film, consisting of three layers, each layer consisting of a mixture of polypropylene and a copolymer of ethylene and vinyl acetate, having:  a thickness of 55 Ã ¼m or more but not more than 97 Ã ¼m,  a tensile modulus in the machine direction of 0,75 GPa or more but not more than 1,45 GPa, and  a tensile modulus in the transverse direction of 0,20 GPa or more but not more than 0,55 GPa 0 % 31.12.2014 ex 3920 20 29 94 Co-extruded trilayer film,  each layer containing a mixture of polypropylene and polyethylene,  containing not more than 3 % by weight of other polymers,  whether or not containing titanium dioxide in the core layer,  of an overall thickness of not more than 70 Ã ¼m 0 % 31.12.2016 ex 3920 20 80 92 Laminated sheet or strip, consisting of a film of a thickness of 181 Ã ¼m or more but not more than 223 Ã ¼m composed of a blend of a copolymer of propylene with ethylene and a copolymer of styrene-ethylene-butylene-styrene (SEBS) coated or covered on one side with a layer of a copolymer of styrene-ethylene-butylene-styrene (SEBS) and a layer of polyester 0 % 31.12.2018 ex 3920 20 80 95 Polypropylene sheet, put up in rolls, with:  flame retardant level of UL 94 V-0 for material thicknesses of 0,25 mm or more and level UL 94 VTM-0 for material thicknesses of 0,05 mm or more but not more than 0,25 mm (as determined by Flammability Standard UL-94)  dielectric breakdown of 13,1 kV or more but not more than 60,0 kV(as determined by ASTM D149)  tensile yield in a machine direction of 30 MPa or more but not more than 33 MPa (as determined by ASTM D882)  tensile yield in a transverse direction of 22 MPa or more but not more than 25 MPa (as determined by ASTM D882)  density range of 0,988 g/cm3 or more but not more than 1,035 g/cm3 (as determined by ASTM D792)  moisture absorption of 0,01 % or more but not more than 0,06 % (as determined by ASTM D570) for use in the manufacture of insulators used in the electronics and electrical industries (1) 0 % 31.12.2017 ex 3920 43 10 92 Sheeting of poly(vinyl chloride), stabilized against ultraviolet rays, without any holes, even microscopic, of a thickness of 60 Ã ¼m or more but not more than 80 Ã ¼m, containing 30 or more but not more than 40 parts of plasticizer to 100 parts of poly(vinyl chloride) 0 % 31.12.2018 ex 3920 43 10 ex 3920 49 10 94 93 Film of a specular gloss of 70 or more, measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of one or two layers of poly(vinyl chloride) coated on both sides with a layer of plastic, of a thickness of 0,26 mm or more but not more than 1,0 mm, covered on the gloss surface with a protective film of polyethylene, in rolls of a width of 1 000 mm or more but not more than 1 450 mm, for use in the manufacture of goods of heading 9403 (1) 0 % 31.12.2018 ex 3920 43 10 95 Reflecting laminated sheet, consisting of a film of poly(vinyl chloride) and a film of an other plastic totally embossed in a regular pyramidal pattern, covered on one side with a release sheet 0 % 31.12.2018 ex 3920 49 10 30 Film of a (polyvinyl)chloride-copolymer  containing by weight 45 % or more of fillers  on a support (1) 0 % 31.12.2018 ex 3920 51 00 20 Plate of poly(methyl methacrylate) containing aluminium trihydroxide, of a thickness of 3,5 mm or more but not more than 19 mm 0 % 31.12.2018 ex 3920 51 00 30 Biaxially-oriented film of poly(methyl methacrylate), of a thickness of 50 Ã ¼m or more but not exceeding 90 Ã ¼m 0 % 31.12.2018 ex 3920 51 00 40 Sheets of polymethylmethacrylate conforming to standard EN 4366 (MIL-PRF-25690) 0 % 31.12.2018 ex 3920 59 90 10 Non-cellular and non-laminated sheet of modified copolymer of acrylonitrile-methyl acrylate with a thickness of 1,0 mm or more but not more than 1,3 mm, put up in rolls 0 % 31.12.2016 ex 3920 59 90 20 Reflecting laminated sheet, consisting of an epoxy acrylate layer embossed on one side in a regular shaped pattern, covered on both sides with one or more layers of plastic material 0 % 31.12.2014 ex 3920 59 90 30 Non-self-adhesive reflecting film, consisting of several layers including:  a copolymer of acrylic resin  polyurethane  a metallised layer with, on one side, laser imprints against counterfeiting, alteration or substitution of data or duplications, or an official mark for an intended use  glass microspheres, and  a permanent liner of poly(ethyleneterephthalate) 0 % 31.12.2016 ex 3920 62 19 02 Coextruded opaque sheet of poly(ethylene terephthalate), of a thickness of 50 Ã ¼m or more but not more than 350 Ã ¼m, consisting especially of a layer containing carbon black 0 % 31.12.2018 ex 3920 62 19 08 Poly(ethylene terephthalate) film, not coated with an adhesive, of a thickness of not more than 25 Ã ¼m, either:  only dyed in the mass, or  dyed in the mass and metallised on one side 0 % 31.12.2018 ex 3920 62 19 12 Film of poly(ethylene terephthalate) only, of a total thickness of not more than 120 Ã ¼m, consisting of one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 % 31.12.2018 ex 3920 62 19 18 Laminated film of poly(ethylene terephthalate) only, of a total thickness of not more than 120 Ã ¼m, consisting of one layer which is metallised only and one or two layers each containing a colouring and/or UV-absorbing material throughout the mass, uncoated with an adhesive or any other material 0 % 31.12.2018 ex 3920 62 19 20 Reflecting polyester sheeting embossed in a pyramidal pattern, for the manufacture of safety stickers and badges, safety clothing and accessories thereof, or of school satchels, bags or similar containers (1) 0 % 31.12.2018 ex 3920 62 19 25 Film of poly(ethylene terephthalate) of a thickness of 186 Ã ¼m or more but not more than 191 Ã ¼m coated on one side with an acrylic layer in a matrix pattern 0 % 31.12.2014 ex 3920 62 19 38 Poly(ethylene terephthalate) film, of a thickness of not more than 12 Ã ¼m, coated on one side with a layer of aluminium oxide of a thickness of not more than 35 nm 0 % 31.12.2018 ex 3920 62 19 48 Sheets or rolls of poly(ethylene terephthalate):  coated on both sides with a layer of epoxy acrylic resin,  of a total thickness of 37 Ã ¼m ( ± 3 Ã ¼m) 0 % 31.12.2015 ex 3920 62 19 52 Film of poly(ethylene terephthalate), poly(ethylene naphthalate) or similar polyester, coated on one side with metal and/or metal oxides, containing by weight less than 0,1 % of aluminium, of a thickness of not more than 300 Ã ¼m and having a surface resistivity of not more than 10 000 ohms (per square) (as determined by the ASTM D 257-99 method) 0 % 31.12.2018 ex 3920 62 19 ex 3920 69 00 73 40 Iridescent film of polyester and poly(methyl methacrylate) 0 % 31.12.2018 ex 3920 62 19 76 Transparent poly(ethylene terephthalate) film:  coated on both sides with layers of organic substances on the basis of acryl of a thickness of 7 nm or more but not more than 80 nm,  with a surface tension of 36 Dyne/cm or more but not more than 39 Dyne/cm,  with a light transmission of more than 93 %,  with a haze value of not more than 1,3 %,  with a total thickness of 10 Ã ¼m or more but not more than 350 Ã ¼m,  with a width of 800 mm or more but not more than 1 600 mm 0 % 31.12.2018 ex 3920 62 19 81 Poly(ethylene terephthalate) film:  of a thickness of not more than 20 Ã ¼m,  coated on at least one side with a gas barrier layer consisting of a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 31.12.2017 ex 3920 69 00 20 Film of poly(ethylene naphthalene-2,6-dicarboxylate) 0 % 31.12.2018 ex 3920 91 00 51 Poly(vinyl butyral) film containing by weight 25 % or more but not more than 28 % of tri-isobutyl phosphate as a plasticizer 0 % 31.12.2014 ex 3920 91 00 52 Poly(vinyl butyral) film:  containing by weight 26 % or more but not more than 30 % of triethyleneglycol bis(2-ethyl hexanoate) as a plasticizer,  with a thickness of 0,73 mm or more but not more than 1,50 mm 0 % 31.12.2014 ex 3920 91 00 91 Poly(vinyl butyral) film having a graduated coloured band 3 % 31.12.2018 ex 3920 91 00 92 Plasticised film of polyvinyl butyral, containing by weight:  either 14,5 % or more but not more than 17,5 % of dihexyl adipate,  or 14,5 % or more but not more than 28,5 % of dibutyl sebacate 0 % 31.12.2014 ex 3920 91 00 93 Film of poly(ethylene terephthalate), whether or not metallised on one or both sides, or laminated film of poly(ethylene terephthalate) films, metallised on the external sides only, and having the following characteristics:  a visible light transmission of 50 % or more,  coated on one or both sides with a layer of poly(vinyl butyral) but not coated with an adhesive or any other material except poly(vinyl butyral),  a total thickness of not more than 0,2 mm without taking the presence of poly(vinyl butyral) into account and a thickness of poly(vinyl butyral) of more than 0,2 mm for use in the manufacture of heat-reflecting or decorative laminated glass (1) 0 % 31.12.2014 ex 3920 91 00 95 Co-extruded trilayer poly(vinyl butyral) film with a graduated colour band containing by weight 29 % or more but not more than 31 % of 2,2 ²-ethylenedioxydiethyl bis(2-ethylhexanoate) as a plasticiser 0 % 31.12.2018 ex 3920 92 00 30 Polyamide film:  of a thickness of not more than 20 Ã ¼m,  coated on at least one side with a gas barrier layer which consists of a polymeric matrix in which silica has been dispersed and of a thickness of not more than 2 Ã ¼m 0 % 31.12.2018 ex 3920 99 28 35 Polyether imide sheets, in rolls, with  a thickness of 5 Ã ¼m or more, but not more than 14 Ã ¼m,  a width of 478 mm or more, but not more than 532 mm,  a tensile strength at break of 78 MPa or more (as determined by JIS C-2318 for a film thickness of 50 Ã ¼m),  an elongation at break of 50 % or more (as determined by JIS C-2318 for a film thickness of 50 Ã ¼m),  a glass transition point (Tg) of 226 °C,  a continuous service temperature of 180 °C (as determined by UL-746 B for a film thickness of 50 Ã ¼m),  a flammability of VTM-0 (as determined by UL 94 for a film thickness of 25 Ã ¼m) 0 % 31.12.2018 ex 3920 99 28 40 Polymer film containing the following monomers:  poly (tetramethylene ether glycol),  bis (4-isocyanotocyclohexyl) methane,  1,4-butanediol or 1,3-butanediol,  with a thickness of 0,25 mm or more but not more than 5,0 mm,  embossed with a regular pattern on one surface,  and covered with a release sheet 0 % 31.12.2018 ex 3920 99 28 45 Transparent polyurethane film metallised on one side:  with a gloss of more than 90 degrees according to ASTM D2457  covered on the metalized side with a heat bonding adhesive layer consisting of polyethylene/polypropylene copolymer  covered on the other side with a protective poly(ethylene terephthalate) film  with a total thickness of more than 204 Ã ¼m but not more than 244 Ã ¼m 0 % 31.12.2018 ex 3920 99 28 50 Thermoplastic polyurethane film, of a thickness of 250 Ã ¼m or more but not more than 350 Ã ¼m, covered on one side with a removable protective film 0 % 31.12.2016 ex 3920 99 28 55 Thermoplastic polyurethane film extruded, with:  not self-adhesive,  an index of yellow lower of more than 1,0 but not more than 2,5 for 10 mm stacked films (as determined by test method ASTM E 313-10),  a light transmission higher to 87 % for 10 mm stacked films (as determined by test method ASTM D 1003-11),  a total thickness of 0,38 mm or more, but not more than 7,6 mm,  a width of 99 cm or more, but not more than 305 cm, of a kind used in the production of laminated safety glass 0 % 31.12.2017 ex 3920 99 28 60 Silicone tape, plate or strip:  of a total thickness of 2 mm or more, but not more than 9 mm,  of a total width of 12 mm or more, but not more than 65 mm, for use in the manufacture of products of headings 8521 or 8528 (1) 0 % 31.12.2016 ex 3920 99 28 70 Sheets on rolls, consisting of epoxy resin, with conducting properties, containing:  microspheres with a coating of metal, whether or not alloyed with gold,  an adhesive layer,  with a protective layer of silicone or poly(ethylene terephthalate) on one side,  with a protective layer of poly(ethylene terephthalate) on the other side, and  with a width of 5 cm or more but not more than 100 cm  with a length of not more than 2 000 m 0 % 31.12.2016 ex 3920 99 59 25 Poly(1-chlorotrifluoroethylene) film 0 % 31.12.2018 ex 3920 99 59 50 Polytetrafluoroethylene film, non-microporous, in the form of rolls, of a thickness of 0,019 mm or more but not more than 0,14 mm, impermeable to water vapour 0 % 31.12.2018 ex 3920 99 59 55 Ion-exchange membranes of fluorinated plastic material 0 % 31.12.2018 ex 3920 99 59 60 Film of a vinyl alcohol copolymer, soluble in cold water, of a thickness of 34 Ã ¼m or more but not more than 90 Ã ¼m, a tensile strength at break of 20 MPa or more but not more than 45 MPa and an elongation at break of 250 % or more but not more than 900 % 0 % 31.12.2018 ex 3920 99 90 20 Anisotropic conductive film, in rolls, of a width of 1,5 mm or more but not more than 3,15 mm and a maximum length of 300 m, used for joining electronic components in the production of LCD or plasma displays 0 % 31.12.2018 ex 3921 13 10 10 Sheet of polyurethane foam, of a thickness of 3 mm ( ± 15 %) and of a specific gravity of 0,09435 or more but not more than 0,10092 0 % 31.12.2018 ex 3921 13 10 20 Rolls of open-cell polyurethane foam:  with a thickness of 2,29 mm ( ± 0,25 mm),  surface-treated with a foraminous adhesion promoter, and  laminated to a polyester film and a layer of textile material 0 % 31.12.2017 ex 3921 19 00 30 Blocks with cellular structure, containing by weight:  polyamide-6 or poly(epoxy anhydride)  7 % or more but not more than 9 % of polytetrafluorethylene if present  10 % or more but not more than 25 % of inorganic fillers 0 % 31.12.2018 ex 3921 19 00 91 Microporous polypropylene film of a thickness of not more than 100 Ã ¼m 0 % 31.12.2018 ex 3921 19 00 93 Strip of microporous polytetrafluoroethylene on a support of a non-woven, for use in the manufacture of filters for kidney dialysis equipment (1) 0 % 31.12.2018 ex 3921 19 00 95 Film of polyethersulfone, of a thickness of not more than 200 Ã ¼m 0 % 31.12.2018 ex 3921 19 00 96 Cellular film, consisting of a layer of polyethylene of a thickness of 90 Ã ¼m or more but not more than 140 Ã ¼m and a layer of regenerated cellulose of a thickness of 10 Ã ¼m or more but not more than 40 Ã ¼m 0 % 31.12.2018 ex 3921 90 10 10 Composite plate of poly(ethylene terephthalate) or of poly(butylene terephthalate), reinforced with glass fibres 0 % 31.12.2018 ex 3921 90 10 20 Poly(ethylene terephthalate) film, laminated on one side or on both sides with a layer of unidirectional nonwoven poly(ethylene terephthalate) and impregnated with polyurethane or epoxide resin 0 % 31.12.2018 ex 3921 90 55 20 Pre-impregnated reinforced fibreglass containing cyanate ester resin or bismaleimide (B) triazine (T) resin mixed with epoxide resin, measuring:  469,9 mm ( ± 2 mm) Ã  622,3 mm ( ± 2 mm), or  469,9 mm ( ± 2 mm) Ã  414,2 mm ( ± 2 mm), or  546,1 mm ( ± 2 mm) Ã  622,3 mm ( ± 2 mm for use in the manufacture of printed circuit boards (1) 0 % 31.12.2018 ex 3921 90 55 ex 7019 40 00 25 20 Prepreg sheets or rolls containing polyimide resin 0 % 31.12.2014 ex 3921 90 55 30 Prepreg sheets or rolls containing brominated epoxy resin reinforced with glass fabric, having  a flow of not more than 3,6 mm (as determined by IPC-TM 650.2.3.17.2), and  a glass transition temperature (Tg) of more than 170 °C (as determined by IPC-TM 650.2.4.25) for use in the manufacture of printed circuit boards (1) 0 % 31.12.2014 ex 3921 90 60 ex 5407 71 00 ex 5903 90 99 91 20 10 Woven polytetrafluoroethylene fabric, coated or covered with a copolymer of tetrafluoroethylene and trifluoroethylene having perfluorinated alkoxy side-chains ending in carboxylic acid or sulphonic acid groups, whether or not in the potassium or sodium salt form 0 % 31.12.2018 ex 3921 90 60 93 Film, of a specular gloss of 30 or more but not more than 60 measured at an angle of 60 ° using a glossmeter (as determined by the ISO 2813:2000 method), consisting of a layer of poly(ethylene terephthalate) and a layer of coloured poly(vinyl chloride), joined by a metallised adhesive coating, for coating panels and doors of a kind used in the manufacture of domestic appliances (1) 0 % 31.12.2018 ex 3921 90 90 ex 8507 90 80 10 50 Roll of polymer-metal laminate comprising:  a layer of poly(ethylene terephthalate),  a layer of aluminium,  a layer of polypropylene,  with a width of not more than 275 mm,  a total thickness of not more than 165 Ã ¼m, and  conforming to ASTM D1701-91 and ASTM D882-95A for use in the manufacture of lithium-ion electric vehicle batteries (1) 0 % 31.12.2016 ex 3923 10 00 10 Photomask or wafer compacts:  consisting of antistatic materials or blended thermoplastics proving special electrostatic discharge (ESD) and outgassing properties,  having non porous, abrasion resistant or impact resistant surface properties,  fitted with a specially designed retainer system that protects the photomask or wafers from surface or cosmetic damage and  with or without a gasket seal, of a kind used in the photolithography or other semiconductor production to house photomasks or wafers 0 % 31.12.2016 ex 3923 30 90 10 Polyethylene container, for compressed hydrogen:  with aluminium bosses at both ends,  wholly embedded in an overwrap of carbon fibres impregnated with epoxide resin,  of a diameter of 213 mm or more, but not more than 368 mm,  a length of 860 mm or more, but not more than 1 260 mm and  a capacity of 18 litres or more, but not more than 50 litres 0 % 31.12.2018 ex 3926 90 92 20 Reflecting sheeting or tape, consisting of a facing-strip of poly(vinyl chloride) embossed in a regular pyramidal pattern, heat-sealed in parallel lines or in a grid-pattern to a backing-strip of plastic material, or of knitted or woven fabric covered on one side with plastic material 0 % 31.12.2018 ex 3926 90 97 10 Microspheres of a polymer of divinylbenzene, of a diameter of 4,5 Ã ¼m or more but not more than 80 Ã ¼m 0 % 31.12.2018 ex 3926 90 97 15 Glass fibre reinforced plastic traverse leaf spring for use in the manufacture of motor vehicle suspension systems (1) 0 % 31.12.2018 ex 3926 90 97 25 Unexpansible microspheres of a copolymer of acrylonitrile, methacrylonitrile and isobornyl methacrylate, of a diameter of 3 Ã ¼m or more but not more than 4,6 Ã ¼m 0 % 31.12.2018 ex 3926 90 97 55 Flat product of polyethylene, perforated in opposing directions, of a thickness of 600 Ã ¼m or more but not more than 1 200 Ã ¼m and of a weight of 21 g/m2 or more but not more than 42 g/m2 0 % 31.12.2018 ex 3926 90 97 65 Die-cast decoration element made of polycarbonate resin, coated with  a silver-colour acrylic paint, and  a transparent scratch-resistant paint of a kind used in the manufacture of car radio front panels 0 % 31.12.2018 ex 3926 90 97 80 Parts of car radio front panels  of acrylonitrile-butadiene-styrene with or without polycarbonate,  coated with a copper, a nickel and a chrome layers,  with a total thickness of coating of 5,54 Ã ¼m or more but not more than 22,3 Ã ¼m 0 % 31.12.2016 ex 4007 00 00 10 Siliconated vulcanised rubber thread and cord 0 % 31.12.2018 ex 4016 99 97 20 Soft rubber sealing stoppers for the manufacture of electrolytic capacitors (1) 0 % 31.12.2018 ex 4016 99 97 30 Tyre moulding bladder 0 % 31.12.2016 ex 4104 41 19 10 Buffalo leather, split, chrome tanned synthetic retanned ("crust"), dry 0 % 31.12.2017 4105 10 00 4105 30 90 Sheep or lamb skin leather, without wool on, tanned or retanned but not further prepared, whether or not split, other than leather of heading 4114 0 % 31.12.2018 4106 21 00 4106 22 90 Goat or kid skin leather, without hair on, tanned or retanned but not further prepared, whether or not split, other than leather of heading 4114 0 % 31.12.2018 4106 31 00 4106 32 00 4106 40 90 4106 92 00 Leather of other animals, without hair on, not further prepared than tanned, other than leather of heading 4114 0 % 31.12.2018 ex 5004 00 10 10 Silk yarn (other than yarn spun from silk waste) not put up for retail sale, unbleached, scoured or bleached, entirely of silk 0 % 31.12.2016 ex 5005 00 10 ex 5005 00 90 10 10 Yarn spun entirely from silk waste (noil), not put up for retail sale 0 % 31.12.2018 ex 5205 31 00 10 Six ply yarn of bleached cotton, measuring 925 dtex or more but not more than 989 dtex per single yarn, for the manufacture of tampons (1) 0 % 31.12.2018 5208 11 10 Fabrics for the manufacture of bandages, dressings and medical gauzes 5,2 % 31.12.2018 ex 5402 45 00 20 Yarn of synthetic textile fibres solely of aromatic polyamides obtained by the polycondensation of m-phenylenediamine and isophthalic acid 0 % 31.12.2018 ex 5402 47 00 10 Synthetic bicomponent filament yarn, not textured, untwisted, measuring 1 650 decitex or more but not more than 1 800 decitex, consisting of 110 filaments or more but not more than 120 filaments, each having a core of poly(ethylene terephthalate) and a skin of polyamide-6, containing by weight 75 % or more but not more than 77 % of poly(ethylene terephthalate), for use in the manufacture of roofings (1) 0 % 31.12.2016 ex 5402 47 00 20 Bicomponent monofilament yarn of not more than 30 dtex, consisting of:  a poly(ethylene terephthalate) core, and  an outer layer of a copolymer of poly(ethyleneterephthalate) and poly(ethyleneisophthalate), for use in the manufacture of filtration fabrics (1) 0 % 31.12.2015 ex 5402 49 00 30 Yarn of a copolymer of glycollic acid with lactic acid, for the manufacture of surgical sutures (1) 0 % 31.12.2018 ex 5402 49 00 50 Non-textured filament yarn of poly(vinyl alcohol) 0 % 31.12.2018 ex 5402 49 00 70 Synthetic filament yarn, single, containing by weight 85 % or more of acrylonitrile, in the form of a wick containing 1 000 continuous filaments or more but not more than 25 000 continuous filaments, of a weight per metre of 0,12 g or more but not more than 3,75 g and of a length of 100 m or more, for the manufacture of carbon-fibre yarn (1) 0 % 31.12.2018 ex 5404 19 00 20 Monofilament of poly(1,4-dioxanone) 0 % 31.12.2018 ex 5404 19 00 30 Unsterilised monofilament of a copolymer of 1,3-dioxan-2-one with 1,4-dioxan-2,5-dione, for the manufacture of surgical sutures (1) 0 % 31.12.2014 ex 5404 19 00 50 Monofilaments of polyester or poly(butylene terephthalate), with cross-sectional dimension of 0,5 mm or more but not more than 1 mm, for use in the manufacture of zippers (1) 0 % 31.12.2018 ex 5404 90 90 20 Strip of polyimide 0 % 31.12.2018 ex 5407 10 00 10 Textile fabric, consisting of warp filament yarns of polyamide-6,6 and weft filament yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4 ² oxybis (phenyleneamine) 0 % 31.12.2017 ex 5503 11 00 ex 5601 30 00 10 40 Synthetic staple fibres of a copolymer of terephthalic acid, p-phenylenediamine and 3,4 ²-oxybis(phenyleneamine), of a length of not more than 7 mm 0 % 31.12.2018 ex 5503 40 00 10 Hollow polypropylene staple fibres:  measuring 6 decitex or more but not more than 10 decitex,  of a strength of 3,5 cN/dtex or more  of a diameter of 30 Ã ¼m or more for use in the manufacture of napkins and napkin liners for babies and other sanitary products (1) 0 % 31.12.2016 ex 5503 90 00 ex 5506 90 00 ex 5601 30 00 20 10 10 Poly(vinyl alcohol) fibres, whether or not acetalized 0 % 31.12.2018 ex 5603 11 10 ex 5603 11 90 ex 5603 12 10 ex 5603 12 90 ex 5603 91 10 ex 5603 91 90 ex 5603 92 10 ex 5603 92 90 10 10 10 10 10 10 10 10 Poly(vinyl alcohol) non-wovens, in the piece or cut into rectangles:  of a thickness of 200 Ã ¼m or more but not more than 280 Ã ¼m and  of a weight of 20g/m2 or more but not more than 50g/m2 0 % 31.12.2018 ex 5603 11 10 ex 5603 11 90 20 20 Non-wovens, not weighing more than 20 g/m2, containing spunbonded and meltblown filaments put together in a sandwich way with the two outer layers containing fine endless filaments (not less than 10 Ã ¼m but not more than 20 Ã ¼m in diameter) and the inner layer containing super-fine endless filaments (not less than 1 Ã ¼m but not more than 5 Ã ¼m in diameter), for the manufacture of napkins and napkin liners for babies and similar sanitary napkins (1) 0 % 31.12.2017 ex 5603 12 90 ex 5603 13 90 ex 5603 14 90 ex 5603 92 90 ex 5603 93 90 ex 5603 94 90 30 30 10 60 40 30 Non-wovens of aromatic polyamide fibres obtained by polycondensation of m-phenylenediamine and isophthalic acid, in the piece or cut into rectangles 0 % 31.12.2018 ex 5603 12 90 50 Non-woven:  weighing 30 g/m2 or more, but not more than 60 g/m2,  containing fibres of polypropylene or of polypropylene and polyethylene,  whether or not printed, with:  on one side, 65 % of the total surface area having circular bobbles of 4mm in diameter, consisting of anchored, elevated un-bonded curly fibres, suitable for the engagement of extruded hook materials, and the remaining 35 % of the surface area being bonded,  and on other side a smooth untextured surface, for use in the manufacture of napkins and napkin liners for babies and similar sanitary articles (1) 0 % 31.12.2017 ex 5603 12 90 ex 5603 13 90 60 60 Non-woven of spunbonded polyethylene, of a weight of more than 60 g/m2 but not more than 80 g/m2 and an air resistance (Gurley) of 8 s or more but not more than 36 s (as determined by the ISO 5636/5 method) 0 % 31.12.2018 ex 5603 12 90 ex 5603 13 90 ex 5603 92 90 ex 5603 93 90 70 70 40 10 Non-wovens of polypropylene,  with a melt blown layer, laminated on each side with spunbonded filaments of polypropylene,  with a weight of not more than 150 g/m2,  in the piece or simply cut into squares or rectangles, and  not impregnated 0 % 31.12.2018 ex 5603 13 10 ex 5603 14 10 10 10 Electrically nonconductive nonwovens, consisting of a central film of poly(ethylene terephthalate) laminated on each side with unidirectionally aligned fibres of poly(ethylene terephthalate), coated on both sides with high grade temperature resistant electrical nonconductive resin, weighing 147 g/m2 or more but not more than 265 g/m2, with non-isotropic tensile strength on both directions, to be used as electrical insulation material 0 % 31.12.2018 ex 5603 13 10 20 Non-woven of spunbonded polyethylene, with a coating,  of a weight of more than 80 g/m2 but not more than 105 g/m2 and  an air resistance (Gurley) of 8 seconds or more but not more than 75 seconds (as determined by the ISO 5636/5 method) 0 % 31.12.2015 ex 5603 14 90 40 Non-wovens, consisting of poly(ethylene terephthlate) spun bonded media:  of weight of 160 g/m2 or more but not more than 300 g/m2,  whether or not laminated on one side with a membrane or a membrane and aluminium of a kind used for the manufacture of industrial filters 0 % 31.12.2018 ex 5603 92 90 ex 5603 93 90 20 20 Non-wovens consisting of a meltblown central layer of a thermoplastic elastomer laminated on each side with spunbonded filaments of polypropylene 0 % 31.12.2018 ex 5603 92 90 ex 5603 94 90 70 40 Non-wovens, consisting of multiple layers of a mixture of meltblown fibres and staple fibres of polypropylene and polyester, whether or not laminated on one side or on both sides with spunbonded filaments of polypropylene 0 % 31.12.2018 ex 5603 92 90 ex 5603 93 90 80 50 Non-woven polyolefin fabric, consisting of an elastomeric layer, laminated on each side with polyolefin filaments:  a weight of 25 g/m2 or more but not more than 150 g/m2,  in the piece or simply cut into squares or rectangles,  not impregnated,  with cross-directional or machine-directional stretch properties for use in the manufacture of infant/child care products (1) 0 % 31.12.2016 ex 5603 94 90 20 Acrylic fibre rods, having a length of not more than 50 cm, for the manufacture of pen tips (1) 0 % 31.12.2018 ex 5607 50 90 10 Unsterilised twine of poly(glycolic acid) or of poly(glycolic acid) and its copolymers with lactic acid, plaited or braided, with an inner core, for the manufacture of surgical sutures (1) 0 % 31.12.2014 ex 5803 00 10 91 Gauze of cotton, of a width of less than 1 500 mm 0 % 31.12.2018 ex 5903 10 90 ex 5903 20 90 ex 5903 90 99 10 10 20 Knitted or woven fabrics, coated or covered on one side with artificial plastic material in which are embedded microspheres 0 % 31.12.2018 ex 5906 99 90 10 Rubberised textile fabric, consisting of warp yarns of polyamide-6,6 and weft yarns of polyamide-6,6, polyurethane and a copolymer of terephthalic acid, p-phenylenediamine and 3,4 ²-oxybis(phenyleneamine) 0 % 31.12.2018 ex 5907 00 00 10 Textile fabrics, coated with adhesive in which are embedded spheres of a diameter of not more than 150 Ã ¼m 0 % 31.12.2016 ex 5911 10 00 10 Needle-punched synthetic-fibre felts, not containing polyester, whether or not containing catalytic particles entrapped within the synthetic fibres, coated or covered on one side with polytetrafluoroethylene film, for the manufacture of filtration products (1) 0 % 31.12.2018 ex 5911 90 90 ex 8421 99 00 30 92 Parts of equipment for the purification of water by reverse osmosis, consisting essentially of plastic-based membranes, supported internally by woven or non-woven textile materials which are wound round a perforated tube, and enclosed in a cylindrical plastic casing of a wall-thickness of not more than 4 mm, whether or not housed in a cylinder of a wall-thickness of 5 mm or more 0 % 31.12.2018 ex 5911 90 90 40 Multi-layered non-woven polyester polishing pads, impregnated with polyurethane 0 % 31.12.2014 ex 6813 89 00 10 Friction material, of a thickness of less than 20 mm, not mounted, for the manufacture of friction components of a kind used in automatic transmissions and clutches (1) 0 % 31.12.2018 ex 6814 10 00 10 Agglomerated mica with a thickness of not more than 0,15 mm, on rolls, whether or not calcined, whether or not reinforced with aramid fibres, for use in the manufacture of insulation products for high voltage applications (1) 0 % 31.12.2018 ex 6903 90 90 20 Silicon carbide reactor tubes and holders, of a kind used for insertion into diffusion and oxidation furnaces for production of semiconductor materials 0 % 31.12.2018 ex 6909 19 00 15 Ceramic ring with rectangular transversal section having an external diameter of 19 mm or more (+ 0,00 mm/  0,10 mm) but not more than 29 mm (+ 0,00 mm/  0,20 mm), an internal diameter of 10 mm or more (+ 0,00 mm/  0,20 mm) but not more than 19 mm (+ 0,00 mm/-0,30 mm), a thickness variable from 2 mm ( ± 0,10 mm) to 3,70 mm ( ± 0,20 mm) and heat resistance 240 °C or more, containing by weight:  90 % ( ± 1,5 %) of aluminium oxide  7 % ( ± 1 %) of titanium oxide 0 % 31.12.2017 ex 6909 19 00 20 Silicon nitride (Si3N4) rollers or balls 0 % 31.12.2015 ex 6909 19 00 30 Supports for catalysts, consisting of porous cordierite or mullite ceramic pieces, of an overall volume of not more than 65 l, having, per cm2 of the cross-section, not less than one continuous channel which may be open at both ends or stopped at one end 0 % 31.12.2018 ex 6909 19 00 ex 6914 90 00 50 20 Ceramic articles made of continuous filaments of ceramic oxides, containing by weight:  2 % or more of diboron trioxide,  28 % or less of silicon dioxide and  60 % or more of dialuminium trioxide 0 % 31.12.2018 ex 6909 19 00 60 Supports for catalysts, consisting of porous ceramic pieces, of a blend of silicon carbide and silicon, with a hardness of less than 9 on the Mohs scale, with a total volume of not more than 65 litres, having, per cm2 of the surface of the cross section one or more closed channels at the tail end 0 % 31.12.2018 ex 6909 19 00 70 Supports for catalysts or filters, consisting of porous ceramics made primarily from oxides of aluminium and titanium; with a total volume of not more than 65 litres and at least one duct (open on one or both ends) per cm2 of cross section 0 % 31.12.2018 ex 6909 19 00 80 Ceramic heat sinks, containing by weight:  66 % or more of silicon carbide,  15 % or more of aluminium oxide for maintaining the operating temperature of transistors, diodes and integrated circuits in products of headings 8521 or 8528 (1) 0 % 31.12.2016 ex 6914 90 00 30 Ceramic microspheres, transparent, obtained from silicon dioxide and zirconium dioxide, of a diameter of more than 125 Ã ¼m 0 % 31.12.2018 ex 7005 10 30 10 Float glass:  of a thickness of 4,0 mm or more but not more than 4,2 mm,  with a light transmission of 91 % or more measured using a D-type light source,  coated on one surface with a fluorine doped tin dioxide reflective layer 0 % 31.12.2017 ex 7006 00 90 70 Float glass:  with a thickness of 1,7 mm or more but not more than 1,9 mm,  with light transmission of 91 % or more, measured with a D-type light source,  coated on one side with fluorine-doped tin dioxide as a reflecting layer,  with worked edges 0 % 31.12.2016 ex 7007 19 20 10 Glass plate of a diagonal size of 81,28 cm ( ± 1,5 cm) or more, but not more than 185,42 cm ( ± 1,5 cm), consisting of tempered glass; provided either with a mesh film and a near-infrared absorbing film or a sputtered conductive layer, with optional additional anti-reflex layer on one or both sides, for use in the manufacture of products falling within heading 8528 (1) 0 % 31.12.2018 ex 7007 29 00 10 Glass plate of a diagonal size of 81,28 cm ( ± 1,5 cm) or more, but not more than 185,42 cm ( ± 1,5 cm), consisting of 2 sandwich plates laminated together; provided either with a mesh film and a near-infrared absorbing film or a sputtered conductive layer, with optional additional anti-reflex layer on one or both sides 0 % 31.12.2018 ex 7009 10 00 10 Electro-cromic auto-dimming glass for motor vehicle mirrors:  whether or not equipped with plastic backing plate,  whether or not equipped with a heating element,  whether or not equipped with Blind Spot Module (BSM) display 0 % 31.12.2017 ex 7009 91 00 10 Unframed glass mirrors with:  a length of 1 516 mm ( ± 1 mm);  a width of 553 mm ( ± 1 mm);  a thickness of 3 mm ( ± 0,1 mm);  the back of the mirror covered with protective polyethylene (PE) film, with a thickness of 0,11 mm or more but not more than 0,13 mm;  a lead content of not more than 90 mg/kg and  a corrosion resistance of 72 hours or more according to ISO 9227 salt spray test 0 % 31.12.2015 7011 20 00 Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for cathode ray tubes 0 % 31.12.2018 ex 7014 00 00 10 Optical elements of glass (other than those of heading 7015), not optically worked, other than signalling glassware 0 % 31.12.2018 ex 7019 12 00 ex 7019 12 00 01 21 Rovings, measuring 2 600 tex or more but not more than 3 300 tex and of a loss on ignition of 4 % or more but not more than 8 % by weight (as determined by the ASTM D 2584-94 method) 0 % 31.12.2018 ex 7019 12 00 ex 7019 12 00 02 22 Rovings, measuring 650 tex or more but not more than 2 500 tex, coated with a layer of polyurethane whether or not mixed with other materials 0 % 31.12.2018 ex 7019 12 00 ex 7019 12 00 03 23 Rovings, measuring 392 tex or more but not more than 2 884 tex, coated with a layer of an acrylic copolymer 0 % 31.12.2018 ex 7019 12 00 ex 7019 12 00 05 25 Rovings ranging from 1 980 to 2 033 tex, composed of continuous glass filaments of 9 Ã ¼m ( ± 0,5 Ã ¼m) 0 % 31.12.2017 ex 7019 19 10 10 Yarn of 33 tex or a multiple thereof ( ± 7,5 %), obtained from continuous spun-glass filaments of a nominal diameter of 3,5 Ã ¼m or of 4,5 Ã ¼m, in which filaments of a diameter of 3 Ã ¼m or more but not more than 5,2 Ã ¼m predominate, other than those treated so as to improve their adhesion to elastomers 0 % 31.12.2018 ex 7019 19 10 15 S-glass yarn of 33 tex or a multiple of 33 tex ( ± 13 %) made from continuous spun-glass filaments with fibres of a diameter of 9 Ã ¼m (  1 Ã ¼m / + 1,5 Ã ¼m) 0 % 31.12.2017 ex 7019 19 10 20 Yarn of 10,3 tex or more but not more than 11,9 tex, obtained from continuous spun-glass filaments, in which filaments of a diameter of 4,83 Ã ¼m or more but not more than 5,83 Ã ¼m predominate 0 % 31.12.2015 ex 7019 19 10 25 Yarn of 5,1 tex or more but not more than 6,0 tex, obtained from continuous spun-glass filaments, in which filaments of a diameter of 4,83 Ã ¼m or more but not more than 5,83 Ã ¼m predominate 0 % 31.12.2015 ex 7019 19 10 30 Yarn of E-glass of 22 tex ( ± 1,6 tex), obtained from continuous spun-glass filaments of a nominal diameter of 7 Ã ¼m, in which filaments of a diameter of 6,35 Ã ¼m or more but not more than 7,61 Ã ¼m predominate 0 % 31.12.2014 ex 7019 19 10 50 Yarn of 11 tex or a multiple thereof ( ± 7,5 %), obtained from continuous spun-glass filaments, containing 93 percent by weight or more of silicon dioxide, of a nominal diameter of 6 Ã ¼m or 9 Ã ¼m, other than those treated 0 % 31.12.2016 ex 7019 19 10 55 Glass cord impregnated with rubber or plastic, obtained from K- or U-glass filaments, made up of:  9 % or more but not more than 16 % of magnesium oxide,  19 % or more but not more than 25 % of aluminium oxide,  0 % or more but not more than 2 % of boron oxide,  without calcium oxide, coated with a latex comprising at least a resorcinol- formaldehyde resin and chlorosulphonated polyethylene 0 % 31.12.2014 ex 7019 19 10 ex 7019 90 00 60 30 High modulus glass cord (K) impregnated with rubber, obtained from twisted high modulus glass filament yarns, coated with a latex comprising a resorcinol-formaldehyde resin with or without vinylpyridine and/or hydrogenated acrylonitrile-butadiene rubber (HNBR) 0 % 31.12.2018 ex 7019 19 10 ex 7019 90 00 70 20 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde-vinylpyridine resin and an acrylonitrile-butadiene rubber (NBR) 0 % 31.12.2018 ex 7019 19 10 ex 7019 90 00 80 40 Glass cord impregnated with rubber or plastic, obtained from twisted glass filament yarns, coated with a latex comprising at least a resorcinol-formaldehyde resin and chlorosulphonated polyethylene 0 % 31.12.2018 ex 7019 39 00 50 Non-woven product of non-textile glass fibre, for the manufacture of air filters or catalysts (1) 0 % 31.12.2016 ex 7019 40 00 10 Woven fabrics of rovings, impregnated with epoxy resin, with a coefficient of thermal expansion between 30 °C and 120 °C (measured according to IPC-TM-650) of:  10ppm per °C or more but not more than 12ppm per °C in the length and width, and  20ppm per °C or more but not more than 30ppm per °C in the thickness, with a glass transition temperature of 152 °C or more but not more than 153 °C (measured according IPC-TM-650) 0 % 31.12.2018 ex 7019 90 00 10 Non-textile glass fibres in which fibres of a diameter of less than 4,6 Ã ¼m predominate 0 % 31.12.2018 ex 7020 00 10 ex 7616 99 90 10 77 Television pedestal stands with or without bracket for fixation to and stabilization of television cabinet case/body 0 % 31.12.2016 ex 7201 10 11 10 Pig iron ingots with a length of not more than 350 mm, a width of not more than 150 mm, a height of not more than 150 mm 0 % 31.12.2016 ex 7201 10 30 10 Pig iron ingots with a length of not more than 350 mm, a width of not more than 150 mm, a height of not more than 150 mm, containing by weight not more than 1 % of silicon 0 % 31.12.2016 7202 50 00 Ferro-silico-chromium 0 % 31.12.2018 ex 7202 99 80 10 Ferro-dysprosium, containing by weight:  78 % or more of dysprosium, and  18 % or more but not more than 22 % of iron 0 % 31.12.2015 ex 7318 14 99 ex 7318 14 99 20 29 Rock bolt:  being a self-tapping screw,  with a length of more than 300 mm, of a kind used for support of mines 0 % 31.12.2016 ex 7320 90 10 91 Flat spiral spring of tempered steel, with:  a thickness of 2,67 mm or more, but not more than 4,11 mm,  a width of 12,57 mm or more, but not more than 16,01 mm,  a torque of 18,05 Nm or more, but not more than 73,5 Nm  an angle between the free position and the nominal position in exercise of 76 ° or more, but not more than 218 ° for use in the manufacture of tensioners for power transmission belts, for internal combustion engines (1) 0 % 31.12.2018 ex 7325 99 10 20 Anchor head of hot dipped galvanized ductile cast iron of the kind used in the production of earth anchors 0 % 31.12.2014 ex 7326 20 00 20 Metal fleece, consisting of a mass of stainless steel wires of diameters of 0,017 mm or more but not more than 0,070 mm, compacted by sintering and rolling 0 % 31.12.2016 ex 7410 11 00 ex 8507 90 80 ex 8545 90 90 10 60 30 Roll of laminate foil of graphite and copper, with:  a width of 610 mm or more but not more than 620 mm, and  a diameter of 690 mm or more but not more than 710 mm, for use in the manufacture of lithium-ion electric vehicle batteries (1) 0 % 31.12.2016 ex 7410 21 00 10 Sheet or plate of polytetrafluoroethylene, containing aluminium oxide or titanium dioxide as filler or reinforced with glass-fibre fabric, covered on both sides with copper foil 0 % 31.12.2018 ex 7410 21 00 30 Film of polyimide, whether or not containing epoxide resin and/or glass fibre, covered on one side or on both sides with a copper foil 0 % 31.12.2018 ex 7410 21 00 40 Sheet or plates:  consisting of at least a central layer of paper or one central sheet of any type of nonwoven fibre, laminated on each side with glass-fibre fabric and impregnated with epoxide resin, or  consisting of multiple layers of paper, impregnated with phenolic resin, coated on one or both sides with a copper film with a maximum thickness of 0,15 mm 0 % 31.12.2018 ex 7410 21 00 50 Plates:  consisting of at least one layer of fibreglass fabric impregnated with epoxide resin,  covered on one or both sides with copper foilwith a thickness of not more than 0,15mm and  with a dielectric constant (DK) of less than 3,9 and a loss factor (Df) of less than 0,015 at a measuring frequency of 10GHz, as measured according to IPC-TM-650 0 % 31.12.2018 ex 7410 21 00 60 Plates, rolls and sheets of synthetic or artificial resin:  with a maximum thickness of not more than 25 Ã ¼m,  coated on both sides with a copper film with a maximum thickness of 0,15mm,  with a minimum capacitance of 1,09pF/mm2, for use in the manufacture of circuit boards (1) 0 % 31.12.2018 ex 7410 21 00 70 Plates, rolls or sheets:  with at least one layer of woven glass fibre, impregnated with a fire-retardant artificial or synthetic resin with a glass transition temperature (Tg) of more than 170 °C (according to IPC-TM-650, method 2.4.25),  coated on one or both sides with a copper film with a thickness of not more than 0,15 mm, for use in the manufacture of circuit boards (1) 0 % 31.12.2018 ex 7419 99 90 ex 7616 99 90 91 60 Disc (target) with deposition material, consisting of molybdenum silicide:  containing 1 mg/kg or less of sodium and  mounted on a copper or aluminium support 0 % 31.12.2018 7601 20 20 Slabs and billets of unwrought aluminium alloys 4 % 31.12.2018 ex 7601 20 20 10 Slabs and billets of aluminium alloy containing lithium 0 % 31.12.2017 ex 7604 21 00 ex 7604 29 90 10 30 Profiles made of aluminium alloy conforming to EN standard AW-6063 T5  anodized  whether or not lacquered  with a wall thickness of 0,5 mm ( ± 1,2 %) or more but not more than 0,8 mm ( ± 1,2 %) for use in the manufacture of goods of heading 8302 (1) 0 % 31.12.2018 ex 7604 29 10 ex 7606 12 99 10 20 Sheets and bars of aluminium-lithium alloys 0 % 31.12.2015 ex 7605 19 00 10 Not alloyed aluminium wire, of a diameter of 2 mm or more but not more than 6 mm, covered with a layer of copper of a thickness of 0,032 mm or more but not more than 0,117 mm 0 % 31.12.2018 ex 7606 12 92 ex 7607 11 90 20 20 Aluminium and magnesium alloy strip:  in rolls,  of a thickness of 0,14 mm or more but not more than 0,40 mm,  a width of 12,5 mm or more but not more than 359 mm,  a tensile strength of 285 N/mm2 or more, and  an elongation at break of 1 % or more, and containing by weight:  93,3 % or more of aluminium,  2,2 % or more but not more than 5 % of magnesium, and  not more than 1,8 % of other elements 0 % 31.12.2017 ex 7607 11 90 10 Plain aluminium foil with the following parameters:  an aluminium content of 99,98 % or more  a thickness of 0,070 mm or more but not more than 0,125 mm  with a cubic texture of a kind used for high voltage etching (1) 0 % 31.12.2016 ex 7607 11 90 40 Aluminium foil in rolls:  having a purity of 99,99 % by weight,  of a thickness of 0,021 mm or more but not more than 0,2 mm,  with a width of 500 mm,  with a surface oxide layer by 3 to 4 nm thick,  and with a cubic texture of more than 95 % 0 % 31.12.2016 ex 7607 19 90 ex 8507 90 80 10 80 Sheet in the form of a roll consisting of a laminate of lithium and manganese bonded to aluminium, with:  a width of 595 mm or more but not more than 605 mm, and  a diameter of 690 mm or more but not more than 710 mm, for use in the manufacture of cathodes for lithium-ion electric vehicle batteries (1) 0 % 31.12.2016 ex 7607 20 90 10 Aluminium laminated film of a total thickness of not more than 0,123 mm, comprising of a layer of aluminium of a thickness of not more than 0,040 mm, polyamide and polypropylene base films, and a protective coating against corrosion by hydrofluoric acid, for use in the manufacture of lithium polymer batteries (1) 0 % 31.12.2017 ex 7607 20 90 20 Lubricating entry sheet of a total thickness of not more than 350 Ã ¼m, comprising of:  a layer of aluminium foil of a thickness of 70 Ã ¼m or more but not more than 150 Ã ¼m,  a water soluble lubricant of a thickness of 20 Ã ¼m or more but not more than 200 Ã ¼m and solid at room temperature 0 % 31.12.2015 ex 7613 00 00 20 Aluminium container, seamless, for compressed natural gas or compressed hydrogen, wholly embedded in an overwrap of epoxy-carbon fibres composite, of a storage capacity of 172 l ( ± 10 %) and an unfilled weight of not more than 64 kg 0 % 31.12.2018 ex 7616 99 90 15 Honeycomb aluminium blocks of the type used in the manufacture of aircraft parts 0 % 31.12.2018 ex 7616 99 90 ex 8482 80 00 ex 8803 30 00 70 10 40 Connecting components for use in the production of helicopter tail rotor shafts (1) 0 % 31.12.2016 ex 7616 99 90 75 Parts in the shape of a rectangular frame:  of painted aluminium,  with a length of 1 011 mm or more but not more than 1 500 mm,  with a width of 622 mm or more but not more than 900 mm,  with a thickness of 0,6 mm ( ± 0,1 mm), of a kind used in the manufacture of TV sets 0 % 31.12.2017 ex 8102 10 00 10 Molybdenum powder with:  a purity by weight of 99 % or more and  a particle size of 1,0 Ã ¼m or more, but not more than 5,0 Ã ¼m 0 % 31.12.2017 8104 11 00 Unwrought magnesium, containing at least 99,8 % by weight of magnesium 0 % 31.12.2018 ex 8104 30 00 30 Magnesium powder:  of purity by weight of 99,5 % or more,  with a particle size of 0,2 mm or more but not more than 0,8 mm 0 % 31.12.2015 ex 8104 90 00 10 Ground and polished magnesium sheets, of dimensions not more than 1 500 mm Ã  2 000 mm, coated on one side with an epoxy resin insensitive to light 0 % 31.12.2018 ex 8105 90 00 10 Bars or wires made of cobalt alloy containing, by weight:  35 % ( ± 2 %) cobalt,  25 % ( ± 1 %) nickel,  19 % ( ± 1 %) chromium and  7 % ( ± 2 %) iron conforming to the material specifications AMS 5842, of a kind used in the aerospace industry 0 % 31.12.2017 ex 8108 20 00 10 Titanium sponge 0 % 31.12.2018 ex 8108 20 00 30 Titanium powder of which 90 % by weight or more passes through a sieve with an aperture of 0,224 mm 0 % 31.12.2018 ex 8108 30 00 10 Waste and scrap of titanium and titanium alloys, except those containing by weight 1 % or more but not more than 2 % of aluminium 0 % 31.12.2018 ex 8108 90 30 10 Titanium alloy rods complying with standard EN 2002-1, EN 4267 or DIN 65040 0 % 31.12.2014 ex 8108 90 30 20 Bars, rods and wire of alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, for use in the manufacture of silencers and exhaust pipes of subheadings 8708 92 or 8714 10 00 (1) 0 % 31.12.2017 ex 8108 90 30 30 Titanium-aluminium-vanadium alloy (TiAl6V4) wire, complying with AMS standards 4928 and 4967 0 % 31.12.2015 ex 8108 90 30 40 Wire of an titanium alloy containing by weight:  22 % ( ± 3 %) of vanadium and  4 % ( ± 0,5 %) of aluminium 0 % 31.12.2016 ex 8108 90 50 10 Alloy of titanium and aluminium, containing by weight 1 % or more but not more than 2 % of aluminium, in sheets or rolls, of a thickness of 0,49 mm or more but not more than 3,1 mm, of a width of 1 000 mm or more but not more than 1 254 mm, for the manufacture of goods of subheading 8714 10 00 (1) 0 % 31.12.2018 ex 8108 90 50 30 Alloy of titanium and silicon, containing by weight 0,15 % or more but not more than 0,60 % of silicon, in sheets or rolls, for use in the manufacture of:  exhaust systems for internal combustion engines or  tubes and pipes of subheading 8108 90 60 (1) 0 % 31.12.2017 ex 8108 90 50 50 Plates, sheets, strips and foils of an alloy of titanium, copper and niobium, containing by weight 0,8 % or more but not more than 1,2 % of copper and 0,4 % or more but not more than 0,6 % of niobium 0 % 31.12.2017 ex 8108 90 50 60 Plates, sheets, strips and foils of an alloy of titanium, aluminium, silicon and niobium, containing by weight:  0,4 % or more but not more than 0,6 % of aluminium,  0,35 % or more but not more than 0,55 % of silicon and  0,1 % or more but not more than 0,3 % of niobium 0 % 31.12.2018 ex 8108 90 50 70 Strip of an alloy of titanium, containing by weight:  15 % ( ± 1 %) of vanadium  3 % ( ± 0,5 %) of chromium  3 % ( ± 0,5 %) of tin and  3 % ( ± 0,5 %) of aluminium 0 % 31.12.2016 ex 8108 90 50 75 Plates, sheets, strips and foil of titanium alloy, containing by weight:  0,3 % or more but not more than 0,7 % of aluminium and  0,25 % or more but not more than 0,6 % of silicon 0 % 31.12.2016 ex 8108 90 50 85 Plates, sheets, strip and foil of non-alloyed titanium 0 % 31.12.2017 ex 8108 90 90 ex 9003 90 00 20 10 Parts of spectacle frames and mountings, including bolts of the kind used for spectacle frames and mountings, of an alloy of titanium 0 % 31.12.2016 ex 8109 20 00 10 Non-alloy zirconium sponges or ingots, containing by weight more than 0,01 % of hafnium for use in the manufacture of tubes, bars or ingots enlarged by remelting for the chemical industry (1) 0 % 31.12.2018 ex 8110 10 00 10 Antimony in the form of ingots 0 % 31.12.2018 ex 8112 99 30 10 Alloy of niobium (columbium) and titanium, in the form of bars and rods 0 % 31.12.2018 ex 8113 00 20 10 Cermet blocks containing by weight 60 % or more of aluminium and 5 % or more of boron carbide 0 % 31.12.2016 ex 8113 00 90 10 Carrier plate of aluminium silicon carbide (AlSiC-9) for electronic circuits 0 % 31.12.2017 ex 8207 30 10 10 Set of transfer and/or tandem press tools for cold-forming, pressing, drawing, cutting, punching, bending, calibrating, bordering and throating of metal sheets, for use in the manufacture of frame parts of motor vehicles (1) 0 % 31.12.2017 ex 8301 60 00 ex 8413 91 00 ex 8419 90 85 ex 8438 90 00 ex 8468 90 00 ex 8476 90 00 ex 8479 90 80 ex 8481 90 00 ex 8503 00 99 ex 8515 90 00 ex 8531 90 85 ex 8536 90 85 ex 8543 90 00 ex 8708 91 99 ex 8708 99 97 ex 9031 90 85 10 20 20 10 10 10 87 20 45 20 20 96 50 10 30 30 Keypads, wholly of either silicone or polycarbonate, including printed keys with electrical contacting elements 0 % 31.12.2015 ex 8309 90 90 10 Aluminium can ends with so-called "ring pull" full aperture with a diameter of 136,5 mm ( ± 1 mm) 0 % 31.12.2018 ex 8401 30 00 20 Non-irradiated hexagonal fuel modules (elements) for use in nuclear reactors (1) 0 % 31.12.2018 ex 8405 90 00 ex 8708 21 10 ex 8708 21 90 10 10 10 Metal casing for automobile safety belt pre-tension gas generators 0 % 31.12.2014 ex 8407 33 20 ex 8407 33 80 ex 8407 90 80 ex 8407 90 90 10 10 10 10 Spark-ignition reciprocating or rotary internal combustion piston engines, having a cylinder capacity of not less than 300 cm3 and a power of not less than 6 kW but not exceeding 20,0 kW, for the manufacture of:  self-propelled lawn mowers with a seat of subheading 8433 11 51, and hand-operated lawn mowers of heading 8433 11 90,  tractors of subheading 8701 90 11, whose main function is that of a lawn mower,  four stroke mowers with motor of a cylinder capacity of not less than 300 cc of subheading 8433 20 10 or  snowploughs and snow blowers of subheading 8430 20 (1) 0 % 31.12.2017 ex 8407 90 10 10 Four-stroke petrol engines of a cylinder capacity of not more than 250 cm3 for use in the manufacture of lawnmowers of subheading 8433 11, mowers with motor of subheading 8433 20 10, rotovators of subheading 8432 29 50, garden shredders of subheading 8436 80 90 or scarifiers of subheading 8432 29 10 (1) 0 % 31.12.2016 ex 8407 90 90 20 Compact Liquid Petroleum Gas (LPG) Engine System, with:  6 cylinders,  an output of 75 kW or more, but not more than 80 kW,  inlet and exhaust valves modified to operate continuously in heavy duty applications, for use in the manufacture of vehicles of heading 8427 (1) 0 % 31.12.2015 ex 8408 90 41 20 Diesel engines of a power of not more than 15 kW, with 2 or 3 cylinders, for use in the manufacture of vehicle mounted temperature control systems (1) 0 % 31.12.2018 ex 8408 90 43 20 Diesel engines of a power of not more than 30 kW, with 4 cylinders, for use in the manufacture of vehicle mounted temperature control systems (1) 0 % 31.12.2018 ex 8408 90 43 ex 8408 90 45 ex 8408 90 47 30 20 30 4 Cylinder, 4 cycle, liquid cooled, compression-ignition engine having:  a capacity of not more than 3 850 cm3, and  a rated output of 15 kW or more but not more than 55 kW, for use in the manufacture of vehicles of heading 8427 (1) 0 % 31.12.2017 ex 8408 90 47 40 4 Cylinder, 4 cycle, liquid cooled, compression-ignition engine having:  a capacity of not more than 3 850 cm3,  a rated output of 55 kW or more but not more than 85 kW, for use in the manufacture of vehicles of heading 8427 (1) 0 % 31.12.2018 ex 8409 91 00 ex 8409 99 00 10 20 Exhaust manifold complying with standard DIN EN 13835, whether or not with turbine housing, with four inlet ports, for use in the manufacture of exhaust manifold that is turned, milled, drilled and/or processed by other means (1) 0 % 31.12.2016 ex 8409 99 00 ex 8479 90 80 10 85 Injectors with solenoid valve for optimised atomisation in the engine combustion chamber 0 % 31.12.2016 ex 8411 99 00 30 Wheel-shaped gas turbine component with blades, of a kind used in turbochargers:  of a precision-cast nickel based alloy complying with standard DIN G- NiCr13Al16MoNb or DIN NiCo10W10Cr9AlTi or AMS AISI:686,  with a heat-resistance of not more than 1 100 °C;  with a diameter of 30 mm or more, but not more than 80 mm;  with a height of 30 mm or more, but not more than 50 mm 0 % 31.12.2017 ex 8411 99 00 40 Spiral-shaped gas turbine turbocharger component:  of a stainless alloy,  with a heat-resistance of not more than 1 050 °C,  with a diameter of 100 mm or more, but not more than 200 mm,  with a height of 100 mm or more, but not more than 150 mm,  whether or not with an engine exhaust manifold 0 % 31.12.2018 ex 8411 99 00 50 Actuator for a single-stage turbocharger:  with a built-in conducting horn and connecting sleeve,  of a stainless steel alloy,  with conducting horns having an operating distance of 20 mm,  with a length of not more than 350 mm,  with a diameter of not more than 75 mm,  with a height of not more than 50 mm 0 % 31.12.2018 ex 8413 70 35 20 Single phase centrifugal pump:  discharging at least 400 cm3 fluid per minute,  with a noise level limited to 6 dBA,  with the inside diameter of the suction opening and discharge outlet of not more than 15 mm, and  working at ambient temperatures down to -10 °C 0 % 31.12.2015 ex 8414 30 81 50 Hermetic or semi-hermetic variable-speed electric scroll compressors, with a nominal power rating of 0,5 kW or more but not more than 10 kW, with a displacement volume of not more than 35 cm3, of the type used in refrigeration equipment 0 % 31.12.2014 ex 8414 30 89 20 Vehicle air conditioning system part, consisting of an open shaft reciprocating compressor of a power of more than 0,4 kW but not more than 10 kW 0 % 31.12.2018 ex 8414 59 20 30 Axial fan:  with an electric motor,  of an output of not more than 125 W for use in the manufacture of computers (1) 0 % 31.12.2018 ex 8414 59 20 40 Axial fan with an electric motor, of an output of not more than 2 W, for use in the manufacture of products of heading 8521 or 8528 (1) 0 % 31.12.2015 ex 8414 59 80 ex 8414 90 00 40 60 Cross-flow fan with:  a height of 575 mm ( ± 1,0 mm) or more, but not more than 850 mm ( ± 1,0 mm),  a diameter of 95mm ( ± 0,6 mm) or 102 mm ( ± 0,6 mm),  an anti-static, anti-bacterial and heat-resistant, 30 % glass fibre reinforced plastic raw material that has a minimum temperature resistance of 70 °C ( ± 5 °C), for use in the manufacture of indoor units of split-type air conditioning machines (1) 0 % 31.12.2016 ex 8414 90 00 20 Aluminium pistons, for incorporation into compressors of air conditioning machines of motor vehicles (1) 0 % 31.12.2014 ex 8414 90 00 30 Pressure-regulating system, for incorporation into compressors of air conditioning machines of motor vehicles (1) 0 % 31.12.2018 ex 8414 90 00 40 Drive part, for compressors of air conditioning machines of motor vehicles (1) 0 % 31.12.2018 ex 8415 90 00 20 Evaporator made of aluminium for use in the manufacture of air conditioning machines for automobiles (1) 0 % 31.12.2016 ex 8418 99 10 50 Evaporator composed of aluminium fins and a copper coil of the kind used in refrigeration equipment 0 % 31.12.2014 ex 8418 99 10 60 Condenser composed of two concentric copper tubes of the kind used in refrigeration equipment 0 % 31.12.2014 ex 8421 99 00 91 Parts of equipment, for the purification of water by reverse osmosis, consisting of a bundle of hollow fibres of artificial plastic material with permeable walls, embedded in a block of artificial plastic material at one end and passing through a block of artificial plastic material at the other end, whether or not housed in a cylinder 0 % 31.12.2018 ex 8421 99 00 93 Components of separators for the separation or purification of gases from gas mixtures, consisting of a bundle of permeable hollow fibres enclosed within a container, whether or not perforated, of an overall length of 300 mm or more but not more than 3 700 mm and a diameter of not more than 500 mm 0 % 31.12.2018 ex 8422 30 00 ex 8479 89 97 10 30 Machines and apparatus, other than injection moulding machines, for the manufacture of ink-jet printer cartridges (1) 0 % 31.12.2018 ex 8424 90 00 30 Containers of poly(ethylene terephthalate), with a content of 50 ml or more but not more than 600 ml, equipped with a nozzle, of a kind used as a part of mechanical appliances for spraying liquids 0 % 31.12.2018 ex 8431 20 00 30 Drive axle assembly containing differential, reduction gears, crown wheel, drive shafts, wheel hubs, brakes and mast mounting arms for use in the manufacture of vehicles in heading 8427 (1) 0 % 31.12.2017 ex 8439 99 00 10 Suction-roll shells, produced by centrifugal casting, not drilled, in the form of alloy-steel tubes, of a length of 3 000 mm or more and an external diameter of 550 mm or more 0 % 31.12.2018 ex 8467 99 00 ex 8536 50 11 10 35 Mechanical switches for connecting electrical circuits, with:  a voltage of 14,4 V or more but not more than 42 V,  an amperage of 10 A or more but not more than 42 A, for use in the manufacture of machines falling within heading 8467 (1) 0 % 31.12.2014 ex 8477 80 99 10 Machines for casting or for surface modification of plastic membranes of heading 3921 0 % 31.12.2018 ex 8479 89 97 40 Isobaric pressure exchanger with a flow rate of not more than 50 m3/h, whether or not with a booster pump 0 % 31.12.2014 ex 8479 89 97 ex 8479 90 80 50 80 Machinery, being components of a production line for the manufacture of lithium ion batteries for passenger electric motor vehicles, for the construction of such a production line (1) 0 % 31.12.2015 ex 8481 30 91 91 Steel check (non-return) valves with:  an opening pressure of not more than 800 kPa  an external diameter not more than 37 mm 0 % 31.12.2014 ex 8481 80 59 10 Air control valve, consisting of a stepping motor and a valve pintle, for the regulation of idle air flow in fuel injection engines 0 % 31.12.2018 ex 8481 80 69 60 Four-way reversing valve for refrigerants, consisting of:  a solenoid pilot valve  a brass valve body including valve slider and copper connections with a working pressure up to 4,5 MPa 0 % 31.12.2017 ex 8481 80 79 20 Solenoid valve device that can withstand a pressure of 875 bar 0 % 31.12.2018 ex 8481 80 99 50 Service valve, consisting a combination of a two way valve on the liquid line and a three way valve on the gas line with:  a minimum enclosing pressure of 30 kgf/cm2,  a minimum withstanding pressure of 45 kgf/cm2, for use in the manufacture of outdoor air conditioning units (1) 0 % 31.12.2016 ex 8481 80 99 60 our way valve, consisting of:  a core plunger,  a sealing plunger,  a 220 V-240 V AC 50/60 Hz solenoid coil,  a working pressure up to 4,3 MPa,  a housing for directing the flow of the refrigerant, for use in the manufacture of outdoor air conditioning units (1) 0 % 31.12.2016 ex 8483 30 38 30 Cylindrical bearing housing:  of precision-cast grey cast iron complying with standard DIN EN 1561,  with oil chambers,  without bearings,  with a diameter of 60 mm or more, but not more than 180 mm,  with a height of 60 mm or more, but not more than 120 mm,  whether or not with water chambers and connectors 0 % 31.12.2017 ex 8483 40 29 50 Gear set of cycloid gear type with:  a rated torque of 50 Nm or more but not more than 7 000 Nm,  standard ratios of 1:50 or more but not more than 1:270,  lost motion of not more than one arc minute,  an efficiency of more than 80 %, of a kind used in robot arms 0 % 31.12.2016 ex 8483 40 29 60 Epicyclic gearing, of a kind used in driving hand-held power tools with:  a rated torque of 25 Nm or more, but not more than 70 Nm,  standard gear ratios of 1:12.7 or more, but not more than 1:64.3 0 % 31.12.2018 ex 8483 40 51 20 Gear box, having a differential with wheel axle, for use in the manufacture of self-propelled lawnmowers with a seat of subheading 8433 11 51 (1) 0 % 31.12.2018 ex 8483 40 59 20 Hydrostatic speed changer, having a hydro pump and a differential with wheel axle, for use in the manufacture of self-propelled lawnmowers with a seat of subheading 8433 11 51 (1) 0 % 31.12.2018 ex 8483 40 90 80 Transmission gearbox, with:  not more than 3 gears,  an automatic deceleration system and  a power reversal system, for use in the manufacture of goods of heading 8427 (1) 0 % 31.12.2015 ex 8501 10 99 54 DC motor, brushless, with an external diameter of not more than 25,4 mm, a rated speed of 2 260 ( ± 15 %) rpm or 5 420 ( ± 15 %) rpm, a supply voltage of 1,5 V or 3 V 0 % 31.12.2018 ex 8501 10 99 60 DC motor:  with a rotor speed of 3 500 rpm or more but not more than 5 000 rpm loaded and not more than 6 500 rpm when not loaded  with a power supply voltage of 100 V or more but not more than 240 V for use in the manufacture of electric fryers (1) 0 % 31.12.2017 ex 8501 10 99 79 DC motor with brushes and an internal rotor with a three-phase winding, whether or not equipped with a worm, of a specified temperature range covering at least  20 °C to + 70 °C 0 % 31.12.2018 ex 8501 10 99 80 DC stepping motor, with:  an angle of step of 7,5 ° ( ± 0,5 °),  a pull-out torque at 25 °C of 25 mNm or more,  a pull-out pulse rate of 1 960 pps or more,  a two-phase winding, and  a rated voltage of 10,5 V or more, but not more than 16,0 V 0 % 31.12.2018 ex 8501 10 99 81 DC stepping motor, with an angle of step of 18 ° or more, a holding torque of 0,5 mNm or more, a coupling bracket the exterior dimensions of which do not exceed 22 mm Ã  68 mm, a two phase winding and an output of not more than 5 W 0 % 31.12.2018 ex 8501 10 99 82 DC motor, brushless, with an external diameter of not more than 29 mm, a rated speed of 1 500 ( ± 15 %) rpm or 6 800 ( ± 15 %) rpm, a supply voltage of 2 V or 8 V 0 % 31.12.2014 ex 8501 31 00 30 DC motor, brushless, with a three-phase winding, an external diameter of 85 mm or more, but not more than 115 mm, a nominal torque of 2,23 Nm ( ± 1,0 Nm), of an output of more than 120 W but not more than 520 W, calculated with 1 550 rpm ( ± 350 rpm) at a supply voltage of 12 V equipped with electronic circuit with sensors using the Hall effect, for use with an electric power steering control module (power steering motor) (1) 0 % 31.12.2016 ex 8501 31 00 40 Permanently excited DC motor with  a multiple-phase winding,  an external diameter of 30 mm or more but not more than 80 mm,  a rated speed of not more than 15 000 rpm,  an output of 45 W or more but not more than 300 W and  a supply voltage of 9 V or more but not more than 25 V 0 % 31.12.2014 ex 8501 31 00 45 DC motors, brushless, with:  an external diameter of 90 mm or more, but not more than 110 mm,  a rated speed of not more than 3 680 rpm,  an output of 600 W or more but not more than 740 W at 2 300 rpm and at 80 °C,  a supply voltage of 12 V,  a torque of not more than 5,67 Nm,  a rotor position sensor,  an electronic star-point relay, and  for use with an electric power steering control module 0 % 31.12.2018 ex 8501 31 00 55 DC motor with commutator, with  an external diameter of 27,5 mm or more, but not more than 45 mm,  a rated speed of 11 000 rpm or more, but not more than 23 200 rpm,  a rated supply voltage of 3.6 V or more, but not more than 230 V,  an output power of not more than 529 W,  a free load current of not more than 3.1 A,  a maximum efficiency of 54 % or more, for driving hand-held power tools 0 % 31.12.2018 ex 8501 31 00 60 Brushless DC motor that can revolve counter clockwise (CCW), with:  an input voltage of 264 V or more, but not more than 391 V,  an external diameter of 81 mm ( ± 2,5 mm) or more, but not more than 150 mm ( ± 0,8 mm),  an output power of not more than 125 W,  E or B class winding insulation, for use in the manufacture of indoor or outdoor units of split-type air conditioning machines (1) 0 % 31.12.2016 ex 8501 31 00 65 Fuel cell module containing at least polymer electrolyte membrane fuel cells in a housing with an integrated cooling system, for use in the manufacture of motor vehicle propulsion systems (1) 0 % 31.12.2018 ex 8501 31 00 70 DC motors, brushless, with:  an external diameter of 80 mm or more, but not more than 100 mm,  a supply voltage of 12 V,  an output at 20 °C of 300 W or more, but not more than 550 W,  a torque 20 °C of 2,90 Nm or more, but not more than 5,30 Nm,  a rated speed at 20 °C of 600 rpm or more, but not more than 1 200 rpm,  equipped with the rotor angle position sensor of resolver type or Hall effect type, of the kind used in power steering systems for cars 0 % 31.12.2017 ex 8501 33 00 ex 8501 40 80 ex 8501 53 50 30 50 10 Electric drive for motor vehicles, with an output of not more than 315 kW, with:  an AC or DC motor whether or not with transmission,  power electronics 0 % 31.12.2016 ex 8501 51 00 ex 8501 52 20 30 50 AC synchronous servo motor with resolver and brake for a maximum speed of not more than 6 000 rpm, with:  an output of 340 W or more but not more than 7,4 kW,  a flange of dimensions of not more than 180 mm Ã  180 mm, and  a length from flange to extreme end of resolver of not more than 271 mm 0 % 31.12.2016 ex 8501 62 00 30 Fuel cell system  consisting of at least phosphoric acid fuel cells,  in a housing with integrated water management and gas treatment,  for permanent, stationary energy supply 0 % 31.12.2017 ex 8503 00 91 ex 8503 00 99 31 32 Rotor, at the innerside provided with one or two magnetic rings whether or not incorporated in a steel ring 0 % 31.12.2018 ex 8503 00 99 31 Stamped collector of an electric motor, having an external diameter of not more than 16 mm 0 % 31.12.2018 ex 8503 00 99 33 Stator for brushless motor of electrical power steering with a roundness tolerance of 50 Ã ¼m 0 % 31.12.2016 ex 8503 00 99 34 Rotor for brushless motor of electrical power steering with a roundness tolerance of 50 Ã ¼m 0 % 31.12.2016 ex 8503 00 99 35 Transmitter resolver for brushless motors of electrical power steering 0 % 31.12.2014 ex 8503 00 99 40 Fuel cell membrane, in rolls or sheets, with a width of not more than 150 cm, of a kind used for manufacture of fuel cells in heading 8501 0 % 31.12.2017 ex 8504 31 80 20 Transformer for use in the manufacture of inverters in LCD modules (1) 0 % 31.12.2017 ex 8504 31 80 30 Switching transformers, having a power handling capacity of not more than 1 kVA for use in the manufacture of static converters (1) 0 % 31.12.2018 ex 8504 31 80 40 Electrical transformers:  with a capacity of 1 kVA or less  without plugs or cables, for internal use in the manufacture of set top boxes and TVs (1) 0 % 31.12.2017 ex 8504 40 82 40 Printed circuit board equipped with a bridge rectifier circuit and other active and passive components:  with two output connectors  with two input connectors which are available and useable in parallel  able to switch between bright and dimmed operation mode  with an input voltage of 40 V (+ 25 %  15 %) or 42 V (+ 25 %  15 %) in bright operation mode, with an input voltage of 30 V ( ± 4 V) in dimmed operation mode, or  with an input voltage of 230 V (+ 20 %  15 %) in bright operation mode, with an input voltage of 160 V ( ± 15 %) in dimmed operation mode, or  with an input voltage of 120 V (15 %  35 %) in bright operation mode, with an input voltage of 60 V ( ± 20 %) in dimmed operation mode  with an input current reaching 80 % of its nominal value within 20 ms  with an input frequency of 45 Hz or more, but not more than 65 Hz for 42 V and 230 V, and 45-70 Hz for 120 V versions  with an maximum inrush current overshoot of not more than 250 % of the input current  with a period of the inrush current overshoot of not more than 100 ms  with an input current undershoot of not less than 50 % of the input current  with a period of the inrush current undershoot of not more than 20 ms  with a presettable output current  with an output current reaching 90 % of its nominal pre-set value within 50 ms  with an output current reaching zero within 30 ms after removal of the input voltage  with an defined failure status in case of no-load or too-high load (end-of-life function) 0 % 31.12.2017 ex 8504 40 82 50 Rectifier in a housing with  a rated power of not more than 250 W  an input voltage of 90 V or more, but not more than 305 V  a certified input frequency of 47 Hz or more, but not more than 440 Hz  a constant current output of 350 mA or more, but not more than 15 A  an inrush current of not more than 10 A  an operating temperature range of  40 °C or more, but not more than + 85 °C,  suitable for driving of LED-illuminants 0 % 31.12.2017 ex 8504 40 90 20 Direct current to direct current converter 0 % 31.12.2018 ex 8504 40 90 30 Static converter comprising a power switch with insulated-gate bipolar transistors (IGBTs), contained in a housing, for use in the manufacture of microwave ovens of subheading 8516 50 00 (1) 0 % 31.12.2018 ex 8504 40 90 40 Semiconductor power modules comprising:  power transistors,  integrated circuits,  whether or not containing diodes and with or without thermistors,  an operating voltage of not more than 600 V,  not more than three electrical outputs each containing two power switches (whether MOSFET (Metal Oxide Semiconductor Field-Effect Transistor) or IGBT (Insulated Gate Bi-polar Transistors)) and internal drives, and  a rms (root mean square) current rating of not more than 15,7 A 0 % 31.12.2018 ex 8504 40 90 50 Drive unit for industrial robot with:  one or six 3-phase motor outputs with maximum 3 Ã  32 A,  a main power input of 220 V AC or more, but not more than 480 V AC, or 280 V DC or more, but not more than 800 V DC  a logic power input of 24 V DC,  an EtherCat communication interface,  and a dimension of 150 Ã  140 Ã  120 mm or more, but not more than 335 Ã  430 Ã  179 mm 0 % 31.12.2018 ex 8504 40 90 60 Transfer moulded semiconductor power module comprising:  power transistors,  integrated circuits,  whether or not containing diodes and with or without thermistors,  a circuit configuration,  either containing a direct drive stage with an operating voltage of more than 600 V,  or containing a direct drive stage with an operating voltage of not more than 600 V and a rms current of more than 15,7 A,  or including one or more power factor correction modules 0 % 31.12.2018 ex 8504 50 95 20 Inductor with an inductance of not more than 62 mH 0 % 31.12.2018 ex 8504 50 95 40 Coil choke with:  an inductance of 4,7 Ã ¼H ( ± 20 %),  a DC resistance of not more than 0,1 Ohms,  an insulation resistance of 100 MOhms or more at 500 V (DC) for use in the manufacture of LCD and LED module power boards (1) 0 % 31.12.2015 ex 8504 50 95 50 Solenoid coil with  a power consumption of not more than 6 W,  an insulation resistance of more than 100 M ohms, and  an insert hole of 11,4 mm or more, but not more than 11,8 mm 0 % 31.12.2017 ex 8504 90 11 10 Ferrite cores, other than for deflection yokes 0 % 31.12.2018 ex 8505 11 00 31 Permanent magnet having a remanence of 455 mT ( ± 15 mT) 0 % 31.12.2018 ex 8505 11 00 33 Permanent magnets consisting of an alloy of neodymium, iron and boron, either in the shape of a rounded rectangle with measurements of not more than 15 mm Ã  10 mm Ã  2 mm, or in the shape of a disc with a diameter of not more than 90mm, whether or not containing a hole in the centre 0 % 31.12.2018 ex 8505 11 00 35 Permanent magnets of an alloy of either neodymium, iron and boron, or samarium and cobalt coated having undergone inorganic passivation (inorganic coating) using zinc phosphate for the industrial manufacture of products in motor or sensory applications (1) 0 % 31.12.2017 ex 8505 11 00 50 Bars specifically shaped, intended to become permanent magnets after magnetization, containing neodymium, iron and boron, with dimensions:  a length of 15 mm or more but not more than 52 mm,  a width of 5 mm or more but not more than 42 mm, of a kind to be used in the manufacture of electric servomotors for industrial automation 0 % 31.12.2017 ex 8505 11 00 60 Rings, tubes, bushings or collars made from an alloy of neodymium, iron and boron, with  a diameter of not more than 45 mm,  a height of not more than 45 mm, of a kind used in the manufacture of permanent magnets after magnetisation 0 % 31.12.2017 ex 8505 11 00 70 Disc:  with a diameter of not more than 90 mm,  whether or not containing a hole in the centre,  consisting of an alloy of neodymium, iron and boron, covered with nickel, that after magnetisation is intended to become permanent magnet, of a kind used in car loudspeakers 0 % 31.12.2018 ex 8505 11 00 80 Articles in the form of a triangle, square or rectangle, intended to become permanent magnets after magnetization, containing neodymium, iron and boron, with dimensions:  a length of 15 mm or more but not more than 105 mm,  a width of 5 mm or more but not more than 105 mm,  a height of 3 mm or more but not more than 55 mm 0 % 31.12.2018 ex 8505 19 90 30 Articles of agglomerated ferrite in the shape of a disc with a diameter of not more than 120 mm, containing a hole in the centre intended to become permanent magnets after magnetization with a remanence between 350 mT and 470 mT 0 % 31.12.2018 ex 8505 20 00 30 Electromagnetic clutch, for use in the manufacture of compressors of air conditioning machines of motor vehicles (1) 0 % 31.12.2018 ex 8505 90 20 91 Solenoid with a plunger, operating at a nominal supply voltage of 24 V at a nominal DC of 0,08 A, for use in the manufacture of products falling within heading 8517 (1) 0 % 31.12.2018 ex 8506 50 90 10 Lithium iodine single cell battery the dimensions of which do not exceed 9 mm Ã  23 mm Ã  45 mm and a voltage of not more than 2,8 V 0 % 31.12.2018 ex 8506 50 90 20 Unit consisting of not more than 2 lithium batteries embedded in a socket for integrated circuits (battery-buffered socket), with not more than 32 connections and incorporating a control circuit 0 % 31.12.2018 ex 8506 50 90 30 Lithium-iodine or lithium-silver vanadium oxide single cell battery of dimensions of not more than 28 mm Ã  45 mm Ã  15 mm and a capacity of not less than 1,05 Ah 0 % 31.12.2018 ex 8507 10 20 80 Lead acid starter battery, with:  a charge acceptance capacity of 200 % or more of the level of an equivalent conventional flooded battery during the first 5 seconds of charge,  a liquid electrolyte, for use in the manufacture of passenger cars and light commercial vehicles employing high regenerative alternator controls or start/stop systems with high regenerative alternator controls (1) 0 % 31.12.2015 ex 8507 30 20 30 Cylindrical nickel-cadmium accumulator, with a length of 65,3 mm ( ± 1,5 mm) and a diameter of 14,5 mm ( ± 1 mm), having a nominal capacity of 1 000 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 % 31.12.2018 ex 8507 50 00 ex 8507 60 00 20 20 Rectangular accumulator, with a length of not more than 69 mm, a width of not more than 36 mm and a thickness of not more than 12 mm, for use in the manufacture of rechargeable batteries (1) 0 % 31.12.2018 ex 8507 50 00 30 Cylindrical nickel-hydride accumulator, of a diameter of not more than 14,5 mm, for the manufacture of rechargeable batteries (1) 0 % 31.12.2018 ex 8507 60 00 25 Rectangular modules for incorporation in lithium-ion rechargeable batteries, with:  a width of 352,5 mm ( ± 1 mm) or 367,1 mm ( ± 1mm)  a depth of 300 mm ( ± 2 mm) or 272,6 mm ( ± 1 mm)  a height of 268,9 mm ( ± 1,4 mm) or 229,5 mm ( ± 1mm)  a weight of 45,9 kg or 46,3 kg  a rating of 75 Ah and  a nominal voltage of 60 V 0 % 31.12.2017 ex 8507 60 00 30 Cylindrical lithium-ion accumulator, with a length of 63 mm or more and a diameter of 17,2 mm or more, having a nominal capacity of 1 200 mAh or more, for use in the manufacture of rechargeable batteries (1) 0 % 31.12.2014 ex 8507 60 00 35 Lithium-ion rechargeable batteries, with:  a length of 1 475 mm or more, but not more than 2 200 mm  a width of 935 mm or more, but not more than 1 400 mm  a height of 260 mm or more, but not more than 310 mm  a weight of 320 kg or more, but not more than 390 kg  a nominal capacity of 18,4 Ah or more, but not more than 130 Ah,  put up in packs of 12 or 16 modules 0 % 31.12.2017 ex 8507 60 00 40 Batteries of ion-lithium electric accumulators rechargeable with:  a length of 1 203 mm or more, but not more than 1 297 mm,  a width of 282 mm or more, but not more than 772 mm,  a height of 792 mm or more, but not more than 839 mm,  a weight of 260 kg or more, but not more than 293 kg,  power of 22 kWh or 26 kWh, and  constituted of 24 or 48 modules 0 % 31.12.2017 ex 8507 60 00 50 Modules for the assembly of batteries of ion lithium electric accumulators with:  a length of 298 mm or more, but not more than 408 mm,  a width of 33,5 mm or more, but not more than 209 mm,  a height of 138 mm or more, but not more than 228 mm,  a weight of 3,6 kg or more, but not more than 17 kg, and  a power of 458 kWh or more, but not more than 2 158 kWh 0 % 31.12.2017 ex 8507 60 00 55 Lithium-ion accumulator in cylindrical form, with:  a base similar to an ellipse squeezed in the middle,  a length of 49 mm or more (not including terminals),  a width of 33,5 mm or more,  a thickness of 9,9 mm or more,  a rated capacity of 1,75 Ah or more, and  a rated voltage of 3,7 V, for the manufacture of rechargeable batteries (1) 0 % 31.12.2017 ex 8507 60 00 57 Lithium-ion accumulator, cuboid in shape, with:  some of the corners rounded off,  a length of 76 mm or more (not including terminals),  a width of 54,5 mm or more,  a thickness of 5,2 mm or more,  a rated capacity of 3 100 mAh or more, and  a rated voltage of 3,7 V, for the manufacture of rechargeable batteries (1) 0 % 31.12.2017 ex 8507 60 00 60 Lithium-ion rechargeable batteries, with:  a length of 1 213 mm or more, but not more than 1 575 mm,  a width of 245 mm or more but not more than 1 200 mm,  a height of 265 mm or more, but not more than 755 mm,  a weight of 265 kg or more but not more than 294 kg,  a nominal capacity of 66,6 Ah, put up in packs of 48 modules 0 % 31.12.2015 ex 8507 60 00 65 Cylindrical Lithium Ion Cell with  3,5 VDC to 3,8 VDC,  300 mAh to 900 mAh and  a diameter of 10,0 mm to 14,5 mm 0 % 31.12.2016 ex 8507 60 00 70 Rectangular modules for incorporation in lithium-ion rechargeable batteries:  of a length of 350 mm or 312 mm,  of a width of 79,8 mm or 225 mm,  of a height of 168 mm or 35 mm,  of a weight of 6,2 kg or 3,95 kg,  with a rating of 129 Ah or 66,6 Ah 0 % 31.12.2015 ex 8507 60 00 75 Rectangular lithium-ion-accumulator, with  a metal casing,  a length of 173 mm ( ± 0,15 mm),  a width of 21 mm ( ± 0,1 mm),  a height of 91 mm ( ± 0,15 mm),  a nominal voltage of 3,3 V and,  a nominal capacity of 21 Ah or more 0 % 31.12.2016 ex 8507 60 00 80 Rectangular lithium-ion-accumulator, with  a metal casing,  a length of 171 mm ( ± 3 mm),  a width of 45,5 mm ( ± 1 mm),  a height of 115 mm ( ± 1 mm),  a nominal voltage of 3,75 V and  a nominal capacity of 50 Ah for use in the manufacture of rechargeable batteries for motor vehicles (1) 0 % 31.12.2015 ex 8507 90 80 70 Cut plate of nickel-plated copper foil, with:  a width of 70 mm ( ± 5 mm),  a thickness of 0,4 mm ( ± 0,2 mm),  a length of not more than 55 mm, for use in the manufacture of lithium-ion electric vehicle batteries (1) 0 % 31.12.2016 ex 8508 70 00 ex 8537 10 99 10 96 Electronic circuit card without separate housing for actuating and controlling vacuum cleaner brushes powered by not more than 300 W 0 % 31.12.2015 ex 8508 70 00 ex 8537 10 99 20 98 Electronic circuit cards that:  are connected by wire or radio frequency to each other and the motor controller card, and  regulate the functioning (switching on or off and suction capacity) of vacuum cleaners according to a stored program,  whether or not fitted with indicators that display the functioning of the vacuum cleaner (suction capacity and/or dust bag full and/or filter full) 0 % 31.12.2015 ex 8512 40 00 ex 8516 80 20 10 20 Car door mirror heating foil:  with two electrical contacts,  with an adhesive layer on both sides (on the side of the plastic holder of the mirror and on the side of the mirror glass),  with a protective paper film on both sides 0 % 31.12.2018 ex 8516 90 00 60 Ventilation sub-assembly of an electric deep-fat fryer:  fitted with a motor having a power rating of 8 W at 4 600 rpm,  governed by an electronic circuit,  operating at ambient temperatures above 110 °C,  fitted with a thermoregulator 0 % 31.12.2014 ex 8516 90 00 70 Inner pot:  containing side and central openings,  of annealed aluminium,  with a ceramic coating, heat resistant to more than 200 °C for use in the manufacture of an electric fryer (1) 0 % 31.12.2017 ex 8518 29 95 30 Loudspeakers of:  an impedance of 4 Ohm or more, but not more than 16 Ohm,  a nominal power of 2 W or more, but not more than 20 W,  with or without plastic bracket, and  with or without electric cable fitted with connectors, of a kind used for TV sets and video monitors manufacture 0 % 31.12.2017 ex 8518 30 95 20 Headphone and earphone for hearing aids, contained in a housing the exterior dimensions of which, excluding connecting points, do not exceed 5 mm Ã  6 mm Ã  8 mm 0 % 31.12.2018 ex 8518 40 80 91 Circuit board sub-assembly, comprising digital audio signal decoding, audio signal processing and amplification with dual and/or multi-channel functionality 0 % 31.12.2014 ex 8518 40 80 92 Circuit board sub-assembly, comprising power supply, active equalizer and power amplifier circuits 0 % 31.12.2015 ex 8518 90 00 91 Integrally cold-upsetted steel coreplate, in the form of a disk on one side provided with a cylinder, for use in the manufacture of loudspeakers (1) 0 % 31.12.2018 ex 8521 90 00 20 Digital video recorder:  without a hard disk drive,  with or without a DVD-RW drive,  with either motion detection or capability of motion detection through IP connectivity via LAN connector  with or without a USB serial port, for use in the manufacture of Closed-circuit television (CCTV) surveillance systems (1) 0 % 31.12.2014 ex 8522 90 49 50 Electronic assembly for a laser read-head of a compact disc player, comprising:  a printed circuit,  a photo-detector, in the form of a monolithic integrated circuit, contained in a housing,  not more than 3 connectors,  not more than 1 transistor,  not more than 3 variable and 4 fixed resistors,  not more than 5 capacitors, the whole mounted on a support 0 % 31.12.2018 ex 8522 90 49 ex 8527 99 00 ex 8529 90 65 60 10 25 Printed circuit board assembly comprising:  a radio tuner (capable of receiving and decoding radio signals and transmitting those signals within the assembly) without signal processing capabilities,  a microprocessor capable of receiving remote control messages and controlling the tuner chipset, for use in the manufacture of home entertainment systems (1) 0 % 31.12.2014 ex 8522 90 49 ex 8527 99 00 ex 8529 90 65 65 20 40 Printed circuit board subassembly, comprising:  a radio tuner, capable of receiving and decoding radio signals and transmitting those signals within the assembly, with a signal decoder,  a radio frequency (RF) remote control receiver,  an infrared remote control signal transmitter,  a SCART signal generator  a TV state sensor for use in the manufacture of home entertainment systems (1) 0 % 31.12.2014 ex 8522 90 49 70 Assembly, comprising at least a flexible printed circuit, a laser driver integrated circuit and a signal converter integrated circuit 0 % 31.12.2018 ex 8522 90 80 15 Heat sinks and cooling fins of aluminium, for maintaining the operating temperature of transistors and/or integrated circuits in products of heading 8521 0 % 31.12.2017 ex 8522 90 80 ex 8529 90 92 30 30 Holder, fixing item or internal stiffener of metal, for use in the manufacture of televisions, monitors and video players (1) 0 % 31.12.2016 ex 8522 90 80 65 Assembly for optical discs, comprising at least an optical unit and DC motors, whether or not capable of double layer recording 0 % 31.12.2018 ex 8522 90 80 70 Video tape recording/reproducing assembly comprising at least a motor and a printed circuit board containing integrated circuits with driver or control functions, whether or not incorporating a transformer, for use in the manufacture of products falling within heading 8521 (1) 0 % 31.12.2018 ex 8522 90 80 75 Optical reading head for CD player, consisting of one laser diode, one photo detector integrated circuit and one beam splitter 0 % 31.12.2018 ex 8522 90 80 80 Laser optical drive unit assembly (so called mecha units) for the recording and/or reproduction of digital video and/or audio signals, comprising at least a laser optical reading and/or writing unit, one or more DC motors and not containing a printed circuit board or containing a printed circuit board not capable of signal processing for sounds and images, for use in the manufacture of products falling within headings 8519, 8521, 8526, 8527, 8528 or 8543 (1) 0 % 31.12.2018 ex 8522 90 80 81 Laser optical pick up unit for the reproduction of optical signals from CD or DVD and the recording of optical signal on DVD, comprising at least  a laser diode,  a laser driver integrated circuit,  a photo detector integrated circuit,  a front monitor integrated circuit and an actuator, for use in the manufacture of products falling within heading 8521 (1) 0 % 31.12.2016 ex 8522 90 80 83 Blu-ray optical pick-up unit, whether or not recordable, for use with Blu-ray, DVD and CD discs, comprising at least:  laser diodes operating at three different wavelengths,  a photo detector integrated circuit and  an actuator, for the manufacture of products falling within heading 8521 (1) 0 % 31.12.2018 ex 8522 90 80 84 Blu-ray drive mechanism, whether or not recordable, for use with Blu-ray, DVD and CD discs, comprising at least:  an optical pick up unit with laser diodes operating at three different wavelengths,  a spindle motor,  a stepping motor 0 % 31.12.2018 ex 8522 90 80 85 Video head drum, with video heads or with video and audio heads and an electric motor, for use in the manufacture of products falling within heading 8521 (1) 0 % 31.12.2018 ex 8522 90 80 96 Hard disk drive, for incorporation in products of heading 8521 (1) 0 % 31.12.2017 ex 8522 90 80 ex 8529 90 65 97 50 Tuner transforming high-frequency signals into mid-frequency signals, for use in the manufacture of products falling under headings 8521 and 8528 (1) 0 % 31.12.2016 ex 8525 80 19 20 Assembly for television cameras of dimensions of not more than 10 mm Ã  15 mm Ã  18 mm, comprising an image sensor, an objective and a color processor, having an image resolution of not more than 1 024 Ã  1 280 pixels, whether or not fitted with cable and/or housing, for the manufacture of goods of subheading 8517 12 00 (1) 0 % 31.12.2018 ex 8525 80 19 25 Long wavelength infrared camera (LWIR camera) (according to ISO/TS 16949), with:  a sensitivity in the wavelength area of 8 Ã ¼m or more, but not more than 14 Ã ¼m,  a resolution of 324 Ã  256 pixels,  a weight of not more than 400 g,  measurements of not more than 70 mm Ã  67 mm Ã  75 mm,  a waterproof housing and an automotive- qualified plug and  a deviation of the output signal over the entire work temperature range of not more than 20 % 0 % 31.12.2014 ex 8525 80 19 ex 8525 80 91 31 10 Closed circuit television (CCTV) camera:  of a weight of not more than 5,9 kg,  without a housing,  of dimensions of not more than 405 mm Ã  315 mm,  with a single Charge-Couple-Device (CCD) or Complementary Metal Oxide Semiconductor (CMOS) sensor,  with effective pixels of not more than 5 megapixels, for use in CCTV surveillance systems (1) 0 % 01.07.2014 ex 8525 80 19 35 Image scanning cameras, using:  a Dynamic overlay lines  system,  an output NTSC video signal,  a voltage of 6,5 V,  an illuminance of 0,5 lux or more 0 % 31.12.2014 ex 8525 80 19 40 Assembly for cameras used in computer notebooks of dimensions of not more than 15 mm Ã  25 mm Ã  25 mm, comprising an image sensor, an objective and a colour processor, having an image resolution of not more than 1 600 Ã  1 200 pixels, whether or not fitted with cable and/or housing, whether or not mounted on a base and containing a LED chip (1) 0 % 31.12.2016 ex 8525 80 19 45 Camera module with a resolution of 1 280 * 720 P HD, with two microphones, for use in the manufacture of products of heading 8528 (1) 0 % 31.12.2017 ex 8526 91 20 ex 8527 29 00 80 10 Integrated audio module (IAM) with a digital video output for connection to an LCD touch screen monitor, interfaced over the Media Oriented Systems Transport (MOST) network and transported over the MOST High protocol, with or without  a printed circuit board (PCB) containing a Global Positioning System (GPS) receiver, a gyroscope, and a Traffic Message Channel (TMC) tuner,  a hard disk drive supporting multiple maps,  a HD radio,  a voice recognition system,  a CD and DVD drive, and including  Bluetooth, MP3 and USB input connectivity,  a voltage of 10 V or more but not more than 16 V, for the use in the manufacture of vehicles in Chapter 87 (1) 0 % 31.12.2015 ex 8527 91 99 ex 8529 90 65 10 35 Assembly consisting of at least:  an audio frequency amplifier unit, comprising at least an audio frequency amplifier and a sound generator,  a transformer and  a radio broadcast receiver 0 % 31.12.2014 ex 8528 49 10 10 Video monitor comprising:  a flat screen monochrome cathode-ray tube with a diagonal measurement of the screen of not more than 110 mm and equipped with a deflector yoke, and  a printed circuit on which are mounted a deflection unit, a video-amplifier and a transformer, the whole mounted or not on a chassis, for the manufacture of video entry-phones, video telephones or surveillance apparatus (1) 0 % 31.12.2018 ex 8528 59 70 10 Liquid crystal display colour video monitors, excluding those combined with other apparatus, having a DC input voltage of 7 V or more but not more than 30 V, with a diagonal measurement of the screen of 33,2 cm or less,  without a housing, with back cover and mounting frame,  or with a housing, used for permanent incorporation or permanent mounting, during industrial assembly, into goods of Chapters 84 to 90 and 94 (1) 0 % 30.06.2014 ex 8529 10 80 20 Ceramic filter package comprising 2 ceramic filters and 1 ceramic resonator for a frequency of 10,7 MHz ( ± 30 kHz), contained in a housing 0 % 31.12.2018 ex 8529 10 80 50 Ceramic filter for a centre frequency of 450 kHz ( ± 1,5 kHz) or 455 kHz ( ± 1,5 kHz), with a bandwidth of not more than 30 kHz at 6 dB and not more than 70 kHz at 40 dB, contained in a housing 0 % 31.12.2018 ex 8529 10 80 60 Filters, excluding surface acoustic wave filters, for a center frequency of 485 MHz or more but not more than 1 990 MHz with an insertion loss of not more than 3,5 dB, contained in a housing 0 % 31.12.2018 ex 8529 90 65 ex 8548 90 90 30 44 Parts of TV-apparatus, having micro-processor and video-processor functions, comprising at least a micro-controller and a video-processor, mounted on a leadframe and contained in a plastic housing 0 % 31.12.2018 ex 8529 90 65 45 Satellite radio receiver module transforming satellite high frequency signals to digital audio coded signal, for use in the manufacture of products falling within heading 8527 (1) 0 % 31.12.2014 ex 8529 90 65 55 Ambient light LED board to be incorporated in goods of heading 8528 (1) 0 % 31.12.2015 ex 8529 90 65 60 Tuner transforming high frequency signals to mid frequency signals for use in the manufacture of satellite or terrestrial TV receivers for set-top boxes (1) 0 % 31.12.2016 ex 8529 90 65 65 Printed circuit board for distributing supply voltage and control signals directly to a control circuit on a TFT glass panel of a LCD module 0 % 31.12.2015 ex 8529 90 65 70 Unit driver consisting of an electronic integrated circuit and a flexible printed circuit, for use in the manufacture of LCD modules (1) 0 % 31.12.2016 ex 8529 90 65 75 Modules comprising at least semiconductor chips for:  the generation of driving signals for pixel addressing, or  driving addressing pixels 0 % 31.12.2017 ex 8529 90 92 25 LCD modules, not combined with touch screen facilities, solely consisting of:  one or more TFT glass or plastic cells,  a die cast heat sink,  a backlight unit,  one printed circuit board with micro controller, and  LVDS (Low Voltage Differential Signalling) interface, for use in the manufacture of radios for motor vehicles (1) 0 % 31.12.2015 ex 8529 90 92 32 Optical unit for video projection, comprising a colour separation system, a positioning mechanism and lenses, for use in the manufacture of products falling within heading 8528 (1) 0 % 31.12.2018 ex 8529 90 92 40 Assembly comprising prisms, digital micromirror device (DMD) chips and electronic control circuits, for the manufacture of television projection equipments or video projectors (1) 0 % 31.12.2018 ex 8529 90 92 41 Digital micromirror device (DMD)-chips, for use in the manufacture of video projectors (1) 0 % 31.12.2018 ex 8529 90 92 42 Heat sinks and cooling fins of aluminium, for maintaining the operating temperature of transistors and integrated circuits in television sets (1) 0 % 31.12.2018 ex 8529 90 92 43 Plasma display module incorporating only address and display electrodes, with or without driver and/or control electronics for pixel address only and with or without a power supply 0 % 31.12.2018 ex 8529 90 92 44 LCD modules, solely consisting of one or more TFT glass or plastic cells, not combined with touch screen facilities, with or without backlight unit, with or without inverters and one or more printed circuit boards with control electronics for pixel addressing only 0 % 31.12.2018 ex 8529 90 92 45 Integrated circuit package with TV reception functionality containing a channel decoder die, tuner die, power management die, GSM filters and discrete as well as embedded passive circuit elements for reception of digitally broadcasting videosignals of DVB-T and DVB-H formats 0 % 31.12.2018 ex 8529 90 92 47 Area image sensors ("progressive scan" Interline CCD-Sensor or CMOS-Sensor) for digital video cameras in the form of analogue or digital, monolithic integrated circuit with pixels of not more than 12 Ã ¼m Ã  12 Ã ¼m in monochromic version with microlenses applied to each individual pixel (microlens array) or in polychromic version with a colour filter, whether or not with a lenslet (micro lens) array with one lenslet mounted on each individual pixel 0 % 31.12.2014 ex 8529 90 92 48 Aluminium die cast heat sink, for maintaining the operating temperature of transistors and integrated circuits, for use in the manufacture of products falling within heading 8527 (1) 0 % 31.12.2014 ex 8529 90 92 ex 8536 69 90 49 83 AC socket with a noise filter, composed of:  AC socket (for power cord connection) of 230 V,  integrated noise filter composed of capacitors and inductors,  cable connector for connecting an AC socket with the PDP (Plasma display panel) power supply unit, whether or not equipped with a metal support, which joins the AC socket to the PDP TV set 0 % 31.12.2014 ex 8529 90 92 50 Colour LCD display panel for LCD monitors of heading 8528:  with a diagonal measurement of the screen of 14,48 cm or more but not more than 31,24 cm,  with backlight, micro-controller,  with a CAN (Controller area network)-controller with LVDS (Low-voltage differential signalling) interface and CAN/power supply socket or with an APIX (Automotive Pixel Link) controller with APIX interface,  in a housing with or without a heat sink at the back of the housing,  without a signal-processing module, for use in the manufacture of vehicles of chapter 87 (1) 0 % 31.12.2015 ex 8529 90 92 70 Rectangular fastening and covering frame:  of an aluminium alloy containing silicon and magnesium,  with a length of 900 mm or more but not more than 1 500 mm,  with a width of 600 mm or more but not more than 950 mm, of a kind used for the production of TV sets 0 % 31.12.2017 ex 8531 80 95 40 Electro-accoustic transducer 0 % 31.12.2018 ex 8535 90 00 20 Printed circuit board in the form of plates consisting of isolating material with electrical connections and solder points, for use in the manufacture of back light units for LCD modules (1) 0 % 31.12.2018 ex 8535 90 00 ex 8536 50 80 30 83 Semiconductor module switch in a casing:  consisting of an IGBT transistor chip and a diode chip on one or more lead frames,  for a voltage of 600 V or 1 200 V 0 % 31.12.2015 ex 8536 30 30 11 Thermo-electric switch with a cut-off current of 50 A or more, comprising a snap action switch, for direct mounting on an electric motor coil, contained in a hermetically sealed housing 0 % 31.12.2018 ex 8536 49 00 91 Thermal relays contained in a hermetically sealed glass cartridge of not more than 35 mm in length excluding wires, with a maximum leakage rate of 10 6 cm3 He/sec at one bar in the temperature range 0 °C to 160 °C, to be incorporated into compressors for refrigerating equipment (1) 0 % 31.12.2018 ex 8536 50 11 31 Switch of the printed circuit mount type, operating at a force of 4,9 N ( ± 0,9 N), contained in a housing 0 % 31.12.2018 ex 8536 50 11 32 Mechanical tact switch for connecting electronic circuits, operating at a voltage of not more than 60V and at a current strength of not more than 50mA, for use in the manufacture of products of headings 8521 or 8528 (1) 0 % 31.12.2018 ex 8536 50 19 91 Hall effect switch, comprising 1 magnet, 1 Hall effect sensor and 2 capacitors, contained in a housing with 3 connections 0 % 31.12.2018 ex 8536 50 19 ex 8536 50 80 93 97 Devices, having adjustable controller and switching functions, comprising one ore more monolithic integrated circuits whether or not combined with semiconductor elements, mounted together on a leadframe and contained in a plastic housing 0 % 31.12.2018 ex 8536 50 80 81 Mechanical speed governer switches for connecting electrical circuits, with:  a voltage of 240 V or more but not more than 250 V,  an amperage of 4 A or more but not more than 6 A, for use in the manufacture of machines falling within heading 8467 (1) 0 % 31.12.2014 ex 8536 50 80 82 Mechanical switches for connecting electrical circuits, with:  a voltage of 240 V or more but not more than 300 V,  an amperage of 3 A or more but not more than 15 A, for use in the manufacture of machines falling within heading 8467 (1) 0 % 31.12.2014 ex 8536 50 80 93 Switch unit for coaxial cable, comprising 3 electromagnetic switches, with a switching time of not more than 50 ms and an actuating current of not more than 500 mA at a voltage of 12 V 0 % 31.12.2018 ex 8536 50 80 98 Mechanical push-button switch for connecting electronic circuits, operating at a voltage of 220 V or more but not more than 250 V and at a current strength of not more than 5 A, for use in the manufacture of products of headings 8521 or 8528 (1) 0 % 31.12.2018 ex 8536 69 90 51 SCART type connectors, built into a plastic or metal housing, with 21 pins in 2 rows, for use in the manufacture of products falling within headings 8521 and 8528 (1) 0 % 31.12.2017 ex 8536 69 90 81 Pitch connector for use in the manufacture of LCD television reception apparatus (1) 0 % 31.12.2017 ex 8536 69 90 82 Modular socket or plug for local area networks, whether or not combined with other sockets, integrating at least:  a pulse transformer, including a wide-band ferrite core,  a common mode coil,  a resistor,  a capacitor, for use in the manufacture of products falling within headings 8521 or 8528 (1) 0 % 31.12.2014 ex 8536 69 90 84 Universal serial bus (USB) socket or plug in a single or multiple form for connecting with other USB devices, for use in the manufacture of goods falling within headings 8521 or 8528 (1) 0 % 31.12.2015 ex 8536 69 90 85 Socket or plug, built into a plastic or metal housing, with no more than 8 pins, for use in the manufacture of products falling within headings 8521 or 8528 (1) 0 % 31.12.2016 ex 8536 69 90 86 High-Definition Multimedia Interface (HDMI) type socket or plug, built into a plastic or metal housing, with 19 pins or 20 pins in 2 rows, for use in the manufacture of products falling within headings 8521 or 8528 (1) 0 % 31.12.2016 ex 8536 69 90 87 D-Subminiature (D-sub) type socket or plug, built into a plastic or metal housing, with 15 pins in 3 rows, for use in the manufacture of products falling within headings 8521 or 8528 (1) 0 % 31.12.2016 ex 8536 69 90 88 Secure Digital (SD), CompactFlash, "Smart Card" and 64- pin PC-card female connectors, of a kind used for soldering on printed circuit boards, for connecting electrical apparatus and circuits and switching or protecting electrical circuits with a voltage of not more than 1 000 V 0 % 31.12.2017 ex 8536 70 00 10 Optical socket or plug, for use in the manufacture of goods falling within headings 8521 or 8528 (1) 0 % 31.12.2016 ex 8536 70 00 20 Metal plugs, sockets and connectors in plastic or metal housing for optically and mechanically aligning optical fibre cables:  having an operating temperature of -20 °C or more, but not more than 70 °C,  having a signal transmission speed of not more than 25 Mbps,  having a supply voltage of -0,5 V or more, but not more than 7 V,  having an input voltage of -0,5 V or more, but not more than 7,5 V,  without an integrated circuit, for use in the manufacture of products of headings 8521 and 8528 (1) 0 % 31.12.2016 ex 8536 90 85 92 Metallic stamped frame with connections 0 % 31.12.2018 ex 8536 90 85 ex 8544 49 93 94 10 Elastomeric connector, of rubber or silicone, consisting of one or more conductor elements 0 % 31.12.2018 ex 8536 90 85 97 Secure Digital (SD) type memory card slot, push-push or push-pull type, for use in the manufacture of goods falling within headings 8521 or 8528 (1) 0 % 31.12.2016 ex 8537 10 91 30 Data processing and evaluation vehicle dashboard control module, operating through the CAN - bus protocol, containing at least:  microprocessor relays,  a stepper motor,  Electrically Erasable Programmable Read-Only (EEPROM) memory, and  other passive components (such as connectors, diodes, voltage stabilizer, resistors, capacitors, transistors), with a voltage of 13,5 V 0 % 31.12.2017 ex 8537 10 99 92 Touch sensitive screen panel, consisting of a conductive grid between two glass or plastic plates or sheets, fitted with electric conductors and connectors 0 % 31.12.2018 ex 8537 10 99 93 Electronic control units for a voltage of 12 V, for use in the manufacture of vehicle mounted temperature control systems (1) 0 % 31.12.2018 ex 8537 10 99 ex 8543 70 90 94 20 Unit consisting of two junction field effect transistors contained in a dual lead frame housing 0 % 31.12.2018 ex 8537 10 99 97 Electronic controller card for actuating and controlling of a single-phase electric AC commutator motor, with an output of 750 W or more and an input power of more than 1 600 W but not more than 2 700 W 0 % 31.12.2015 ex 8538 90 99 92 Part of an electrothermal fuse, consisting of a tin coated copper wire attached to a cylindrical casing, the exterior dimensions of which do not exceed 5 mm Ã  48 mm 0 % 31.12.2018 ex 8538 90 99 95 Copper base plate, of a kind used as a heatsink in the manufacture of IGBT modules of heading 8535 or 8536 with a voltage of 650 V or more but not more than 1 200 V (1) 0 % 31.12.2018 ex 8539 39 00 20 Cold cathode (CCFL) or external electrode (EEFL) fluorescent lamps, of a diameter of not more than 5 mm and with a length of more than 120 mm but not more than 1 570 mm 0 % 31.12.2016 ex 8540 11 00 93 Colour cathode-ray tube equipped with electron guns placed side by side (in-line technology), with a diagonal measurement of the screen of 79 cm or more 0 % 31.12.2016 ex 8540 20 80 91 Photomultiplier 0 % 31.12.2016 ex 8540 71 00 20 Continuous wave magnetron with a fixed frequency of 2 460 MHz, packaged magnet, probe output, for use in the manufacture of products falling within subheading 8516 50 00 (1) 0 % 31.12.2018 ex 8540 89 00 91 Displays in the form of a tube consisting of a glass housing mounted on a board the dimensions of which do not exceed 300 mm Ã  350 mm excluding leads. The tube contains one or more rows of characters or lines arranged in rows, each character or line consisting of fluorescent or phosphorescent elements. These elements are mounted on a metallised base which is covered with fluorescent substances or phosphorescent salts which give off light when bombarded with electrons 0 % 31.12.2018 ex 8540 89 00 92 Vacuum fluorescent display tube 0 % 31.12.2018 ex 8543 70 90 ex 9405 40 39 ex 9405 40 99 23 50 03 Semiconductor device for the conversion of electrical energy into visible, infra-red or ultra-violet rays:  whether or not with a housing  with electrical leads,  including one or more light-emitting semiconductor chips which may be electrically connected among each other and which may be furnished for their protection with one or multiple protective diodes,  formed/shaped as an indivisible entity  for use in the manufacture of lighting gear employed for solid state lighting / for general lighting purposes (1) 0 % 31.12.2018 ex 8543 70 90 30 Amplifier, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % 31.12.2018 ex 8543 70 90 35 Radio frequency (RF) modulator, operating with a frequency range of 43 MHz or more but not more than 870 MHz, capable of switching VHF and UHF signals, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % 31.12.2018 ex 8543 70 90 40 High-frequency amplifier comprising one or more integrated circuits and discrete capacitor chips on a metal flange in a housing 0 % 31.12.2015 ex 8543 70 90 45 Piezo-electric crystal oscillator with a fixed frequency, within a frequency range of 1,8 MHz to 67 MHz, contained in a housing 0 % 31.12.2018 ex 8543 70 90 55 Opto-electronic circuit comprising one or more light-emitting diodes (LEDs), whether or not equipped with an integrated driving circuit, and one photodiode with amplifier circuit, whether or not with an integrated logic gate arrays circuit or one or more light-emitting diodes and at least 2 photodiodes with an amplifier circuit, whether or not with an integrated logic gate arrays circuit or other integrated circuits, contained in a housing 0 % 31.12.2018 ex 8543 70 90 60 Oscillator, with a centre frequency of 20 GHz or more but not more than 42 GHz, consisting of active and passive elements not mounted on a substrate, contained in a housing 0 % 31.12.2018 ex 8543 70 90 65 Audio recording and reproducing circuit, capable of stereo audio data storage and simultaneous record and playback, comprising 2 or 3 monolithic integrated circuits mounted on a printed circuit or a lead frame, contained in a housing 0 % 31.12.2018 ex 8543 70 90 80 Temperature compensated oscillator, comprising a printed circuit on which are mounted at least a piezo-electric crystal and an adjustable capacitor, contained in a housing 0 % 31.12.2018 ex 8543 70 90 85 Voltage controlled oscillator (VCO), other than temperature compensated oscillators, consisting of active and passive elements mounted on a printed circuit, contained in a housing 0 % 31.12.2018 ex 8543 70 90 95 Mobile telephone view and control module comprising of:  a mains power/ CAN (Controller area network) output socket,  a universal serial bus (USB) and audio IN/OUT ports and  incorporating a video switching device for the interface of smart phone operating systems with the Media Orientated Systems Transport network (MOST), for use in the manufacture of vehicles of Chapter 87 (1) 0 % 31.12.2015 ex 8543 90 00 20 Stainless steel cathode in the form of a plate with a hanger bar, whether or not with plastic side strips 0 % 31.12.2014 ex 8543 90 00 30 Assembly of products falling within heading 8541 or 8542 mounted on a printed circuit, contained in a housing 0 % 31.12.2018 ex 8543 90 00 40 Part of an electrolysis device, consisting of a pan of nickel equipped with a wire mesh of nickel, fixed via ribs of nickel, and a pan of titanium equipped with a wire mesh of titanium, fixed via ribs of titanium, of which both pans are fixed together back to back 0 % 31.12.2017 ex 8544 20 00 ex 8544 42 90 ex 8544 49 93 ex 8544 49 95 10 20 20 10 PET/PVC insulated flexible cable with:  a voltage of not more than 60 V,  a current of not more than 1 A,  a heat resistance of not more than 105 °C,  individual wires of a thickness of not more than 0,1 mm ( ± 0,01 mm) and a width of not more than 0,8 mm ( ± 0,03 mm),  a distance between conductors of not more than 0,5 mm and  a pitch (distance from centreline to centreline of conductors) of not more than 1,25 mm 0 % 31.12.2018 ex 8544 42 90 10 Data transmission cable capable of a bit rate transmission of 600 Mbit/s or more, with:  a voltage of 1,25 V ( ± 0,25 V)  connectors fitted at one or both ends, at least one of which contains pins with a pitch of 1 mm,  outer screening shielding, used solely for communication between LCD, PDP or OLED panel and video processing electronic circuits 0 % 31.12.2018 ex 8544 42 90 30 PET insulated electric conductor with:  10 or 80 individual wires,  a length of 50 mm or more, but not more than 800 mm,  connector(s) and/or plug(s) fitted at one or both ends, for use in the manufacture of products falling within headings 8521 and 8528 (1) 0 % 31.12.2017 ex 8545 19 00 20 Carbon electrodes, for use in the manufacture of zinc-carbon batteries (1) 0 % 31.12.2018 ex 8545 90 90 20 Carbon fibre paper of a kind used for gas diffusion layers in fuel cell electrodes 0 % 31.12.2015 ex 8547 10 00 10 Insulated fitting of ceramics, containing by weight 90 % or more of aluminium oxide, metallised, in the form of a hollow cylindrical body of an external diameter of 20 mm or more but not more than 250 mm, for the manufacture of vacuum interrupters (1) 0 % 31.12.2018 ex 8548 10 29 10 Spent lithium-ion or nickel metal hydride electric accumulators 0 % 31.12.2016 ex 8548 90 90 41 Unit, consisting of a resonator operating within a frequency range of 1,8 MHz or more but not more than 40 MHz and a capacitor, contained in a housing 0 % 31.12.2018 ex 8548 90 90 43 Contact image sensor 0 % 31.12.2018 ex 8548 90 90 47 Unit consisting of two or more light emitting diode chips operating at a typical wavelength of 440 nm or more but not more than 660 nm, contained in a lead frame housing whose exterior dimensions - without fittings  do not exceed 12 mm Ã  12 mm 0 % 31.12.2018 ex 8548 90 90 48 Optical unit, consisting at least of a laserdiode and a photodiode operating at a typical wavelength of 635 nm or more but not more than 815 nm 0 % 31.12.2018 ex 8548 90 90 49 LCD modules, solely consisting of one or more TFT glass or plastic cells, combined with touch screen facilities, with or without backlight unit, with or without inverters and one or more printed circuit boards with control electronics for pixel addressing only 0 % 31.12.2018 ex 8548 90 90 50 Filters with a ferromagnetic core, used to suppress high frequency noise in electronic circuits, for the manufacture of TV sets and monitors of heading 8528 (1) 0 % 31.12.2017 ex 8704 23 91 20 Motor chassis with a self-ignition capacity of at least 8 000 cm3, fitted with a cabin on either 3, 4 or 5 wheels having a wheelbase of at least 480 cm, not containing working machinery, to be built into special purpose motor vehicles with a width of at least 300 cm (1) 0 % 31.12.2017 ex 8708 30 91 10 Drum type parking brake:  operating within the service brake disk,  with a diameter of 170 mm or more but not more than 175 mm, for use in the manufacture of motor vehicles (1) 0 % 31.12.2015 ex 8708 99 97 20 Metal housing caps for incorporation into balancing-arms or spherical bearings used in the suspension systems for the front wheels of motor vehicles (1) 0 % 31.12.2016 ex 8803 30 00 50 Pre-formed helicopter rotor shafts:  of circular cross-section,  with a length of 1 249,68 mm or more, but not more than 1 496,06 mm,  of an external diameter of 81,356 mm or more, but not more than 82,2198 mm,  swaged on both ends to an external diameter of 63,8683 mm or more, but not more than 66,802 mm,  heat treated according to standards MIL-H-6088, AMS 2770 or AMS 2772 0 % 31.12.2016 ex 9001 10 90 10 Image reverser made up from an assembly of optical fibres 0 % 31.12.2018 ex 9001 10 90 30 Polymer optical fibre with:  a poly(methyl methacrylate) core,  a cladding of fluorinated polymer,  a diameter of not more than 3,0 mm, and  a length of more than 150 m, of a kind used in the manufacture of polymer fibre cables 0 % 31.12.2016 ex 9001 20 00 10 Material consisting of a polarising film, whether or not on rolls, supported on one or both sides by transparent material, whether or not with an adhesive layer, covered on one side or on both sides with a release film 0 % 31.12.2017 ex 9001 20 00 ex 9001 90 00 20 55 Optical, diffuser, reflector or prism sheets, unprinted diffuser plates, whether or not possessing polarising properties, specifically cut 0 % 31.12.2018 ex 9001 90 00 21 Multi-Optical-Path (MOP) film, in rolls, based on poly(ethylene terephthalate) (PET) material:  having a total thickness of 100 Ã ¼m or more, but not more than 240 Ã ¼m,  having a total transmittance of more than 55 % but not more than 65 %, determined by standard method JIS K7105 related to ASTM D1003 and  haze more than 70 % but not more than 80 %, determined by standard method JIS K7105 related to ASTM D1003 0 % 31.12.2014 ex 9001 90 00 25 Unmounted optical elements made from moulded infrared transmitting chalcogenide glass, or a combination of infrared transmitting chalcogenide glass and another lens material 0 % 31.12.2017 ex 9001 90 00 35 Rear projection screen, comprising a lenticular plastic plate 0 % 31.12.2018 ex 9001 90 00 45 Rod of neodymium-doped yttrium-aluminium garnet (YAG) material, polished at both ends 0 % 31.12.2018 ex 9001 90 00 60 Reflector or diffuser sheets in rolls 0 % 31.12.2018 ex 9001 90 00 65 Optical film with a minimum of 5 multi-layer structures, including a back side reflector, a front side coating and a contrast filter with a pitch of not more than 0,65 Ã ¼m, for use in the manufacture of front projection screens (1) 0 % 31.12.2014 ex 9001 90 00 70 Poly(ethylene terephthalate) film with a thickness of less than 300 Ã ¼m according to ASTM D2103, having on one side prisms of acrylic resin with a prism angle of 90 ° and a prism pitch of 50 Ã ¼m 0 % 31.12.2016 ex 9001 90 00 75 Front filter comprising glass panels with special printing and film coating, for use in the manufacture of plasma display modules (1) 0 % 31.12.2017 ex 9001 90 00 85 Light guide panel made of poly(methyl methacrylate):  whether or not cut,  whether or not printed, for use in the manufacture of backlight units for flat screen TVs (1) 0 % 31.12.2015 ex 9002 11 00 10 Adjustable lens unit, having a focal length of 90 mm or more but not more than 180 mm and comprising a combination of between 4 and 8 glass or methacrylic lenses with a diameter of 120 mm or more but not more than 180 mm, each lens coated on at least one side with a magnesium fluoride layer, for use in the manufacture of video projectors (1) 0 % 31.12.2018 ex 9002 11 00 20 Lenses  measuring not more than 80 mm Ã  55 mm Ã  50 mm,  with a resolution of 160 lines/mm or better, and  with a zoom ratio of 18 times, of a kind used for the production of visualizers or live image cameras 0 % 31.12.2017 ex 9002 11 00 30 Lenses  measuring not more than 180 mm Ã  100 mm Ã  100 mm at a maximum focal length of more than 200 mm,  with a resolution of 130 lines/mm or better, and  with a zoom ratio of 18 times of a kind used for the production of visualizers or live image cameras 0 % 31.12.2017 ex 9002 11 00 40 Lenses  measuring not more than 125 mm Ã  65 mm Ã  65 mm,  with a resolution of 125 lines/mm or better, and  with a zoom ratio of 16 times of a kind used for the production of visualizers or live image cameras 0 % 31.12.2017 ex 9002 11 00 50 Lens unit, having a focal length of 25 mm or more but not more than 150 mm, consisting of glass or plastic lenses, with a diameter of 60 mm or more but not more than 190 mm 0 % 31.12.2018 ex 9002 11 00 70 Lenses  measuring not more than 180 mmÃ 100 mmÃ 100 mm at a maximum focal length of more than 200 mm,  with an etendue of 7 steradian mm2 or better, and  with a zoom ratio of 16 times of a kind used for the production of visualizers or live image cameras 0 % 31.12.2017 ex 9002 20 00 10 Filter, consisting of a plastic polarising membrane, a glass plate and a transparent protective film, mounted on a metal frame, for use in the manufacture of products falling within heading 8528 (1) 0 % 31.12.2018 ex 9002 90 00 20 Lens, mounted, having a fixed focal length of 3,8 mm ( ± 0,19 mm) or 8 mm ( ± 0,4 mm), with a relative aperture of F2.0 and a diameter of not more than 33 mm, for use in the manufacture of charged-coupled (CCD) cameras (1) 0 % 31.12.2018 ex 9002 90 00 30 Optical unit, comprising 1 or 2 rows of optical glass fibres in the form of lenses and with a diameter of 0,85 mm or more but not more than 1,15 mm, embedded between 2 plastic plates 0 % 31.12.2018 ex 9002 90 00 40 Mounted lenses made from infrared transmitting chalcogenide glass, or a combination of infrared transmitting chalcogenide glass and another lens material 0 % 31.12.2017 ex 9012 90 90 10 Energy filters, to be installed on the column of electron microscopes 0 % 31.12.2016 ex 9013 20 00 10 Carbon dioxide laser, stimulated by high frequency, having an output power of 12 W or more, but not more than 200 W 0 % 31.12.2018 ex 9013 20 00 20 Laser head assemblies for use in the manufacture of measuring or checking machines for semiconductor wafers or devices (1) 0 % 31.12.2018 ex 9013 20 00 30 Laser for use in the manufacture of measuring or checking machines for semiconductor wafers or devices (1) 0 % 31.12.2018 ex 9022 90 00 10 Panels for x-ray apparatus (x-ray flat panel sensors/x-ray sensors) consisting of a glass plate with a matrix of thin-film transistors, covered with a film of amorphous silicon, coated with a scintillator layer of caesium iodide and a metallised protective layer, with an active surface of 409,6 mm2 Ã  409,6 mm2 and a pixel size of 200 Ã ¼m2 Ã  200 Ã ¼m2 0 % 31.12.2018 ex 9025 80 40 30 Electronic barometric semiconductor pressure sensor in a housing, mainly consisting of  a combination of one or more monolithic application-specific integrated circuits (ASIC) and  at least one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material 0 % 31.12.2018 ex 9027 10 90 10 Sensor element for gas or smoke analysis in motor vehicles, essentially consisting of a zirconium-ceramic element in a metal housing 0 % 31.12.2018 ex 9029 10 00 20 Device for measuring wheel speed in vehicles (semi-conductor wheel speed sensor), consisting of:  a monolithic integrated circuit in a housing, and  one or more discrete SMD capacitors connected in parallel to the integrated circuit  whether or not with integrated permanent magnets for detecting the movement of a pulse generator 0 % 31.12.2018 ex 9031 80 34 30 Apparatus for measuring the angle and direction of rotation of motor vehicles, consisting of at least one yaw rate sensor in the form of a monocrystalline quartz, whether or not combined with one or more measuring sensors, the whole contained in a housing 0 % 31.12.2018 ex 9031 80 38 10 Acceleration measurement device for automotive applications, comprising one or more active and/or passive elements and one or more sensors, the whole contained in a housing 0 % 31.12.2018 ex 9031 80 38 20 Electronic semiconductor accelerometer in a housing, mainly consisting of  a combination of one or more monolithic application-specific integrated circuits (ASIC) and  one or more microelectromechanical sensor elements (MEMS) manufactured with semiconductor technology, with mechanical components arranged in three-dimensional structures on the semiconductor material to be fitted in products under chapter 84 - 90 and 94 0 % 31.12.2018 ex 9031 90 85 20 Assembly for a laser align sensor, in the form of a printed circuit comprising optical filters and a charge-coupled image (CCD) sensor, the whole contained in a housing 0 % 31.12.2018 ex 9032 89 00 20 Automotive airbag shock-sensor, comprising a contact capable of switching a current of 12 A at a voltage of 30 V, having a typical contact resistance of 80 mOhm 0 % 31.12.2018 ex 9032 89 00 30 Electronic controller of electric power steering (EPS controller) 0 % 31.12.2018 ex 9032 89 00 40 Digital valve controller for controlling liquids and gases 0 % 31.12.2017 ex 9401 90 80 10 Ratchet disk of a kind used in the manufacture of reclining car seats 0 % 31.12.2015 ex 9401 90 80 20 Sidemember with a thickness of 0,8 or more but not more than 3,0 mm, used in the manufacture of reclining car seats (1) 0 % 31.12.2018 ex 9401 90 80 30 Steel bracket for mounting safety features seats with thickness of 1 mm or more but not more than 2,5 mm used in the manufacture of reclining car seats (1) 0 % 31.12.2018 ex 9401 90 80 40 Steel handles for controlling the seat adjustment mechanism used in the manufacture of reclining car seats (1) 0 % 31.12.2018 ex 9405 40 35 10 Electric light assembly of synthetic material containing 3 fluorescent tubes (RBG) of a diameter of 3,0 mm ( ± 0,2 mm), of a length of 420 mm ( ± 1 mm) or more but not more than 600 mm ( ± 1 mm), for the manufacture of goods of heading 8528 (1) 0 % 31.12.2018 ex 9405 40 39 10 Ambient light module with a length of 300 mm or more but not more than 600 mm, based on a light engine of a series of 3 or more but not more than 9 specific one chip red green and blue light emitting diodes mounted on a PCB, with light coupled to the front and/or back of the flat TV set (1) 0 % 31.12.2018 ex 9405 40 39 20 LED array of white silicone, containing:  an LED matrix module measuring 38,6 mm Ã  20,6 mm ( ± 0,1 mm), equipped with 128 red and green LED chips, and  a flexible printed circuit board, equipped with a Negative Temperature Coefficient Thermistor 0 % 31.12.2018 ex 9405 40 39 60 LED components (equipped with light emitting diodes) fitted with  a plastic casing,  one or more light emitting diode chips either chips manufactured using thin-film technology or so-called sapphire emitter chips and  one or more optional semiconductor chips with electric protection function.  for use in the manufacture of lighting gear employed for general lighting purposes (1) 0 % 31.12.2018 ex 9405 40 99 06 LED components (equipped with light emitting diodes) fitted with  a casing made of ceramic or circuit board material,  one or more light emitting diode chips either chips manufactured using thin-film technology or so-called sapphire emitter chips  one or more optional semiconductor chips with electric protection function  for use in the manufacture of lighting gear employed for general lighting purposes (1) 0 % 31.12.2018 ex 9503 00 75 ex 9503 00 95 10 10 Plastic cable car scale models, whether or not with a motor, for printing (1) 0 % 31.12.2015 ex 9608 91 00 10 Non-fibrous plastic pen-tips with an internal canal 0 % 31.12.2018 ex 9608 91 00 20 Felt tips and other porous-tips for markers, without internal canal 0 % 31.12.2018 ex 9612 10 10 10 Ribbons of plastic with segments of different colours, providing the penetration of dyes by heat into a support (so called dye-sublimation) 0 % 31.12.2018 (1) Suspension of duties is subject to Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253 11.10.1993, p. 1). (2) However, the measure is not allowed where processing is carried out by retail or catering undertakings. (3) The specific duty shall apply. (4) A surveillance of imports of goods covered by this tariff suspension shall be established in accordance with the procedure laid down in Article 308d of Regulation (EEC) No 2454/93. (5) CUS (Customs Union and Statistics Number) is assigned to each ECICS record (product). ECICS (European Customs Inventory of Chemical Substances) is an information tool managed by the European Commission, General Directorate for Taxation and Customs Union. More information can be found via the following link: http://ec.europa.eu/taxation_customs/common/databases/ecics/index_en.htm ANNEX II CN code TARIC Supplementary unit ex 6909 19 00 15 Number of Items (p/st) ex 7020 00 10 10 p/st ex 7616 99 90 77 p/st ex 6909 19 00 80 p/st ex 7006 00 90 70 p/st ex 7009 91 00 10 p/st 7011 20 00 p/st ex 7320 90 10 91 p/st ex 7325 99 10 20 p/st ex 7604 21 00 10 p/st ex 7604 29 90 30 p/st ex 7613 00 00 20 p/st ex 7616 99 90 15 p/st ex 7616 99 90 70 p/st ex 8482 80 00 10 p/st ex 8803 30 00 40 p/st ex 7616 99 90 75 p/st ex 8108 90 90 20 p/st ex 9003 90 00 10 p/st ex 8207 30 10 10 p/st ex 8301 60 00 10 p/st ex 8413 91 00 20 p/st ex 8419 90 85 20 p/st ex 8438 90 00 10 p/st ex 8468 90 00 10 p/st ex 8476 90 00 10 p/st ex 8479 90 80 87 p/st ex 8481 90 00 20 p/st ex 8503 00 99 45 p/st ex 8515 90 00 20 p/st ex 8531 90 85 20 p/st ex 8536 90 85 96 p/st ex 8543 90 00 50 p/st ex 8708 91 99 10 p/st ex 8708 99 97 30 p/st ex 9031 90 85 30 p/st ex 8309 90 90 10 p/st ex 8405 90 00 10 p/st ex 8409 91 00 10 p/st ex 8409 99 00 20 p/st ex 8409 99 00 10 p/st ex 8479 90 80 85 p/st ex 8411 99 00 30 p/st ex 8414 90 00 20 p/st ex 8414 90 00 30 p/st ex 8414 90 00 40 p/st ex 8415 90 00 20 p/st ex 8418 99 10 50 p/st ex 8418 99 10 60 p/st ex 8421 99 00 91 p/st ex 8421 99 00 93 p/st ex 8422 30 00 10 p/st ex 8479 89 97 30 p/st ex 8431 20 00 30 p/st ex 8439 99 00 10 p/st ex 8467 99 00 10 p/st ex 8536 50 11 35 p/st ex 8477 80 99 10 p/st ex 8479 89 97 40 p/st ex 8479 89 97 50 p/st ex 8479 90 80 80 p/st ex 8481 30 91 91 p/st ex 8481 80 59 10 p/st ex 8481 80 69 60 p/st ex 8481 80 79 20 p/st ex 8481 80 99 50 p/st ex 8481 80 99 60 p/st ex 8483 30 38 30 p/st ex 8483 40 29 50 p/st ex 8483 40 51 20 p/st ex 8483 40 59 20 p/st ex 8483 40 90 80 p/st ex 8503 00 91 31 p/st ex 8503 00 99 32 p/st ex 8503 00 99 31 p/st ex 8503 00 99 33 p/st ex 8503 00 99 34 p/st ex 8503 00 99 35 p/st ex 8503 00 99 40 p/st ex 8504 40 82 40 p/st ex 8504 40 82 50 p/st ex 8504 40 90 20 p/st ex 8504 40 90 30 p/st ex 8504 40 90 40 p/st ex 8504 50 95 20 p/st ex 8504 50 95 40 p/st ex 8504 50 95 50 p/st ex 8504 90 11 10 p/st ex 8505 11 00 31 p/st ex 8505 11 00 33 p/st ex 8505 11 00 35 p/st ex 8505 11 00 50 p/st ex 8505 20 00 30 p/st ex 8505 90 20 91 p/st ex 8507 90 80 70 p/st ex 8508 70 00 10 p/st ex 8537 10 99 96 p/st ex 8516 90 00 60 p/st ex 8516 90 00 70 p/st ex 8518 30 95 20 p/st ex 8518 90 00 91 p/st ex 8522 90 49 50 p/st ex 8522 90 49 60 p/st ex 8529 90 65 25 p/st ex 8522 90 49 65 p/st ex 8529 90 65 40 p/st ex 8522 90 49 70 p/st ex 8522 90 80 15 p/st ex 8522 90 80 30 p/st ex 8529 90 92 30 p/st ex 8522 90 80 65 p/st ex 8522 90 80 70 p/st ex 8522 90 80 75 p/st ex 8522 90 80 80 p/st ex 8522 90 80 81 p/st ex 8522 90 80 83 p/st ex 8522 90 80 84 p/st ex 8522 90 80 85 p/st ex 8522 90 80 96 p/st ex 8522 90 80 97 p/st ex 8529 90 65 50 p/st ex 8529 10 80 20 p/st ex 8529 10 80 50 p/st ex 8529 10 80 60 p/st ex 8529 90 65 30 p/st ex 8548 90 90 44 p/st ex 8529 90 65 45 p/st ex 8529 90 65 55 p/st ex 8529 90 65 60 p/st ex 8529 90 65 65 p/st ex 8529 90 65 70 p/st ex 8529 90 65 75 p/st ex 8529 90 92 25 p/st ex 8529 90 92 32 p/st ex 8529 90 92 40 p/st ex 8529 90 92 41 p/st ex 8529 90 92 42 p/st ex 8529 90 92 43 p/st ex 8529 90 92 44 p/st ex 8529 90 92 45 p/st ex 8529 90 92 47 p/st ex 8529 90 92 48 p/st ex 8529 90 92 49 p/st ex 8536 69 90 83 p/st ex 8529 90 92 50 p/st ex 8529 90 92 70 p/st ex 8531 80 95 40 p/st ex 8535 90 00 20 p/st ex 8535 90 00 30 p/st ex 8536 50 80 83 p/st ex 8536 30 30 11 p/st ex 8536 49 00 91 p/st ex 8536 50 11 31 p/st ex 8536 50 11 32 p/st ex 8536 50 19 91 p/st ex 8536 50 19 93 p/st ex 8536 50 80 97 p/st ex 8536 50 80 81 p/st ex 8536 50 80 82 p/st ex 8536 50 80 93 p/st ex 8536 50 80 98 p/st ex 8536 69 90 51 p/st ex 8536 69 90 81 p/st ex 8536 69 90 82 p/st ex 8536 69 90 84 p/st ex 8536 69 90 85 p/st ex 8536 69 90 86 p/st ex 8536 69 90 87 p/st ex 8536 69 90 88 p/st ex 8536 70 00 10 p/st ex 8536 70 00 20 p/st ex 8536 90 85 92 p/st ex 8536 90 85 94 p/st ex 8544 49 93 10 p/st ex 8536 90 85 97 p/st ex 8537 10 91 30 p/st ex 8537 10 99 92 p/st ex 8537 10 99 93 p/st ex 8537 10 99 94 p/st ex 8543 70 90 20 p/st ex 8537 10 99 97 p/st ex 8538 90 99 92 p/st ex 8543 70 90 30 p/st ex 8543 70 90 35 p/st ex 8543 70 90 40 p/st ex 8543 70 90 45 p/st ex 8543 70 90 55 p/st ex 8543 70 90 60 p/st ex 8543 70 90 65 p/st ex 8543 70 90 80 p/st ex 8543 70 90 85 p/st ex 8543 70 90 95 p/st ex 8543 90 00 20 p/st ex 8543 90 00 30 p/st ex 8543 90 00 40 p/st ex 8544 42 90 10 p/st ex 8545 19 00 20 p/st ex 8547 10 00 10 p/st ex 8548 90 90 41 p/st ex 8548 90 90 43 p/st ex 8548 90 90 47 p/st ex 8548 90 90 48 p/st ex 8548 90 90 49 p/st ex 8548 90 90 50 p/st ex 8708 30 91 10 p/st ex 8708 99 97 20 p/st ex 8803 30 00 50 p/st ex 9001 90 00 75 p/st ex 9002 90 00 20 p/st ex 9002 90 00 30 p/st ex 9002 90 00 40 p/st ex 9012 90 90 10 p/st ex 9013 20 00 10 p/st ex 9013 20 00 20 p/st ex 9013 20 00 30 p/st ex 9022 90 00 10 p/st ex 9031 80 34 30 p/st ex 9031 80 38 10 p/st ex 9031 90 85 20 p/st ex 9032 89 00 20 p/st ex 9032 89 00 30 p/st ex 9032 89 00 40 p/st ex 9401 90 80 10 p/st ex 9405 40 35 10 p/st ex 9405 40 39 10 p/st ex 9405 40 39 20 p/st ex 9503 00 75 10 p/st ex 9503 00 95 10 p/st ex 3919 90 00 36 Square meter (m2) ex 3919 90 00 44 m2 ex 3920 49 10 95 m2 ex 3921 90 60 95 m2 ex 5603 11 10 10 m2 ex 5603 11 10 20 m2 ex 5603 11 90 10 m2 ex 5603 11 90 20 m2 ex 5603 12 10 10 m2 ex 5603 12 90 10 m2 ex 5603 12 90 50 m2 ex 5603 12 90 60 m2 ex 5603 12 90 70 m2 ex 5603 13 10 10 m2 ex 5603 13 10 20 m2 ex 5603 13 90 60 m2 ex 5603 13 90 70 m2 ex 5603 14 10 10 m2 ex 5603 91 10 10 m2 ex 5603 91 90 10 m2 ex 5603 92 10 10 m2 ex 5603 92 90 10 m2 ex 5603 92 90 40 m2 ex 5603 92 90 80 m2 ex 5603 93 90 10 m2 ex 5603 93 90 50 m2 ex 3824 90 97 90 Cubic Metre (m3) ex 3901 10 90 20 m3 ex 3901 20 90 10 m3 ex 3902 10 00 50 m3 ex 3903 11 00 10 m3 ex 3903 90 90 10 m3 ex 3907 40 00 50 m3 ex 3907 40 00 60 m3 ex 3907 60 80 40 m3 ex 3920 20 80 95 m3 ex 5402 49 00 70 Metre (m) ex 3215 19 00 20 Litre (l)